Exhibit 10.114

 

AMENDED AND RESTATED SECURITY AGREEMENT

 

among

 

FIRST INVESTORS AUTO RECEIVABLES CORPORATION
as the Debtor,

 

FIRST INVESTORS FINANCIAL SERVICES, INC.,
as the Seller,

 

FIRST INVESTORS SERVICING CORPORATION,
as the Servicer,

 

VARIABLE FUNDING CAPITAL CORPORATION,
as the Company,

 

WACHOVIA CAPITAL MARKETS, LLC,
as the Administrative Agent and Reserve Account Agent,

 

MBIA INSURANCE CORPORATION,
as the Surety Bond Provider,

 

and

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,
as the Collateral Agent

 

Dated as of February 18, 2005

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

Article I Definitions

 

Section 1.1

Definitions.

 

Article II Grant of Security Interest

 

Section 2.1

Grant of Security Interest.

 

Section 2.2 [a05-5116_1ex10d114.htm#Section2_2AdditionalReceivables__215156]

Additional Receivables.
[a05-5116_1ex10d114.htm#Section2_2AdditionalReceivables__215156]

 

Section 2.3 [a05-5116_1ex10d114.htm#Section2_3RelieningTrigger__215203]

Re-Liening Trigger. [a05-5116_1ex10d114.htm#Section2_3RelieningTrigger__215203]

 

Section 2.4 [a05-5116_1ex10d114.htm#Section2_4Subrogation__215205]

Subrogation. [a05-5116_1ex10d114.htm#Section2_4Subrogation__215205]

 

Section 2.5 [a05-5116_1ex10d114.htm#Section2_5IncreaseOfNote__215207]

Increase of Note. [a05-5116_1ex10d114.htm#Section2_5IncreaseOfNote__215207]

 

Section 2.6 [a05-5116_1ex10d114.htm#Section2_6ReleaseOfReceivables__215211]

Release of Receivables.
[a05-5116_1ex10d114.htm#Section2_6ReleaseOfReceivables__215211]

 

Article III Representations, Warranties and Covenants of The Debtor
[a05-5116_1ex10d114.htm#ArticleiiiRepresentationsWarranti_215218]

 

Section 3.1 [a05-5116_1ex10d114.htm#Section3_1RepresentationsAndWarra_215219]

Representations and Warranties Concerning Receivables.
[a05-5116_1ex10d114.htm#Section3_1RepresentationsAndWarra_215219]

 

Section 3.2 [a05-5116_1ex10d114.htm#Section3_2CovenantsOfTheDebtor__215240]

Covenants of the Debtor.
[a05-5116_1ex10d114.htm#Section3_2CovenantsOfTheDebtor__215240]

 

Section 3.3 [a05-5116_1ex10d114.htm#Section3_3WacRequirement__221032]

WAC Requirement. [a05-5116_1ex10d114.htm#Section3_3WacRequirement__221032]

 

Section 3.4 [a05-5116_1ex10d114.htm#Section3_4CovenantsOfTheSeller__215246]

Covenants of the Seller.
[a05-5116_1ex10d114.htm#Section3_4CovenantsOfTheSeller__215246]

 

Article IV Servicing and Administration
[a05-5116_1ex10d114.htm#ArticleivServicingAndAdministrati_215254]

 

Section 4.1 [a05-5116_1ex10d114.htm#Section4_1Servicing__215255]

Servicing. [a05-5116_1ex10d114.htm#Section4_1Servicing__215255]

 

Section 4.2 [a05-5116_1ex10d114.htm#Section4_2RightsAfterDesignationO_215301]

Rights After Designation of Successor Servicer.
[a05-5116_1ex10d114.htm#Section4_2RightsAfterDesignationO_215301]

 

Section 4.3 [a05-5116_1ex10d114.htm#Section4_3ResponsibilitiesOfTheDe_215302]

Responsibilities of the Debtor.
[a05-5116_1ex10d114.htm#Section4_3ResponsibilitiesOfTheDe_215302]

 

Section 4.4 [a05-5116_1ex10d114.htm#Section4_4MonthlyDebtorsCertifica_215303]

Monthly Debtor’s Certificate.
[a05-5116_1ex10d114.htm#Section4_4MonthlyDebtorsCertifica_215303]

 

Article V Allocation and Application of Collections; Reserve Account
[a05-5116_1ex10d114.htm#ArticlevAllocationAndApplicationO_215314]

 

Section 5.1 [a05-5116_1ex10d114.htm#Section5_1Collections__215315]

Collections. [a05-5116_1ex10d114.htm#Section5_1Collections__215315]

 

Section 5.2 [a05-5116_1ex10d114.htm#Section5_2RemittancesToTheSecured_215337]

Remittances to the Secured Parties.
[a05-5116_1ex10d114.htm#Section5_2RemittancesToTheSecured_215337]

 

Article V-A The Reserve Account and The Reserve Account Agent
[a05-5116_1ex10d114.htm#ArticlevaTheReserveAccountAndTheR_215340]

 

Section 5A.1 [a05-5116_1ex10d114.htm#Section5a_1EstablishmentOfTheRese_215341]

Establishment of the Reserve Account.
[a05-5116_1ex10d114.htm#Section5a_1EstablishmentOfTheRese_215341]

 

Section 5A.2 [a05-5116_1ex10d114.htm#Section5a_2MaintenanceOfEligibleI_215346]

Maintenance of Eligible Investments.
[a05-5116_1ex10d114.htm#Section5a_2MaintenanceOfEligibleI_215346]

 

Section 5A.3 [a05-5116_1ex10d114.htm#Section5a_3TerminationOfReserveAc_215347]

Termination of Reserve Account; Release of Funds.
[a05-5116_1ex10d114.htm#Section5a_3TerminationOfReserveAc_215347]

 

Section 5A.4 [a05-5116_1ex10d114.htm#Section5a_4DutiesOfTheReserveAcco_215348]

Duties of the Reserve Account Agent.
[a05-5116_1ex10d114.htm#Section5a_4DutiesOfTheReserveAcco_215348]

 

Section 5A.5 [a05-5116_1ex10d114.htm#Section5a_5RepresentationsWarrant_215350]

Representations, Warranties and Covenants of the Reserve Account Agent.
[a05-5116_1ex10d114.htm#Section5a_5RepresentationsWarrant_215350]

 

Section 5A.6 [a05-5116_1ex10d114.htm#Section5a_6LiabilityOfTheReserveA_215352]

Liability of the Reserve Account Agent.
[a05-5116_1ex10d114.htm#Section5a_6LiabilityOfTheReserveA_215352]

 

Section 5A.7 [a05-5116_1ex10d114.htm#Section5a_7LimitationOnLiabilityO_215354]

Limitation on Liability of the Reserve Account Agent and Others.
[a05-5116_1ex10d114.htm#Section5a_7LimitationOnLiabilityO_215354]

 

Article VI Termination Events; Servicing Termination
[a05-5116_1ex10d114.htm#ArticleVi_220001]

 

Section 6.1 [a05-5116_1ex10d114.htm#Section6_1TerminationEvents__220014]

Termination Events. [a05-5116_1ex10d114.htm#Section6_1TerminationEvents__220014]

 

Section 6.2 [a05-5116_1ex10d114.htm#Section6_2WinddownEvents__220018]

Wind-Down Events. [a05-5116_1ex10d114.htm#Section6_2WinddownEvents__220018]

 

Section 6.3 [a05-5116_1ex10d114.htm#Section6_3AmortizationEvents__220018]

Amortization Events.
[a05-5116_1ex10d114.htm#Section6_3AmortizationEvents__220018]

 

Section 6.4 [a05-5116_1ex10d114.htm#Section6_4Remedies__220021]

Remedies. [a05-5116_1ex10d114.htm#Section6_4Remedies__220021]

 

Section 6.5 [a05-5116_1ex10d114.htm#Section6_5Proceeds__220023]

Proceeds. [a05-5116_1ex10d114.htm#Section6_5Proceeds__220023]

 

Article VII The Collateral Agent [a05-5116_1ex10d114.htm#ArticleVii_220024]

 

Section 7.1 [a05-5116_1ex10d114.htm#Section7_1DutiesOfTheCollateralAg_220026]

Duties of the Collateral Agent.
[a05-5116_1ex10d114.htm#Section7_1DutiesOfTheCollateralAg_220026]

 

Section 7.2 [a05-5116_1ex10d114.htm#Section7_2CompensationAndIndemnif_220028]

Compensation and Indemnification of Collateral Agent.
[a05-5116_1ex10d114.htm#Section7_2CompensationAndIndemnif_220028]

 

Section 7.3 [a05-5116_1ex10d114.htm#Section7_3RepresentationsWarranti_220029]

Representations, Warranties and Covenants of the Collateral Agent.
[a05-5116_1ex10d114.htm#Section7_3RepresentationsWarranti_220029]

 

Section 7.4 [a05-5116_1ex10d114.htm#Section7_4LiabilityOfTheCollatera_220031]

Liability of the Collateral Agent.
[a05-5116_1ex10d114.htm#Section7_4LiabilityOfTheCollatera_220031]

 

 

i

--------------------------------------------------------------------------------


 

Section 7.5 [a05-5116_1ex10d114.htm#Section7_5MergerOrConsolidationOf_220033]

Merger or Consolidation of, or Assumption of the Obligations of, the Collateral
Agent. [a05-5116_1ex10d114.htm#Section7_5MergerOrConsolidationOf_220033]

 

Section 7.6 [a05-5116_1ex10d114.htm#Section7_6LimitationOnLiabilityOf_220035]

Limitation on Liability of the Collateral Agent and Others.
[a05-5116_1ex10d114.htm#Section7_6LimitationOnLiabilityOf_220035]

 

Section 7.7 [a05-5116_1ex10d114.htm#Section7_7IndemnificationOfTheSec_220035]

Indemnification of the Secured Parties.
[a05-5116_1ex10d114.htm#Section7_7IndemnificationOfTheSec_220035]

 

Section 7.8 [a05-5116_1ex10d114.htm#Section7_8DocumentsHeldByTheColla_220037]

Documents Held by the Collateral Agent; Indication of Debtor Ownership;
Inspection and Release of Receivable Files.
[a05-5116_1ex10d114.htm#Section7_8DocumentsHeldByTheColla_220037]

 

Article VIII Miscellaneous [a05-5116_1ex10d114.htm#ArticleViii_220044]

 

Section 8.1 [a05-5116_1ex10d114.htm#Section8_1NoticesEtc__220046]

Notices, etc. [a05-5116_1ex10d114.htm#Section8_1NoticesEtc__220046]

 

Section 8.2 [a05-5116_1ex10d114.htm#Section8_2SuccessorsAndAssigns__220050]

Successors and Assigns.
[a05-5116_1ex10d114.htm#Section8_2SuccessorsAndAssigns__220050]

 

Section 8.3 [a05-5116_1ex10d114.htm#Section8_3SeverabilityClause__220051]

Severability Clause.
[a05-5116_1ex10d114.htm#Section8_3SeverabilityClause__220051]

 

Section 8.4 [a05-5116_1ex10d114.htm#Section8_4AmendmentsGoverningLaw__220052]

Amendments; Governing Law.
[a05-5116_1ex10d114.htm#Section8_4AmendmentsGoverningLaw__220052]

 

Section 8.5 [a05-5116_1ex10d114.htm#Section8_5NoBankruptcyPetitionAga_220053]

No Bankruptcy Petition Against the Company or the Debtor.
[a05-5116_1ex10d114.htm#Section8_5NoBankruptcyPetitionAga_220053]

 

Section 8.6 [a05-5116_1ex10d114.htm#Section8_6Setoff__220054]

Setoff. [a05-5116_1ex10d114.htm#Section8_6Setoff__220054]

 

Section 8.7 [a05-5116_1ex10d114.htm#Section8_7NoRecourse__220055]

No Recourse. [a05-5116_1ex10d114.htm#Section8_7NoRecourse__220055]

 

Section 8.8 [a05-5116_1ex10d114.htm#Section8_8FurtherAssurances__220056]

Further Assurances. [a05-5116_1ex10d114.htm#Section8_8FurtherAssurances__220056]

 

Section 8.9 [a05-5116_1ex10d114.htm#Section8_9OtherCostsExpensesAndRe_220057]

Other Costs, Expenses and Related Matters.
[a05-5116_1ex10d114.htm#Section8_9OtherCostsExpensesAndRe_220057]

 

Section 8.10 [a05-5116_1ex10d114.htm#Section8_10ExerciseOfRightsBySure_220058]

Exercise of Rights by Surety Bond Provider.
[a05-5116_1ex10d114.htm#Section8_10ExerciseOfRightsBySure_220058]

 

Section 8.11 [a05-5116_1ex10d114.htm#Section8_11Counterparts__220059]

Counterparts. [a05-5116_1ex10d114.htm#Section8_11Counterparts__220059]

 

Section 8.12 [a05-5116_1ex10d114.htm#Section8_12Headings_220059]

Headings [a05-5116_1ex10d114.htm#Section8_12Headings_220059]

 

Section 8.13 [a05-5116_1ex10d114.htm#Section8_13NoRecourseAgainstCerta_220100]

No Recourse Against Certain Persons.
[a05-5116_1ex10d114.htm#Section8_13NoRecourseAgainstCerta_220100]

 

Section 8.14 [a05-5116_1ex10d114.htm#Section8_14AmendmentAndRestatemen_220104]

Amendment and Restatement of Prior Agreement; No Novation.
[a05-5116_1ex10d114.htm#Section8_14AmendmentAndRestatemen_220104]

 

 

 

 

Exhibits

 

 

 

 

 

Exhibit A

Form of Note

 

Exhibit B

Receivables Schedule

 

Exhibit C

Servicing Agreement

 

Exhibit D

List of Eligible Investments

 

Exhibit E

Credit Guidelines

 

Exhibit F

Perfection Representations, Warranties and Covenants of the Debtor

 

Exhibit G

Form of Reassignment of Removed Receivables

 

Exhibit H

[Reserved]

 

Exhibit I

[Reserved]

 

Exhibit J

Form of Surety Bond

 

Exhibit K

Forms of Contracts

 

Exhibit L

Form of Certificate as to UCC Filing

 

Exhibit M

Form of Interest Rate Cap Agreement

 

Exhibit N

Form of Servicers’ Officer’s Certificate as to Additional Receivables

 

Exhibit O

Form of Debtor’s Officer’s Certificate as to Additional Receivables

 

Exhibit P

Summary Credit and Collection Guidelines for Extended Term Financings

 

 

ii

--------------------------------------------------------------------------------


 

AMENDED AND RESTATED SECURITY AGREEMENT

 

AMENDED AND RESTATED SECURITY AGREEMENT, dated as of February 18, 2005 (this
“Agreement”), is entered into by and among FIRST INVESTORS AUTO RECEIVABLES
CORPORATION, a Delaware corporation (the “Debtor”), FIRST INVESTORS FINANCIAL
SERVICES, INC., a Texas corporation (“FIFS” or “Seller”), FIRST INVESTORS
SERVICING CORPORATION, a Delaware corporation (“FISC” or the “Servicer”),
VARIABLE FUNDING CAPITAL CORPORATION, a Delaware corporation, (“VFCC”), WACHOVIA
CAPITAL MARKETS, LLC, a Delaware limited liability company (successor in
interest to Wachovia Securities, Inc., formerly known as First Union Securities,
Inc.)(“Wachovia Capital Markets”), MBIA INSURANCE CORPORATION, a New York stock
insurance company (“Surety Bond Provider”), and WELLS FARGO BANK, NATIONAL
ASSOCIATION, successor by merger to Wells Fargo Bank, National Association
(“Wells Fargo”).

 

W I T N E S S E T H :

 

WHEREAS, subject to the terms and conditions of that certain Security Agreement,
dated as of October 22, 1996 (as amended, supplemented or restated to the date
hereof, the “Security Agreement”), the Debtor granted a security interest in and
to the Receivables and related property including the Debtor’s security interest
in the Financed Vehicles and the Collections derived therefrom during the full
term of this Agreement;

 

WHEREAS, the parties hereto have amended the Security Agreement in certain
respects;

 

WHEREAS, the parties hereto have requested that the Security Agreement be
amended and restated in its entirety to reflect the amendment of certain
provisions thereof;

 

NOW THEREFORE, in consideration of the premises and the other mutual covenants
contained herein, the parties hereto agree as follows:

 


ARTICLE I

 


DEFINITIONS

 


SECTION 1.1                                   DEFINITIONS.

 

All capitalized terms used herein shall have the meanings herein specified, and
shall include in the singular number the plural and in the plural number the
singular:

 

Accrued Interest:  For any Collection Period, the sum of the Interest for each
day during the Collection Period.

 

Addition Closing Date:  The closing date on which Additional Receivables are
funded pursuant to the terms and conditions set forth in Section 2.2 hereof.

 

--------------------------------------------------------------------------------


 

Addition Cut-Off Date:  The cut-off date with respect to Additional Receivables
to be added as of any Addition Date.  The Addition Cut-Off Date shall be the
last day of the Collection Period immediately preceding any Addition Date.

 

Addition Date:  The date as of which Additional Receivables are to be included
as Collateral in accordance with Section 2.2 of this Agreement.

 

Additional Amounts:  (i) any refunds or other payments under any Extended
Service Agreement; (ii) refunds in connection with (a) credit life policies
relating to Financed Vehicles and (b) accident and health policies relating to
Financed Vehicles and (iii) sales tax refunds relating to Financed Vehicles.

 

Additional Investment:  Additional advances of funds evidenced by the Note.

 

Additional Receivables:  Those Eligible Receivables designated by the Debtor as
additional Collateral and included as Collateral in accordance with Section 2.2
of this Agreement.

 

Adjusted LIBOR Rate:  With respect to any Collection Period, an interest rate
per annum equal to the sum of (x) a fraction, expressed as a percentage and
rounded upwards (if necessary), to the nearest 1/100 of 1%, (i) the numerator of
which is equal to the LIBOR Rate for such Collection Period and (ii) the
denominator of which is equal to 100% minus the Eurodollar Reserve Percentage
for such Collection Period and (y) 0.30%; provided, however, the Adjusted LIBOR
Rate shall be the Base Rate if a Eurodollar Disruption Event occurs.

 

Adjusted Net Income:  For any period and any Person, such Person’s consolidated
net income (or loss) determined in accordance with GAAP, but excluding: (a) the
income of any other Person (other than its Subsidiaries) in which such Person or
any of its Subsidiaries has an ownership interest, unless received by such
Person or its Subsidiary in a cash distribution; (b) any after-tax gains or
losses attributable to an asset disposition other than in the ordinary course of
business; and (c) to the extent not included in clause (a) and clause (b) above,
any after-tax extraordinary, non-cash or nonrecurring gains or losses.

 

Administrative Agent:  Wachovia Capital Markets, LLC, as administrative agent
for the Company.

 

Affiliate:  With respect to a Person, any other Person which directly or
indirectly controls, is controlled by or is under common control with such
Person.  The term “control” means the possession, directly or indirectly, of the
power to direct or cause the direction of the management and policies of a
Person, whether through the ownership of voting securities, by contract or
otherwise.

 

Agreement:  This Security Agreement, as amended to the date hereof, including
the First Omnibus Amendment, as the same may be amended, modified and
supplemented from time to time in accordance with the terms thereof and hereof.

 

Alternative Rate:  An interest rate per annum equal to the Adjusted LIBOR Rate;
provided, however, that the Alternative Rate shall be the Base Rate if a
Eurodollar Disruption Event occurs.

 

2

--------------------------------------------------------------------------------


 

Amortization Event:  As defined in Section 6.3 hereof.

 

Amount Financed:  With respect to a Receivable means the amount advanced under
the Receivable toward either (i) the purchase price of the Financed Vehicle and
any related costs or (ii) the satisfaction of the indebtedness which was
refinanced with the proceeds of such Receivable.

 

Annual Percentage Rate or APR:  Of a Receivable means the annual rate of finance
charges stated in the Receivable.

 

Approved Subsidiary: Any subsidiary of the Seller approved in writing by the
Administrative Agent and the Surety Bond Provider.

 

Approved Third Party Originator: Any institution approved in writing by
Administrative Agent and the Surety Bond Provider, which enters into an Approved
Third Party Originator Agreement with any Approved Subsidiary.

 

Approved Third Party Originator Agreement: Any origination agreement between any
Approved Subsidiary and any Approved Third Party Originator providing for the
purchase by the Approved Subsidiary of installment loan contracts for the
refinancing of indebtedness incurred in connection with the purchase of a new or
used car or a new or used light truck substantially in the related form attached
hereto as Exhibit K.

 

Assignment: The document of assignment between an Approved Subsidiary and the
Seller, substantially in the form attached to this Agreement as Exhibit K.

 

Available Collections:  With respect to each Remittance Date, all Collections
received by the Servicer, from whatever source, during or with respect to the
prior Collection Period.

 

Available Funds:  With respect to a Remittance Date, the sum of (a) Available
Collections and (b) amounts available for withdrawal from the Reserve Account on
such date.

 

Back-Up Servicing Fee:  With respect to a Collection Period, shall be equal to
the quotient obtained by dividing an amount equal to 0.03% of the aggregate
Principal Balance of the Receivables as of the beginning of such Collection
Period, by 12.

 

Bailee:  A “Bailee” within the meaning of Section 9-313 of the UCC.

 

Base Rate:  A rate per annum equal to the greater of (i) the prime rate of
interest announced by the Liquidity Provider (or, if more than one Liquidity
Provider, then by Wachovia Bank, National Association) from time to time,
changing when and as said prime rate changes (such rate not necessarily being
the lowest or best rate charged by the Liquidity Provider (or Wachovia Bank,
National Association as applicable)) and (ii) the sum of (a) 1.50% and (b) the
rate equal to the weighted average of the rates on overnight Federal funds
transactions with members of the Federal Reserve System arranged by Federal
funds brokers, as published for such day (or, if such day is not a Business Day,
for the next preceding Business Day) by the Federal Reserve Bank of New York,
or, if such rate is not so published for any day that is a Business Day, the
average of the quotations for such day for such transactions received by the
Liquidity Provider (or, if more

 

3

--------------------------------------------------------------------------------


 

than one Liquidity Provider, then by Wachovia Bank, National Association) from
three Federal funds brokers of recognized standing selected by it.

 

Borrowing Base:  At any time, the aggregate Principal Balance of all Eligible
Receivables minus the aggregate Principal Balance of all Eligible Receivables
originated by any one Originator (it being understood that such term does not
include Approved Third Party Originators) to the extent that such aggregate
Principal Balance exceeds 5.0% of the aggregate Principal Balance of all
Eligible Receivables.

 

Breakage Costs:  Such amount or amounts as shall compensate the Company for any
loss, cost or expense incurred by the Company (as determined by the Company (and
by the Administrative Agent on behalf of the Company) in such Person’s sole
discretion) as a result of a prepayment by the Debtor of the Interest or the Net
Investment.

 

Business Day:  Any day (excluding Saturday or Sunday) on which banks are open
for business in New York, New York, Charlotte, North Carolina and Houston,
Texas.

 

Cap Counterparty:  As defined in Section 3.2(n) of this Agreement.

 

Carrying Costs:  For any Collection Period the sum of:

 

(a)                                  the Enhanced Yield for such Collection
Period;

 


(B)                                 WITHOUT DUPLICATION OF THE AMOUNTS DESCRIBED
IN CLAUSE (A) ABOVE, ANY AMOUNTS NECESSARY TO PAY INTEREST, CALCULATED AT THE
BASE RATE, WITH RESPECT TO AMOUNTS DISBURSED BY THE CREDIT SUPPORT PROVIDER IN
RESPECT OF DEFAULTED RECEIVABLES, IF THE SURETY BOND PROVIDER SHALL HAVE FAILED
TO MAKE ANY REQUIRED PAYMENT UNDER THE SURETY BOND IN RESPECT OF SUCH DEFAULTED
RECEIVABLES, OUTSTANDING AT ANY TIME DURING SUCH COLLECTION PERIOD ACCRUED FROM
THE FIRST DAY THROUGH THE LAST DAY OF SUCH COLLECTION PERIOD WHETHER OR NOT SUCH
INTEREST IS PAYABLE DURING SUCH COLLECTION PERIOD;


 


(C)                                  ANY PAST DUE AMOUNTS NOT PAID IN CLAUSES
(A) AND (B);


 


(D)                                 THE COSTS TO THE COMPANY WITH RESPECT TO THE
YIELD PROTECTION PROVISION, WHICH AMOUNTS PAID PURSUANT TO THIS CLAUSE (D) SHALL
NOT EXCEED 1.00% PER ANNUM OF THE NET INVESTMENT (UNLESS THE ACCRUED INTEREST
UNDER (A) ABOVE IS CALCULATED WITH REFERENCE TO THE ADJUSTED LIBOR RATE, IN
WHICH CASE THE AMOUNTS PAID WITH RESPECT TO THE YIELD PROTECTION PROVISION SHALL
NOT EXCEED 0.70% PER ANNUM OF THE NET INVESTMENT); AND


 


(E)                                  THE PROGRAM FEE AND UNUSED PROGRAM FEE (THE
SUM OF WHICH SHALL NOT EXCEED THE PRODUCT OF 0.30% PER ANNUM AND THE NET
INVESTMENT) ACCRUED FROM THE FIRST DAY THROUGH THE LAST DAY OF SUCH COLLECTION
PERIOD WHETHER OR NOT SUCH AMOUNT IS PAYABLE DURING SUCH COLLECTION PERIOD.


 

Certificated Securities:  “Certificated securities” as defined in
Section 8-102(a)(4) of the UCC which are in the continuous possession in the
State of New York by the Securities Intermediary.

 

4

--------------------------------------------------------------------------------


 

Change in Control:  The occurrence of any of the following:  (a) any Person
shall, at any time following the Closing Date, acquire 51% or more of the total
outstanding shares of First Investors Financial Services Group, Inc.; (b) any
Person shall, at any time following the Closing Date, acquire directly or
indirectly 51% or more of the voting control with respect to the total
outstanding shares of First Investors Financial Services Group, Inc.; (c) First
Investors Financial Services Group, Inc. shall cease to own, directly or
indirectly, 51% or more of the total outstanding shares of the Seller or FISC;
or (d) First Investors Financial Services Group, Inc. shall not have directly or
indirectly 51% or more of the voting control with respect to the total
outstanding shares of the Seller or FISC.

 

Clearing Corporation:  Depository Trust Company.

 

Clearing Corporation Securities:  “Certificated securities” as defined in
Section 8-102(a)(4) of the UCC which are in the continuous possession of the
Clearing Corporation in the State of New York or a Securities Intermediary.

 

Closing Date:  October 22, 1996.

 

Code:  The Internal Revenue Code of 1986, as amended from time to time
(including any successor statute), and the regulations promulgated and the
rulings issued thereunder.

 

Collateral:  As defined in Section 2.1 of this Agreement.

 

Collateral Account:  That certain account of the Company pledged to secure its
obligations to the Liquidity Provider, the Credit Support Provider and certain
other secured parties.

 

Collateral Agent:  Wells Fargo Bank, National Association, or any successor
thereto.

 

Collection Account:  The account established pursuant to Section 4.1(b).

 

Collection Period:  With respect to any Remittance Date, the calendar month
immediately preceding the month of such Remittance Date (and with respect to the
initial Remittance Date, the time period from the Cut-Off Date to October 31,
1996).

 

Collections:  All Principal Collections and Finance Charge Collections received
by the Servicer in respect of the Collateral in the form of cash, checks, wire
transfers or other form of payment.

 

Commercial Paper:  Promissory notes of the Company issued by the Company in the
commercial paper market.

 

Company:  Variable Funding Capital Corporation and its successors and assigns.

 

Conveyance Date:  As defined in Section 3.1(a) hereof.

 

Corporate Trust Office:  The office of the Collateral Agent at which its
corporate trust business shall be principally administered, which office shall
be the office specified in Section 8.1 of this Agreement, or such office at some
other address which the Collateral Agent shall designate from

 

5

--------------------------------------------------------------------------------


 

time to time by notice to the Debtor, the Company, the Surety Bond Provider and
the Administrative Agent.

 

CP Rate:  For any day during any Collection Period, the per annum rate
equivalent to the weighted average of the per annum rates paid or payable by the
Company from time to time as interest on or otherwise (by means of interest rate
hedges or otherwise taking into consideration any incremental carrying costs
associated with short-term promissory notes issued by the Company maturing on
dates other than those certain dates on which the Company is to receive the
funds) in respect of promissory notes issued by the Company in the commercial
paper market that are allocated, in whole or in part, by the Administrative
Agent (on behalf of the Company) to fund or maintain the Company’s investment in
the Note during such Collection Period, as determined by the Administrative
Agent (on behalf of the Company) and reported to the Debtor which rate shall
reflect and give effect to (i) commissions of placement agents and dealers in
respect of such promissory notes, to the extent such commissions are allocated,
in whole or in part, to such promissory notes by the Administrative Agent (on
behalf of the Company) and (ii) other borrowings by the Company, including,
without limitation, borrowings to fund small or odd dollar amounts that are not
easily accommodated in the commercial paper market; provided, however, that if
any component of such rate is a discount rate, in calculating the CP Rate, the
Administrative Agent shall for such component use the rate resulting from
converting such discount rate to an interest bearing equivalent rate per annum.

 

Credit Guidelines:  Policies and procedures of the Seller, relating to the
operation of the automotive financing business of the Seller, including, without
limitation, the policies and procedures for determining the creditworthiness of
retail automotive installment sales contract customers, the extension of credit
to such customers and relating to the maintenance of retail automotive
installment sales contracts and collection of retail automotive installment
sales contracts, as such policies and procedures may be amended from time to
time and which shall be attached hereto as Exhibit E.

 

Credit Insurance:  VSI Insurance and any other insurance with respect to the
Receivables upon which the Company and the Seller have agreed.

 

Credit Support Agreement:  Any agreement between the Company and the Credit
Support Provider evidencing the obligation of the Credit Support Provider to
provide credit support to the Company in connection with the issuance of
Commercial Paper.

 

Credit Support Provider:  The Person or Persons who will provide credit support
to the Company in connection with the issuance by the Company of its Commercial
Paper.

 

Custodian Files:  As defined in Section 2.13 of the Servicing Agreement.

 

Cut-Off Date:  September 30, 1996.

 

Debtor:  First Investors Auto Receivables Corporation and its successors and
assigns.

 

Defaulted Receivable:  Each Receivable with respect to which (i) in accordance
with the Debtor’s Credit Guidelines the Servicer has determined in good faith
that eventual payment in full is unlikely, (ii) the related Financed Vehicle has
been repossessed or (iii) any payment or

 

6

--------------------------------------------------------------------------------


 

part thereof is over 120 days contractually delinquent (or if the related
obligor is insolvent or has sought protection under the United States Bankruptcy
Code and such receivable is more than 180 days delinquent).

 

Delinquent Receivable:  Each Receivable (i) as to which more than ten dollars
($10.00) of any payment remains unpaid for more than thirty (30) days from the
original due date for such payment and (ii) is not a Defaulted Receivable.

 

Delinquency Ratio:  With respect to any date of determination, the ratio
(expressed as a percentage) of (i) the aggregate amount of remaining scheduled
payments of principal with respect to all Receivables which are Delinquent
Receivables as of such date to (ii) the aggregate amount of remaining scheduled
payments of principal with respect to all outstanding Receivables as of such
date.

 

Determination Date:  With respect to any Remittance Date, the 15th day of the
month in which such Remittance Date falls or, if such day is not a Business Day,
the Business Day next succeeding such day.

 

Direct Loan:  Any Receivable that was originated by the Originator through a
direct relationship with the Obligor thereof and not through a motor vehicle
dealer.

 

Direct Loan Percentage:  On any day the percentage equivalent of a fraction the
numerator of which is the aggregate Principal Balance of all Direct Loans on
such date and the denominator of which is the aggregate Principal Balance of all
Eligible Receivables on such Date.

 

Dollar, Dollars and the symbol $:  Lawful money of the United States of America.

 

EBITDA:  For any period and any Person, the total of the following (calculated
without duplication) for such Person on a consolidated basis for such period:
(a) Adjusted Net Income; plus (b) any provision for (or less any benefit from)
income or franchise taxes deducted in determining Adjusted Net Income; plus (c)
Interest Expense deducted in determining Adjusted Net Income; plus (d)
amortization and depreciation expense deducted in determining Adjusted Net
Income; plus (e) other noncash charges deducted in determining Adjusted Net
Income and not already deducted in accordance with clause (d) above or clause
(b) and clause (c) of the definition of Adjusted Net Income; minus (f) noncash
credits included in determining consolidated Adjusted Net Income and not already
excluded in accordance with the definition of Adjusted Net Income.

 

EBITDA Coverage Ratio:  The ratio of EBITDA to Interest Expense.

 

Effective Date:  January 14, 2002.

 

Eligible Investments:  Each of the investments attached hereto on the list of
investments set forth as Exhibit D, as amended or modified only with the prior
written consent of the Surety Bond Provider, Moody’s and S&P and which may
include investments for which the Collateral Agent (but not in its capacity as
Collateral Agent) or an Affiliate of the Collateral Agent provides services.

 

7

--------------------------------------------------------------------------------


 

Eligible Receivables:  As of any day, each Receivable, including Additional
Receivables, of the Debtor:

 

(a)                                  which is payable in Dollars;

 


(B)                                 AT THE TIME OF ORIGINATION, THE OBLIGOR ON
WHICH HAS PROVIDED, AS ITS MOST RECENT BILLING ADDRESS, AN ADDRESS LOCATED IN
THE UNITED STATES;


 


(C)                                  WHICH IS NOT A DEFAULTED RECEIVABLE AT THE
TIME SUCH RECEIVABLE BECOMES PART OF THE COLLATERAL;


 


(D)                                 WHICH HAS BEEN CREATED IN ACCORDANCE WITH,
OR UNDER STANDARDS NO LESS STRINGENT THAN, THE CREDIT GUIDELINES WHICH ARE
ATTACHED HERETO AS EXHIBIT E;


 


(E)                                  WHICH IS NOT MORE THAN THIRTY (30) DAYS
CONTRACTUALLY DELINQUENT FROM THE DUE DATE, AT THE TIME SUCH RECEIVABLE BECOMES
PART OF THE COLLATERAL (EXCEPT FOR NO MORE THAN 2% OF THE PRINCIPAL BALANCE OF
ANY RECEIVABLES PLEDGED ON THE CLOSING DATE OR 1% OF THE PRINCIPAL BALANCE OF
ANY RECEIVABLES PLEDGED ON ANY ADDITION DATE, WHICH, IN EACH CASE, MAY BE 30 TO
59 DAYS CONTRACTUALLY DELINQUENT), NOR DOES THE OBLIGOR WITH RESPECT THERETO
HAVE ANY OTHER AUTOMOTIVE RECEIVABLE OWING TO THE SELLER WHICH IS SIXTY (60) OR
MORE DAYS CONTRACTUALLY DELINQUENT OR DEFAULTED AT THE TIME OF TRANSFER;


 


(F)                                    WHICH IS EITHER (I) A DIRECT LOAN OR (II)
WAS SOLD TO THE DEBTOR IN THE ORDINARY COURSE OF THE DEBTOR’S BUSINESS AND WHICH
WAS CREATED AS A RESULT OF AN ADVANCE BY AN ORIGINATOR, DIRECTLY TO OR FOR THE
BENEFIT OF AN OBLIGOR FOR THE PURCHASE OF AN AUTOMOBILE OR LIGHT TRUCK OR AS A
RESULT OF THE EXTENSION OF CREDIT BY AN APPROVED THIRD PARTY ORIGINATOR TO AN
OBLIGOR IN SATISFACTION OF INDEBTEDNESS WHICH WAS INCURRED IN CONNECTION WITH
THE PURCHASE OF AN AUTOMOBILE OR LIGHT TRUCK;

 


(G)                                 AS TO WHICH AT THE TIME SUCH RECEIVABLE
FIRST BECAME PART OF THE COLLATERAL, THE DEBTOR WILL HAVE GOOD AND MARKETABLE
TITLE THERETO AND WHICH IS NOT SUBJECT TO ANY LIEN OR CLAIM OR OTHER ENCUMBRANCE
FOR ANY WORK, LABOR OR MATERIALS PERFORMED ON THE RELATED FINANCED VEHICLE WHICH
ARE LIENS PRIOR TO, OR EQUAL OR COORDINATE WITH, THE SECURITY INTEREST IN THE
FINANCED VEHICLE GRANTED BY THE RECEIVABLE, AND AS TO WHICH, THE COLLATERAL
AGENT, FOR THE BENEFIT OF THE SECURED PARTIES, SHALL HAVE A VALID AND PERFECTED
FIRST PRIORITY SECURITY INTEREST, FREE AND CLEAR OF ALL LIENS, ENCUMBRANCES,
SECURITY INTERESTS AND RIGHTS OF OTHERS; PROVIDED, HOWEVER, THAT THE REQUIREMENT
OF GOOD AND MARKETABLE TITLE SHALL BE DEEMED SATISFIED TO THE EXTENT THAT THE
DEBTOR FULLY COMPLIES WITH SECTION 7.8(A) HEREOF;


 


(H)                                 AS TO WHICH AT THE TIME SUCH RECEIVABLE
FIRST BECAME PART OF THE COLLATERAL, TO THE BEST OF THE SELLER’S KNOWLEDGE, A
BONA-FIDE DOWN PAYMENT HAS BEEN MADE;


 


(I)                                     WHICH PROVIDES FOR LEVEL MONTHLY
PAYMENTS (PROVIDED THAT THE PAYMENT IN THE FIRST AND LAST MONTH OF THE
RECEIVABLE MAY BE MINIMALLY DIFFERENT FROM THE LEVEL PAYMENT) THAT FULLY
AMORTIZE THE AMOUNT FINANCED BY MATURITY AND YIELD INTEREST AT THE APR;

 

8

--------------------------------------------------------------------------------


 


(J)                                     WHICH PROVIDES FOR, IN THE EVENT THAT
SUCH RECEIVABLE IS PREPAID BY THE OBLIGOR, A PREPAYMENT THAT FULLY PAYS THE
PRINCIPAL BALANCE OF SUCH RECEIVABLE AND ANY INTEREST ACCRUED THROUGH THE DATE
OF PREPAYMENT;


 


(K)                                  WHICH DOES NOT REPRESENT EITHER A DIRECT OR
INDIRECT OBLIGATION OF ANY FEDERAL, STATE OR LOCAL GOVERNMENT ENTITY;


 


(L)                                     THE OBLIGOR OF WHICH HAS NOT PREVIOUSLY
DEFAULTED ON AN AUTOMOBILE INSTALLMENT SALES CONTRACT PURCHASED BY THE SELLER AT
THE TIME SUCH RECEIVABLE BECOMES PART OF THE COLLATERAL;


 


(M)                               WHICH WAS ORIGINATED BY AN ORIGINATOR OR AN
APPROVED THIRD PARTY ORIGINATOR, IN EITHER CASE, APPROVED BY THE SELLER AND
WHICH ORIGINATOR OR APPROVED THIRD PARTY ORIGINATOR, AS APPLICABLE, IS SUBJECT
TO AN ORIGINATOR AGREEMENT WITH THE SELLER OR SUBJECT TO AN APPROVED THIRD PARTY
ORIGINATOR AGREEMENT, RESPECTIVELY, AND WHICH IF ACQUIRED BY THE SELLER PURSUANT
TO A “BULK PURCHASE” FROM ANOTHER ORIGINATOR OR ANY APPROVED SUBSIDIARY HAS BEEN
APPROVED IN WRITING BY THE SURETY BOND PROVIDER;


 


(N)                                 WHICH HAS A CLEAR RIGHT OF REPOSSESSION ON
THE FINANCED VEHICLE SECURING SUCH RECEIVABLE;


 


(O)                                 WHICH IS NOT “ELECTRONIC CHATTEL PAPER” AS
DEFINED IN SECTION 9-102(31) OF THE UCC;


 


(P)                                 WHICH IS NOT, AT THE TIME SUCH RECEIVABLE
BECAME PART OF THE COLLATERAL, SUBJECT TO ANY RIGHT OF RESCISSION, CANCELLATION,
SETOFF, CLAIM, COUNTERCLAIM OR DEFENSE (INCLUDING THE DEFENSE OF USURY) OF THE
OBLIGOR;


 


(Q)                                 WHICH HAS AN ORIGINAL MATURITY OF 72 MONTHS
OR LESS; PROVIDED, HOWEVER, THAT ANY ELIGIBLE RECEIVABLE THAT HAS AN ORIGINAL
MATURITY IN EXCESS OF SIXTY (60) MONTHS MUST COMPLY IN ALL MATERIAL RESPECTS
WITH THE GUIDELINES FOR EXTENDED TERM FINANCINGS; PROVIDED, FURTHER, HOWEVER,
THAT THE WEIGHTED AVERAGE REMAINING TERM TO MATURITY OF ALL ELIGIBLE RECEIVABLES
SHALL NOT EXCEED 66 MONTHS;


 


(R)                                    WHICH HAS AN APR OF AT LEAST 8.99%;
PROVIDED, HOWEVER, THAT THE WAC REQUIREMENT OR THE REQUIREMENTS OF SECTION 3.3
MUST BE SATISFIED AT ALL TIMES;


 


(S)                                  THE DUE DATE FOR ANY PAYMENT OR PAYMENTS ON
WHICH HAS NOT BEEN EXTENDED AS OF ANY DATE OF DETERMINATION; PROVIDED, THAT IF
THE OBLIGOR WITH RESPECT TO A RECEIVABLE HAS MADE SIX CONSECUTIVE PAYMENTS IN
FULL ON SUCH RECEIVABLE, SUCH RECEIVABLE SHALL BE AN ELIGIBLE RECEIVABLE IF IT
SATISFIES ALL OTHER CLAUSES OF THIS DEFINITION AND IF EXTENSIONS HAVE BEEN
GRANTED ON THE PAYMENTS WITH RESPECT TO SUCH RECEIVABLE EITHER (A) IN THE
AGGREGATE FOR NO MORE THAN ONE MONTH FOR EACH TWELVE MONTHS OF THE ORIGINAL TERM
OF SUCH RECEIVABLE; OR (B) NO MORE THAN TWICE FOR PERIODS OF ONE MONTH EACH
DURING THE PRECEDING TWELVE CALENDAR MONTHS;


 


(T)                                    WHICH IS SECURED BY A VALID, SUBSISTING,
AND ENFORCEABLE FIRST PRIORITY PERFECTED SECURITY INTEREST IN FAVOR OF THE
SELLER IN THE RELATED FINANCED VEHICLE, WHICH SECURITY INTEREST HAS BEEN VALIDLY
ASSIGNED BY THE SELLER TO THE DEBTOR;

 

9

--------------------------------------------------------------------------------


 


(U)                                 WHICH REPRESENTS THE GENUINE, LEGAL, VALID
AND BINDING PAYMENT OBLIGATION IN WRITING OF THE OBLIGOR, ENFORCEABLE BY THE
HOLDER THEREOF IN ACCORDANCE WITH ITS TERMS, SUBJECT TO THE EFFECT OF
BANKRUPTCY, INSOLVENCY, REORGANIZATION OR OTHER SIMILAR LAWS AFFECTING THE
ENFORCEMENT OF CREDITORS’ RIGHTS GENERALLY;


 


(V)                                 WHICH SHALL HAVE COMPLIED WITH, AT THE TIME
OF ITS ORIGINATION, AND SHALL REMAIN IN COMPLIANCE WITH, ALL REQUIREMENTS OF
LAW;


 


(W)                               THE AMOUNT FINANCED THEREUNDER SHALL NOT
EXCEED $50,000; PROVIDED, HOWEVER, THAT ON ANY DATE OF DETERMINATION THE
AGGREGATE PRINCIPAL BALANCE OF RECEIVABLES WITH AN AMOUNT FINANCED IN EXCESS OF
$40,000 CANNOT EXCEED 10% OF THE BORROWING BASE;


 


(X)                                   AS TO WHICH, IF ORIGINATED UNDER THE
SELLER’S PARTICIPATING PROGRAM, A PERIOD OF AT LEAST 1 MONTH HAS ELAPSED SINCE
ORIGINATION AND THE ORIGINATOR OF WHICH IS NOT OBLIGATED TO REPURCHASE SUCH
RECEIVABLE IN THE EVENT OF A PAYMENT DEFAULT BY THE OBLIGOR;


 


(Y)                                 THE OBLIGOR OF WHICH IS REQUIRED TO MAKE
PAYMENTS TO A LOCKBOX UNDER THE CONTROL OF THE SERVICER;


 


(Z)                                   WHICH, AT THE TIME SUCH RECEIVABLE FIRST
BECAME PART OF THE COLLATERAL, HAS NOT BEEN WAIVED OR MODIFIED EXCEPT AS
PERMITTED HEREIN BY THE COLLATERAL AGENT ACTING UPON THE WRITTEN INSTRUCTIONS OF
BOTH THE ADMINISTRATIVE AGENT AND THE SURETY BOND PROVIDER;


 


(AA)                            AS TO WHICH THE DEBTOR HAS DONE NOTHING, AT THE
TIME SUCH RECEIVABLE FIRST BECAME PART OF THE COLLATERAL, TO IMPAIR THE RIGHTS
OF THE SURETY BOND PROVIDER, THE COMPANY OR THE COLLATERAL AGENT THEREIN;


 


(BB)                          WHICH IS COVERED BY A VALID VSI INSURANCE POLICY;


 


(CC)                            WHICH CONSTITUTES “CHATTEL PAPER” UNDER AND AS
DEFINED IN ARTICLE 9 OF THE UCC;


 


(DD)                          WHICH WAS (I) ACQUIRED PURSUANT TO AN ORIGINATOR
AGREEMENT IN A TRANSACTION CONSTITUTING A BONA FIDE SALE IN THE ORDINARY COURSE
OF SUCH ORIGINATOR’S BUSINESS OR (II) ACQUIRED BY AN APPROVED SUBSIDIARY
PURSUANT TO AN APPROVED THIRD PARTY ORIGINATOR AGREEMENT IN A TRANSACTION
CONSTITUTING A BONA FIDE SALE IN THE ORDINARY COURSE OF SUCH APPROVED THIRD
PARTY ORIGINATOR’S BUSINESS AND WAS ACQUIRED BY THE SELLER IN A TRANSACTION
CONSTITUTING A BONA FIDE SALE IN THE ORDINARY COURSE OF SUCH APPROVED
SUBSIDIARY’S BUSINESS; AND


 


(EE)                            WHICH WHEN COMBINED WITH ALL THE RECEIVABLES
WILL NOT CAUSE THE AGGREGATE PRINCIPAL BALANCE OF THOSE RECEIVABLES THAT MEET
THE CRITERIA OF TIER 4 OR TIER 5 AS SET FORTH IN THE CREDIT GUIDELINES FOR SUCH
DESIGNATION, TO EXCEED 15% OF THE AGGREGATE PRINCIPAL BALANCE OF ALL
RECEIVABLES.


 

Enhanced Yield:  For any Collection Period the lesser of (i) the Accrued
Interest for such Collection Period and (ii) the sum of the Interest for each
day during such Collection Period calculated assuming that the applicable
Interest Rate for each such day is 5% per annum; provided, that upon the
occurrence and continuance of a default by the Surety Bond Provider

 

10

--------------------------------------------------------------------------------


 

under the Surety Bond, the Enhanced Yield shall equal the Accrued Interest for
such Collection Period.

 

ERISA:  The Employee Retirement Income Security Act of 1974, as amended.

 

ERISA Affiliate:  With respect to the Debtor, at any time, each trade or
business (whether or not incorporated) that would, at the time, be treated
together with the Debtor as a single employer under Section 4001 of ERISA or
Sections 414(b), (c), (m) or (o) of the Code.

 

Eurocurrency Liabilities:  Shall have the meaning specified in Regulation D.

 

Eurodollar Disruption Event:  The occurrence of any of the following: (a) any
Liquidity Provider shall have notified the Administrative Agent of a
determination by such Liquidity Provider or any of its assignees or participants
that it would be contrary to law or to the directive of any central bank or
other governmental authority (whether or not having the force of law) to obtain
United States dollars in the London interbank market to fund the Note or any
interest therein, (b) any Liquidity Provider shall have notified the
Administrative Agent of the inability, for any reason, of such Liquidity
Provider or any of its assignees or participants to determine the Adjusted LIBOR
Rate, (c) any Liquidity Provider shall have notified the Administrative Agent of
a determination by such Liquidity Provider or any of its assignees or
participants that the rate at which deposits of United States dollars are being
offered to such Liquidity Provider or any of its assignees or participants in
the London interbank market does not accurately reflect the cost to such
Liquidity Provider, such assignee or such participant of making, funding or
maintaining any Purchased Interest or (d) any Liquidity Provider shall have
notified the Administrative Agent of the inability of such Liquidity Provider or
any of its assignees or participants to obtain United States dollars in the
London interbank market to make, fund or maintain the Note.

 

Eurodollar Reserve Percentage:  With respect to any Reference Bank for any
period, shall mean the percentage applicable during such period (or, if more
than one such percentage shall be so applicable, the daily average of such
percentages for those days in such period during which any such percentage shall
be so applicable) under regulations issued from time to time by the Board of
Governors of the Federal Reserve System (or any successor) for determining the
maximum reserve requirement (including, without limitation, any emergency,
supplemental or other marginal reserve requirement) with respect to liabilities
or assets consisting of or including Eurocurrency Liabilities having a term of
one month.

 

Extended Service Agreement:  A service contract covering repairs to a Financed
Vehicle.

 

Facility Limit:  $150,000,000.

 

Federal Book-Entry Securities:  Securities issued by the U.S. Treasury, FNMA or
by FHLMC which are maintained in book-entry form on the records of the Federal
Reserve Bank of Dallas.

 

Fee Letter:  The letter agreement dated as of the Effective Date, between the
Company, the Administrative Agent and the Debtor in respect of the payment by
the Debtor of certain fees.

 

Finance Charge Collections:  With respect to any Collection Period, the sum of
the following amounts:  (i) that portion of all collections on Receivables
allocable to interest, late fees,

 

11

--------------------------------------------------------------------------------


 

insufficient funds check charges and related charges assessed against Obligors,
(ii) Liquidation Proceeds to the extent allocable to interest due thereon in
accordance with the Servicer’s customary servicing procedures, (iii) any amounts
received by the Debtor pursuant to any Interest Rate Cap, and (iv) the interest
portion of the amount required to be paid by the Debtor to reduce the principal
balance of the Note and release the lien of the Secured Parties on each
Receivable that became an Ineligible Receivable during the related Collection
Period.

 

Financed Vehicle:  An automobile or light truck, together with all accessions
thereto, securing an Obligor’s indebtedness under the respective Receivable.

 

FIRC:  F.I.R.C., Inc., a Delaware corporation.

 

FISC: First Investors Servicing Corporation or any entity which merges or
consolidates with First Investors Servicing Corporation pursuant to Section 4.05
of the Servicing Agreement.

 

First Omnibus Amendment:  The First Omnibus Amendment to the Transaction
Documents, dated as of January 14, 2002, among the Debtor, FIFS, FISC, VFCC,
Wachovia Capital Markets (as successor in interest to Wachovia Securities, LLC,
successor in interest to Wachovia Securities, Inc., formerly known as First
Union Securities, Inc), the Surety Bond Provider and Wells Fargo.

 

GAAP:  Generally accepted accounting principles in the United States of America
as in effect from time to time.

 

Governmental Authority:  The United States of America, any state or other
political subdivision thereof and any entity exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government.

 

Gross Default Ratio:  With respect to each Collection Period the ratio of (i)
the product of (a) 12 and (b) the aggregate Principal Balance of all Receivables
which became Defaulted Receivables during such Collection Period and (ii) the
Borrowing Base as of the beginning of such Collection Period.

 

Guaranty:  Any agreement, undertaking or arrangement by which any Person
guarantees, endorses, or otherwise becomes contingently liable (whether
directly, or indirectly by way of agreement, contingent or otherwise, or
purchase, to provide funds for payment, to supply funds to or otherwise invest
in the debtor, or otherwise to assure the creditor against loss) upon, the
indebtedness, obligation or liability of any Person, or guarantees the payment
of dividends or other distributions upon the stock of any corporation.

 

Guidelines for Extended Term Financings:  The Summary Credit and Collection
Guidelines for Extended Term Financings attached as Exhibit P hereto.

 

Incentive Servicing Fee:  With respect to any Collection Period or portion
thereof for which FISC is the Servicer, shall be equal to the sum of the
quotients, for each day of such Collection Period for which FISC is the
Servicer, obtained by dividing an amount equal to 0.5% of the aggregate
Principal Balance of the Receivables as of the beginning of such Collection
Period by 365 (or 366, as applicable) and with respect to any Collection Period
or portion thereof for which FISC is not the Servicer, shall be equal to the sum
of the quotients, for each day of such Collection Period for which

 

12

--------------------------------------------------------------------------------


 

FISC is not the Servicer, obtained by dividing an amount equal to 0% of the
aggregate Principal Balance of the Receivables as of the beginning of such
Collection Period by 365 (or 366, as applicable).

 

Ineligible Receivable:  As defined in Section 3.1.

 

Instruments:  As defined in Section 9-102 of the UCC.

 

Insurance Agreement:  That certain Insurance Agreement, dated as of October 1,
1996, among the Debtor, the Seller, the Collateral Agent, the Reserve Account
Agent and the Surety Bond Provider, as amended to the date hereof, including the
First Omnibus Amendment, as the same may be amended, modified and supplemented
from time to time in accordance with the terms thereof and hereof.

 

Insurance Agreement Amortization Event:  Shall have the meaning set forth in the
Insurance Agreement.

 

Interest:  For any Collection Period with respect to the Note, the sum of the
products (for each day during such Collection Period) of:

 

IR x NI x   1

360

 

where:

 

IR                                    =                                        
the Interest Rate; and

 

NI                                   =                                        
the Net Investment.

 

Interest Expense:  For any period and for any Person, interest expense of such
Person calculated without duplication on a consolidated basis for such period in
accordance with GAAP.

 

Interest Rate:  With respect to the Notes, on any day, (i) for the portion of
the Net Investment that is funded on such day through the issuance of Commercial
Paper, the CP Rate and (ii) for the portion of the Net Investment that is not
funded through the issuance of commercial paper, the Alternative Rate.

 

Interest Rate Cap and Interest Rate Caps:  As defined in Section 3.2(n).

 

Law:  Any law (including common law), constitution, statute, treaty, regulation,
rule, ordinance, order, injunction, writ, decree or award of any Official Body.

 

LIBOR Rate:  For any day during any Collection Period, an interest rate per
annum equal to: (i) the posted rate for 30-day deposits in United States Dollars
appearing on Telerate page 3750 as of 11:00 a.m. (London time) on the Business
Day which is the second Business Day immediately preceding the first day of the
applicable Collection Period; or (ii) if no such rate appears on Telerate page
3750 at such time and day, then LIBOR shall be determined by Wachovia Bank,
National Association at its principal office in Charlotte, North Carolina as its
rate (each such

 

13

--------------------------------------------------------------------------------


 

determination, absent manifest error, to be conclusive and binding on all
parties hereto and their assignees) at which 30-day deposits in United States
Dollars are being, have been, or would be offered or quoted by Wachovia Bank,
National Association to major banks in the applicable interbank market for
Eurodollar deposits at or about 11:00 a.m. (Charlotte, North Carolina time) on
such day.

 

Lien:  Any mortgage, deed of trust, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), preference, priority or
other security agreement or preferential arrangement of any kind or nature
whatsoever, including, without limitation, any conditional sale or other title
retention agreement, any financing lease having substantially the same economic
effect as any of the foregoing and the filing of any financing statement under
the Uniform Commercial Code (other than any such financing statement filed for
informational purposes only) or comparable law of any jurisdiction to evidence
any of the foregoing.

 

Liquidation Proceeds:  (i) proceeds of any claim under any Credit Insurance and
(ii) all monies collected in connection with the disposition of any Financed
Vehicle, from whatever source, securing a Defaulted Receivable, net of the sum
of (x) any amounts reasonably expended by the Servicer in connection with the
liquidation of such Financed Vehicle for the account of the Obligor and (y) any
such amounts required by law to be remitted to the Obligor.

 

Liquidity Agreement:  The agreement between the Company and any Liquidity
Provider evidencing the obligation of the Liquidity Provider to provide
liquidity support to the Company in connection with the issuance of Commercial
Paper.

 

Liquidity Provider:  The Person or Persons who will provide liquidity support to
the Company in connection with the issuance by the Company of its Commercial
Paper, which, as of the Effective Date, is Wachovia Bank, National Association.

 

London Business Day:  Any day which is a Business Day and also is a day on which
commercial banks are open for international business (including dealings in U.S.
dollar deposits) in London.

 

Monthly Debtor’s Certificate:  As defined in Section 4.4.

 

Monthly Extension Rate:  The number of extensions granted during any Collection
Period divided by the aggregate number of retail installment sales contracts
owned or serviced by the Seller at the beginning of the Collection Period.

 

Moody’s:  Moody’s Investors Service, Inc.

 

Multiemployer Plan:  A “multiemployer plan” as defined in Section 4001(a)(3) of
ERISA to which contributions are or have been made by the Debtor or any ERISA
Affiliate of the Debtor.

 

Net Default Ratio:  The ratio of (i) the product of (a) 12 and (b)(1) the
aggregate Principal Balance of all Receivables which became Defaulted
Receivables during such Collection Period minus (2) Liquidation Proceeds
received during the related Collection Period and allocable to principal minus
(3) the Principal Balance of any Receivable which became a Reinstated Receivable
during the related Collection Period and (ii) the Borrowing Base as of the
beginning of such Collection Period.

 

14

--------------------------------------------------------------------------------


 

Net Investment:  With respect to any date of determination, (i) the Original
Investment plus (ii) the amount of any Subsequent Funding occurring on or prior
to such date less (iii) all Collections distributed to the Noteholder in
reduction of the Net Investment pursuant to Section 5.1 hereof on or prior to
such date of determination, (iv) draws from the Reserve Account distributed to
the Noteholder in reduction of the Net Investment, and (v) draws on the Surety
Bond distributed to the Noteholder in reduction of the Net Investment; provided
however, that the Net Investment for the first day of the first Collection
Period shall equal the Original Investment, and provided further, that as to the
Surety Bond Provider, draws made under the Surety Bond will not reduce the
principal amount due under the Note.

 

Note:  The note issued by the Debtor to the Company pursuant to Section 2.1 of
the Note Purchase Agreement, as the same may be amended from time to time and
any other notes issued in replacement therefor.

 

Noteholder:  The Company as holder of the Note or any assignee thereof which
shall include only the Company, any Liquidity Provider, or any commercial paper
conduit administered by Wachovia Bank, National Association or any of its
affiliates.

 

Noteholder’s Percentage:  94%.

 

Note Purchase Agreement:  The Note Purchase Agreement, dated as of October 1,
1996, between the Debtor and the Company, as amended to the date hereof,
including by the First Omnibus Amendment, as the same may be amended, modified
and supplemented from time to time in accordance with the terms thereof and
hereof.

 

Obligor:  For any Receivable, each and every Person who purchased or
co-purchased a Financed Vehicle or any other person who owes payments under such
Receivable.

 

Official Body:  Any government or political subdivision or any agency,
authority, bureau, central bank, commission, department or instrumentality of
either, or any court, tribunal, grand jury or arbitrator, in each case whether
foreign or domestic.

 

Original Investment:  $59,322,154.20.

 

Originator:  A bank, finance company, car rental company or factory authorized
dealer or its affiliates or any other originator approved in writing by the
Surety Bond Provider which has entered into an Originator Agreement with the
Seller.

 

Originator Agreement:  The agreement between the Seller and an Originator
relating to the purchase by the Seller of a Receivable.

 

PBGC:  The Pension Benefit Guaranty Corporation or any other entity succeeding
to the functions currently performed by the Pension Benefit Guaranty
Corporation.

 

Person:  Shall mean and include an individual, a partnership, a corporation
(including a business trust), a joint stock company, a trust, an unincorporated
association, a joint venture or other entity or a government or an agency or
political subdivision thereof.

 

15

--------------------------------------------------------------------------------


 

Plan:  Any employee pension benefit plan that (a) is or has been maintained by
the Debtor or any ERISA Affiliate of the Debtor, or to which contributions by
any such Person are or have been required to be made, (b) is subject to the
provisions of Title IV of ERISA and (c) is not a Multiemployer Plan.

 

Plan Event:  (a) the provisions of a notice of intent to terminate any Plan
under Section 4041 of ERISA other than in a “standard termination”, or the
treatment of a Plan amendment as a distress termination under Section 4041 of
ERISA, (b) the receipt of any notice by any Plan to the effect that the PBGC
intends to apply for the appointment of a trustee to administer any Plan, (c)
the termination of any Plan which may result in a material liability to the
Debtor, (d) the withdrawal of the Debtor or any ERISA Affiliate of the Debtor
from any Plan described in Section 4063 of ERISA which may result in a material
liability of the Debtor, (e) the complete or partial withdrawal of the Debtor or
any ERISA Affiliate of the Debtor from any Multiemployer Plan which may result
in a material liability of the Debtor, (f) a “reportable event” described in
Section 4043 of ERISA (other than a “reportable event” not subject to the
provision for 30-day notice to the PBGC) or an event described in
Section 4068(f) of ERISA which may result in a material liability of the Debtor,
and (g) any other event or condition which under ERISA or the Code may
constitute grounds for the imposition of a lien on the assets of the Debtor in
respect of any Plan or Multiemployer Plan which is not corrected within thirty
(30) days.

 

Potential Amortization Event:  An event which, but for the lapse of time or the
giving of notice, or both, would constitute an Amortization Event.

 

Potential Termination Event:  An event which but for the lapse of time or the
giving of notice, or both, would constitute a Termination Event.

 

Potential Wind-Down Event:  An event which, but for the lapse of time or the
giving of notice, or both, would constitute a Wind-Down Event.

 

Principal Balance:  Of a Receivable as of the close of business on the last day
of a Collection Period, means the Amount Financed minus all Collections
collected by the Servicer to and including such day with respect to such
Receivable and applied by the Servicer in accordance with the Servicer’s
customary servicing procedures to reduce the principal balance thereof provided,
however, that the Principal Balance of any Receivable which is a “Defaulted
Receivable” as defined herein shall be zero.

 

Principal Collections:  For any Remittance Date, the sum of the following
amounts with respect to the preceding Collection Period:  (i) that portion of
all collections on Receivables allocable to principal, (ii) Liquidation Proceeds
attributable to principal in accordance with the Servicer’s customary servicing
procedures, (iii) partial prepayments of any refunded item included in the
Amount Financed, such as extended warranty protection plan costs, or physical
damage, credit life, or disability insurance premiums, and (iv) the principal
portion of the amount paid by the Debtor to reduce the principal balance of the
Note and release the lien of the Secured Parties on each Receivable that became
an Ineligible Receivable during the related Collection Period.

 

Program Fee:  A fee payable monthly to the Company by the Debtor, the terms of
which are set forth in the Fee Letter.

 

16

--------------------------------------------------------------------------------


 

Purchase Agreement:  The Purchase Agreement, dated as of October 22, 1996,
between the Debtor, as purchaser thereunder, and the Seller, as seller
thereunder, as amended to the date hereof, including by the First Omnibus
Amendment, as the same may be amended, modified and supplemented from time to
time in accordance with the terms thereof and hereof.

 

Purchased Interest:  The interest in the Note acquired by the Liquidity
Provider, if any.

 

Rapid Amortization Event:  A downgrade in the claims-paying rating of the Surety
Bond Provider below “Aa” or “AA” by either Moody’s or S&P that is not cured
within thirty (30) days of such downgrade.

 

Receivable:  Any retail installment sales contract and installment loan contract
listed on the attached Receivables Schedule and any indebtedness owed thereunder
(including any Additional Amounts), whether constituting an account, chattel
paper, instrument, mortgage, deed of trust or general intangible, arising out of
or in connection with the (i) sale of new or used cars, or new and used light
trucks or (ii) the refinancing of a retail installment loan or contract arising
out of or in connection with the sale of new or used cars or new or used light
trucks, including in either case the rendering of services by the Originator or
any other party in connection therewith, under an Extended Service Agreement or
otherwise, and including the right of payment of any finance charges and other
obligations of the Obligor with respect thereto.  Notwithstanding the foregoing,
once the Collateral Agent has released its security interest in a Receivable
pursuant to Section 2.6 hereof, it shall no longer constitute a Receivable
hereunder.

 

Receivable Schedule:  The schedule of Receivables (which schedule may be in the
form of a computer file or microfiche) attached as Exhibit B to this Agreement,
as amended or modified from time to time pursuant to the terms of this
Agreement.

 

Reference Bank:  Any bank, which furnishes information for purposes of
determining the Adjusted LIBOR Rate.

 

Reinstated Receivable: Any Receivable which previously became a Defaulted
Receivable, the Obligor of which has made payments on such Receivable sufficient
to include all amounts previously delinquent and unpaid.  A Receivable may only
be determined to be a Reinstated Receivable once.

 

Relevant UCC State:  The States of New York and Texas.

 

Re-Liening Expense:  All expenses incurred by the Seller or the Collateral Agent
for the purpose of re-titling the Financed Vehicles to name the Collateral Agent
as lienholder on the certificate of title thereto.

 

Re-Liening Trigger:  The occurrence and continuance of any Servicer Termination
Event or Termination Event.

 

Remittance Date:  The 20th day of each month beginning November 20, 1996, or, if
such 20th day is not a Business Day, the next succeeding Business Day.

 

Removal Date:  As defined in Section 2.6 hereof.

 

17

--------------------------------------------------------------------------------


 

Required Reserve Account Balance:  The greater of (i) an amount equal to the
product of (a) 1.00% and (b) the Borrowing Base and (ii) an amount equal to the
product of (x) 0.50% and (y) the greatest Net Investment since the last
reduction of the Net Investment to zero; provided, however, that on and after
any Remittance Date occurring after the occurrence of a Termination Event, there
shall be no maximum limit on the amount required to be on deposit in the Reserve
Account; provided, further, however, on any day on which the Net Investment is
zero, the Required Reserve Account Balance shall be zero.

 

Requirements of Law:  For any Person shall mean the certificate of incorporation
or articles of association and by-laws or other organizational or governing
documents of such Person, and any law, treaty, rule or regulation, or
determination of an arbitrator or Governmental Authority, in each case
applicable to or binding upon such Person or to which such Person is subject,
whether Federal, state or local (including, without limitation, usury laws, the
Federal Truth in Lending Act and Regulation Z and Regulation B of the Board of
Governors of the Federal Reserve System).

 

Reserve Account:  The account established pursuant to Section 5A.1 hereof.

 

Reserve Account Agent:  Wachovia Capital Markets, LLC, in its capacity as
Reserve Account Agent under this Agreement and the Insurance Agreement.

 

Revolving Period:  The period from and including the Closing Date to, but not
including, the Termination Date.

 

S&P:  Standard & Poor’s Ratings Group, a Division of The McGraw-Hill Companies.

 

Secured Parties:  The Company and the Surety Bond Provider.

 

Securities Intermediary:  Wachovia Bank, National Association and any other
entity acting in the capacity of a “securities intermediary” as defined in
Section 8-102(a)(14) of the UCC.

 

Securities Intermediary Securities Account:  A securities account maintained by
the Securities Intermediary in the name of Wachovia Bank, National Association
for Wells Fargo Bank, National Association, as Collateral Agent for the Secured
Parties.

 

Seller:  First Investors Financial Services, Inc.

 

Seller’s Participating Program:  The program for the purchase of Receivables
from an Originator or group of affiliated Originators, whereby the Receivables
are aggregated into pools from which the Originators are entitled to receive a
portion of the aggregate yield for a specified period in exchange for the
Originator’s agreement to repurchase Defaulted Receivables from the pool during
such period.

 

Servicer:  FISC as servicer under the Servicing Agreement or any successor
Servicer acceptable to the Surety Bond Provider.

 

Servicer Termination Event:  As defined in the Servicing Agreement.

 

18

--------------------------------------------------------------------------------


 

Servicing Agreement:  The Servicing Agreement, dated as of March 31, 1999, among
the Servicer, the Debtor, and Wells Fargo, as Back-Up Servicer and as Collateral
Agent, as amended to the date hereof, including by the First Omnibus Amendment,
as the same may be amended, modified and supplemented from time to time in
accordance with the terms thereof and hereof (but only with the consent of the
Surety Bond Provider).

 

Servicing Fee:  With respect to any Collection Period or portion thereof for
which FISC is the Servicer, shall be equal to the sum, for each day of such
Collection Period for which FISC is the Servicer, of the quotient obtained by
dividing an amount equal to 2.0% of the aggregate Principal Balance of the
Receivables as of the beginning of such Collection Period by 365 (or 366, as
applicable) and with respect to any Collection Period or portion thereof for
which FISC is not the Servicer, shall be equal to the sum, for each day of such
Collection Period for which FISC is not the Servicer, of the quotient obtained
by dividing an amount equal to 2.5% of the aggregate Principal Balance of the
Receivables as of the beginning of such Collection Period by 365 (or 366, as
applicable).

 

Servicing Transfer:  As defined in the Servicing Agreement.

 

Subsequent Funding:  As defined in the Note Purchase Agreement.

 

Subsidiary:  Any corporation more than 50% of the outstanding voting securities
of which shall at any time be owned or controlled, directly or indirectly, by
the Debtor or by one or more Subsidiaries, or any similar business organization
which is so owned or controlled.

 

Surety Bond:  That certain surety bond, substantially in the form annexed hereto
as Exhibit J.

 

Surety Bond Premium:  As defined in the Insurance Agreement.

 

Surety Bond Provider:  MBIA Insurance Corporation, a New York stock insurance
company.

 

Targeted Monthly Principal Payment:  With respect to each Remittance Date, (i)
so long as no Rapid Amortization Event has occurred, the amount necessary to
reduce the Net Investment to the product of (a) the Noteholder’s Percentage and
(b) the Borrowing Base or (ii) if a Rapid Termination event has occurred, an
amount equal to the sum of (x) the amount calculated pursuant to clause (i) of
this definition and (y) the amount that would otherwise be payable to the Debtor
pursuant to subclause fourth of clause (xi) of Section 5.1(a).

 

Telerate Page 3750 Screen:  The display designated as “Page 3750” on the
Telerate Service (or such other page as may replace Page 3750 on that service or
such other service as may be nominated by the British Bankers’ Association as
the information vendor for the purposes of displaying British Bankers’
Association Interest Settlement Rates for U.S. Dollar deposits).

 

Termination Date:  The earliest of (i) February 15, 2006 unless such date shall
be extended by the parties hereto pursuant to a written document, (ii) the date
of termination of the commitment of the Liquidity Provider under any Liquidity
Agreement, (iii) the date of the termination of the commitment of the Credit
Support Provider under any Credit Support Agreement, (iv) the date designated by
the Debtor as the date on which the Revolving Period shall terminate (which date
shall be the last day of a Collection Period) following not less than thirty
(30) Business Days’

 

19

--------------------------------------------------------------------------------


 

prior written notice to the Company and the Surety Bond Provider and the
Administrative Agent, and (v) the date on which any Termination Event has
occurred.

 

Termination Event:  As defined in Section 6.1 hereof.

 

Transfer or Transferred:  When used with respect to Eligible Investments held or
to be held in the Reserve Account means:

 

(i)                                     with respect to each Clearing
Corporation Security, transfer to the Reserve Account Agent will occur upon the
latest of: (w) the making by the Clearing Corporation of appropriate entries on
its books reducing the appropriate securities account of the transferor and
increasing the appropriate securities account of the Securities Intermediary by
the amount of such Clearing Corporation Security, (x) the sending of a
confirmation to the Reserve Account Agent by the Securities Intermediary of the
purchase by the Reserve Account Agent of such Clearing Corporation Security and
(y) the identification by book entry to the Securities Intermediary Securities
Account by the Securities Intermediary of the Clearing Corporation Securities as
belonging to the Reserve Account Agent, acting for the Collateral Agent, on
behalf of the Secured Parties;

 

(II)                                  WITH RESPECT TO EACH CERTIFICATED
SECURITY, TRANSFER TO THE RESERVE ACCOUNT AGENT WILL OCCUR UPON THE LATEST OF
(X) THE SENDING OF A CONFIRMATION BY THE SECURITIES INTERMEDIARY OF THE PURCHASE
BY THE RESERVE ACCOUNT AGENT OF SUCH CERTIFICATED SECURITY AND (Y) THE
IDENTIFICATION BY BOOK-ENTRY TO THE SECURITIES INTERMEDIARY SECURITIES ACCOUNT
BY THE SECURITIES INTERMEDIARY OF SUCH CERTIFICATED SECURITY AS BELONGING TO THE
RESERVE ACCOUNT AGENT, ACTING FOR THE COLLATERAL AGENT, ON BEHALF OF THE SECURED
PARTIES;

 

(III)                               WITH RESPECT TO EACH FEDERAL BOOK-ENTRY
SECURITY, TRANSFER TO THE RESERVE ACCOUNT AGENT WILL OCCUR UPON THE LATEST OF
(X) THE MAKING BY THE FEDERAL RESERVE BANK OF DALLAS OF APPROPRIATE ENTRIES
TRANSFERRING THE FEDERAL BOOK-ENTRY SECURITY ON ITS BOOKS AND RECORDS TO THE
BOOK-ENTRY ACCOUNT OF THE SECURITIES INTERMEDIARY AT THE FEDERAL RESERVE BANK OF
DALLAS, (Y) THE SENDING OF A CONFIRMATION BY THE SECURITIES INTERMEDIARY OF THE
PURCHASE BY THE RESERVE ACCOUNT AGENT OF SUCH FEDERAL BOOK-ENTRY SECURITY, AND
(Z) THE IDENTIFICATION BY BOOK-ENTRY TO THE SECURITIES INTERMEDIARY SECURITIES
ACCOUNT BY THE SECURITIES INTERMEDIARY OF SUCH FEDERAL BOOK-ENTRY SECURITY AS
BELONGING TO THE RESERVE ACCOUNT AGENT, ACTING FOR THE COLLATERAL AGENT, ON
BEHALF OF THE SECURED PARTIES;

 

(IV)                              WITH RESPECT TO INSTRUMENTS IN THE POSSESSION
OF THE BAILEE, IN THE STATE OF TEXAS, THE SENDING OF NOTICE TO THE BAILEE BY THE
RESERVE ACCOUNT AGENT OF THE SECURITY INTEREST OF THE RESERVE ACCOUNT AGENT,
ACTING FOR THE COLLATERAL AGENT, ON BEHALF OF THE SECURED PARTIES AND THE
SENDING OF AN ACKNOWLEDGMENT OF SUCH NOTICE TO THE RESERVE ACCOUNT AGENT; AND

 

(V)                                 WITH RESPECT TO ANY ELIGIBLE INVESTMENT, BY
ANY METHOD CREATING A PERFECTED SECURITY INTEREST IN FAVOR OF THE RESERVE
ACCOUNT AGENT, ACTING FOR THE COLLATERAL AGENT, ON BEHALF OF THE SECURED
PARTIES, PROVIDED THAT THE DEBTOR SHALL HAVE DELIVERED AN OPINION OF COUNSEL TO
THE RESERVE ACCOUNT AGENT AND THE COLLATERAL AGENT TO THE EFFECT THAT THE
RESERVE ACCOUNT AGENT ACTING FOR THE COLLATERAL AGENT, ON BEHALF OF

 

20

--------------------------------------------------------------------------------


 

THE SECURED PARTIES, HAS A VALID PERFECTED FIRST PRIORITY SECURITY INTEREST IN
SUCH ELIGIBLE INVESTMENT.

 

Trust Officer:  Any officer in the Corporate Trust Office of the Collateral
Agent responsible for the administration of this Agreement.

 

Uniform Commercial Code or UCC:  The Uniform Commercial Code as adopted in the
Relevant UCC State.

 

Unused Program Fee:  A fee payable monthly to the Company by the Debtor, the
terms of which are set forth in the Fee Letter.

 

VFCC:  Variable Funding Capital Corporation, a Delaware corporation and its
successors and assigns.

 

VSI Insurance:  The blanket collateral protection insurance policy or policies
of insurance underwritten by Agricultural Excess and Surplus Insurance Company
(or any other insurance company acceptable to the Company) covering each of the
installment sales contracts held by the Debtor, including the Receivables, in
the form attached hereto as Exhibit J.

 

WAC Requirement:  On any day, that the weighted average APR of all Eligible
Receivables is at least the following percentage:

 

Direct Loan Percentage

 

WAC Requirement

 

70% or more

 

12.50

%

60% to, but excluding 70%

 

12.75

%

50% to, but excluding 60%

 

13.00

%

45% to, but excluding 50%

 

13.35

%

40% to, but excluding 45%

 

13.65

%

35% to, but excluding 40%

 

14.00

%

30% to, but excluding 35%

 

14.25

%

 

Wachovia Capital Markets:  Wachovia Capital Markets, LLC, a Delaware limited
liability company.

 

Wells Fargo:  Wells Fargo Bank, National Association.

 

Wind-Down Event:  As defined in Section 6.2.

 

Yield Protection Provision:  The compensation of the Company by the Debtor with
respect to increased taxes, reserves and funding costs of the Company as
described in Section 4.2 of the Note Purchase Agreement.

 

21

--------------------------------------------------------------------------------


 


ARTICLE II

 


GRANT OF SECURITY INTEREST

 


SECTION 2.1                                   GRANT OF SECURITY INTEREST.

 

As security for the prompt and complete payment of the Note and the performance
of all of the Debtor’s obligations under the Note, the Note Purchase Agreement,
the Insurance Agreement and this Agreement, the Debtor hereby grants to the
Collateral Agent, for the benefit of the Secured Parties, a security interest in
and continuing Lien on all of the Debtor’s right, title and interest in, to and
under (i) all Receivables listed on the date hereof in the Receivables
Schedule attached hereto on Exhibit B and all Additional Receivables which
become Receivables at any time following the Cut-Off Date pursuant to
Section 2.2, all monies due or to become due with respect to Receivables,
including Additional Receivables, on and after the Cut-Off Date or Addition
Cut-Off Date, as applicable, whether such amounts are considered accounts,
general intangibles or other property, and all monies, instruments, securities
or investments of any type or description on deposit in or credited to the
Collection Account at any time; (ii) the security interests in the Financed
Vehicles granted by Obligors pursuant to the related Receivables and any
accessions thereto; (iii) any proceeds from claims on any physical damage,
credit life, credit disability, VSI Insurance or other insurance policies
covering Financed Vehicles or Obligors and any other Liquidation Proceeds; (iv)
any Interest Rate Cap, including the right to payment under any such Interest
Rate Cap or other hedging arrangement; and (v) the proceeds of any and all of
the foregoing (collectively, the “Collateral”).  As security for the prompt and
complete payment of the Note and the performance of all of Debtor’s obligations
under the Note, the Note Purchase Agreement, the Insurance Agreement and this
Agreement, the Debtor hereby grants to the Reserve Account Agent for the benefit
of the Collateral Agent for the benefit of the Secured Parties, a security
interest in and continuing Lien on all of Debtor’s right, title and interest in,
to and under the Reserve Account and all Eligible Investments, securities,
instruments and other financial assets (as defined in Section 8-102(a)(9) of the
UCC) credited to the Reserve Account and the proceeds thereof.  In addition, the
Debtor hereby assigns to the Collateral Agent all of its rights under the
Purchase Agreement with respect to the Receivables.  Notwithstanding the
foregoing assignment, the Debtor does not assign its rights as to any retail
installment sales contracts purchased thereunder other than the retail
installment sales contracts and any other rights relating to Receivables.  The
foregoing pledge does not constitute an assumption by the Collateral Agent of
any obligations of the Debtor to Obligors or any other Person in connection with
the Collateral or under any agreement and instrument relating to the Collateral,
including without limitation any obligation to make future advances to or on
behalf of such Obligors.

 

In connection with such pledge, the Debtor agrees to record and file, at its own
expense, financing statements with respect to the Collateral now existing and
hereafter created for the transfer of chattel paper, accounts and general
intangibles (each as defined in Article 9 of the UCC) meeting the requirements
of applicable state law in such manner and in such jurisdictions as are
necessary to perfect the first priority security interest of the Collateral
Agent in the Collateral, and to deliver a file-stamped copy of such financing
statements or other evidence of such filing (which may, for purposes of this
Section 2.1, consist of telephone confirmation of such filing) to the Company on
or prior to the Closing Date.  In addition, the Debtor agrees to

 

22

--------------------------------------------------------------------------------

 


 

clearly and unambiguously mark its general ledger and all accounting records and
documents and all computer tapes and records to show that the Receivables have
been pledged to the Collateral Agent hereunder.

 

In connection with the grant of the security interest pursuant to this
Section 2.1, the Debtor agrees to direct FISC as Servicer, on or prior to the
Servicing Transfer, to indicate, on or prior to the Servicing Transfer, clearly
and unambiguously in its computer files described in the preceding paragraph
that an undivided interest in the Receivables created in connection with the
Receivables has been pledged to the Collateral Agent pursuant to this
Agreement.  The Debtor shall deliver to the Collateral Agent a computer file or
microfiche list containing a true and complete list of all such Receivables,
identified by account number and principal balance as of the end of the
Collection Period ending immediately prior to the Servicing Transfer.  Such file
or list shall be marked as the Receivable Schedule and Exhibit B to this
Agreement, delivered to the Collateral Agent as confidential and proprietary
information, and is hereby incorporated into and made a part of this Agreement. 
The Debtor agrees to deliver to the Collateral Agent at such times as requested
by the Collateral Agent in connection with a third-party’s request to review
Exhibit B, as provided in the financing statement filed by the Collateral Agent
under the UCC, a computer file or microfiche list containing a true and complete
list of all Receivables, including all Receivables created on or after the
Cut-Off Date, in existence as of the later of (w) the last day of the prior
Collection Period, (x) the most recent Addition Date or (y) the most recent
Removal Date by account number and by Principal Balance as of such day or date. 
Such updated and revised file or list shall be marked as the Receivable
Schedule and Exhibit B to this Agreement, delivered to the Collateral Agent as
confidential and proprietary information, shall replace the previously delivered
Receivable Schedule identified as Exhibit B, and shall be incorporated into and
made a part of this Agreement.  The Debtor agrees to direct the Servicer, by the
end of each Collection Period to indicate clearly and unambiguously in its
computer files that an undivided interest in the Receivables has been pledged to
the Collateral Agent pursuant to this Agreement.  The Secured Parties shall have
the right to request the Debtor to deliver or caused to be delivered to such
parties a new perfection opinion with respect to the Collateral in the event of
a change in the law addressed pursuant to such opinion.

 


SECTION 2.2            ADDITIONAL RECEIVABLES.


 


(A)           AT ANY TIME DURING THE REVOLVING PERIOD, THE DEBTOR MAY DESIGNATE
ADDITIONAL ELIGIBLE RECEIVABLES TO BE INCLUDED AS PART OF THE COLLATERAL
(“ADDITIONAL RECEIVABLES”); PROVIDED, HOWEVER, THAT IN THE CASE OF AN ADDITION
DONE FOR A PURPOSE OTHER THAN PREVENTING THE SUM OF THE BORROWING BASE PLUS THE
AMOUNT ON DEPOSIT IN THE RESERVE ACCOUNT FROM DECLINING BELOW THE NET
INVESTMENT, THE DATE OF TRANSFER (THE “ADDITION DATE”) SHALL BE AS OF THE
OPENING OF BUSINESS ON THE FIRST BUSINESS DAY OF THE COLLECTION PERIOD
IMMEDIATELY SUCCEEDING THE ADDITION CUT-OFF DATE WITH RESPECT TO SUCH ADDITIONAL
RECEIVABLES.  IT SHALL BE A CONDITION PRECEDENT TO THE PLEDGE TO THE COLLATERAL
AGENT OF ANY ADDITIONAL RECEIVABLES THAT (I) THE DEBTOR SHALL HAVE PROVIDED THE
COLLATERAL AGENT AND THE SURETY BOND PROVIDER REASONABLE ACCESS TO ALL COMPUTER
TAPES, BOOKS, RECORDS, FILES AND DOCUMENTATION RELATING TO THE RECEIVABLES AND
THE RETAIL INSTALLMENT SALES CONTRACTS TO BE DESIGNATED AS ADDITIONAL
RECEIVABLES, (II) THE DEBTOR SHALL HAVE ENTERED INTO AN INTEREST RATE CAP, AN
EXECUTED COPY OF WHICH SHALL BE DELIVERED TO THE SURETY BOND PROVIDER PROMPTLY
FOLLOWING EXECUTION THEREOF OR ANY AMENDMENTS THERETO, WHICH SHALL BE IN FORM
AND SUBSTANCE ACCEPTABLE TO THE SURETY BOND PROVIDER, (III) AFTER GIVING EFFECT
TO SUCH

 

23

--------------------------------------------------------------------------------


 


PLEDGE OF ADDITIONAL RECEIVABLES THE NET INVESTMENT SHALL NOT BE GREATER THAN
THE NOTEHOLDER’S PERCENTAGE OF THE BORROWING BASE, (IV) THE AMOUNT ON DEPOSIT IN
THE RESERVE ACCOUNT SHALL AT LEAST EQUAL THE REQUIRED RESERVE ACCOUNT BALANCE
(CALCULATED AS IF SUCH ADDITIONAL RECEIVABLES SHALL HAVE BEEN PLEDGED TO THE
COLLATERAL AGENT), (V) IF ANY ADDITIONAL RECEIVABLES PROPOSED TO BE PLEDGED TO
THE COLLATERAL AGENT WERE ACQUIRED BY THE SELLER IN A BULK PURCHASE, THE SURETY
BOND PROVIDER SHALL HAVE CONSENTED IN WRITING TO THE PLEDGE OF SUCH ADDITIONAL
RECEIVABLES, AND (VI) THE WEIGHTED AVERAGE ORIGINAL TERM TO MATURITY OF EACH
GROUP OF ADDITIONAL RECEIVABLES THAT ARE NOT DIRECT LOANS PROPOSED TO BE PLEDGED
TO THE COLLATERAL AGENT SHALL BE AT LEAST ONE (1) MONTH GREATER THAN THE
WEIGHTED AVERAGE REMAINING TERM TO MATURITY OF SUCH GROUP OF ADDITIONAL
RECEIVABLES THAT ARE NOT DIRECT LOANS.


 


(B)           ANY ADDITION OF RECEIVABLES AS PART OF THE COLLATERAL MADE UNDER
SUBSECTION (A) SHALL SATISFY THE FOLLOWING CONDITIONS:


 

(I)            ON OR BEFORE THE TENTH BUSINESS DAY (THE “NOTICE DATE”) PRIOR TO
THE ADDITION DATE, THE DEBTOR SHALL GIVE THE ADMINISTRATIVE AGENT, THE SURETY
BOND PROVIDER AND THE COLLATERAL AGENT WRITTEN NOTICE THAT SUCH ADDITIONAL
RECEIVABLES WILL BE INCLUDED AS COLLATERAL AS OF THE ADDITION DATE AND
SPECIFYING THE ESTIMATED PRINCIPAL BALANCE OF SUCH ADDITIONAL RECEIVABLES AS OF
THE ADDITION CUT-OFF DATE;

 

(II)           ON OR PRIOR TO THE ADDITION CLOSING DATE, (X) THE SERVICER SHALL
HAVE CAUSED ITS COMPUTER TAPES AND COMPUTER RECORDS TO BE MARKED CLEARLY AND
UNAMBIGUOUSLY TO SHOW THAT THE SELLER HAS SOLD THE ADDITIONAL RECEIVABLES TO THE
DEBTOR AND (Y) THE DEBTOR SHALL HAVE CLEARLY AND UNAMBIGUOUSLY MARKED (OR CAUSED
TO BE MARKED) ITS GENERAL LEDGER AND ANY COMPUTER TAPES OR OTHER RECORDS TO SHOW
THAT AN UNDIVIDED INTEREST IN THE ADDITIONAL RECEIVABLES HAS BEEN PLEDGED TO THE
COLLATERAL AGENT;

 

(III)          (X) NONE OF A TERMINATION EVENT, A POTENTIAL TERMINATION EVENT OR
THE TERMINATION DATE SHALL HAVE OCCURRED AND BE CONTINUING OR WOULD RESULT FROM
SUCH INCREASE, AND (Y) NO AMORTIZATION EVENT HAS OCCURRED OR WOULD RESULT FROM
SUCH INCREASE;

 

(IV)          AFTER GIVING EFFECT TO SUCH INCREASE, THE NET INVESTMENT SHALL NOT
EXCEED THE FACILITY LIMIT;

 

(V)           THE SURETY BOND PROVIDER, THE ADMINISTRATIVE AGENT AND THE
COLLATERAL AGENT SHALL HAVE RECEIVED AN EXECUTED CERTIFICATION BY AN AUTHORIZED
OFFICER OF THE SERVICER SUBSTANTIALLY IN THE FORM OF EXHIBIT N, SHOWING, AMONG
OTHER THINGS, THE CALCULATIONS NECESSARY TO SUPPORT THE CALCULATION REQUIRED
PURSUANT TO CLAUSE (IV) ABOVE AND THE ITEMS SET FORTH IN SECTION 2.2(A)(III),
(IV) AND (VI) ABOVE;

 

(VI)          (X) EACH REPRESENTATION AND WARRANTY OF THE DEBTOR HEREIN, IN THE
NOTE PURCHASE AGREEMENT AND IN ANY OTHER TRANSACTION DOCUMENT SHALL BE TRUE AND
CORRECT WITH RESPECT TO THE DEBTOR, (Y) EACH RECEIVABLE INCLUDED IN THE
BORROWING BASE IS AN ELIGIBLE RECEIVABLE AS OF THE DATE OF SUCH FUNDING AND (Z)
NO SELECTION PROCEDURES ADVERSE TO THE INTERESTS OF THE SECURED PARTIES SHALL
HAVE BEEN UTILIZED IN SELECTING THE ADDITIONAL RECEIVABLES;

 

24

--------------------------------------------------------------------------------


 

(VII)         THE DEBTOR SHALL HAVE DEPOSITED IN THE RESERVE ACCOUNT, OR SHALL
HAVE GIVEN IRREVOCABLE INSTRUCTIONS TO THE COMPANY TO WITHHOLD FROM THE PROCEEDS
OF SUCH FUNDING AND TO DEPOSIT IN THE RESERVE ACCOUNT, AN AMOUNT EQUAL TO THE
AMOUNT NECESSARY TO CAUSE THE AMOUNT ON DEPOSIT IN THE RESERVE ACCOUNT TO BE AT
LEAST EQUAL TO THE REQUIRED RESERVE ACCOUNT BALANCE (CALCULATED AS IF SUCH
INCREASE SHALL HAVE OCCURRED);

 

(VIII)        THE SURETY BOND SHALL BE IN FULL FORCE AND EFFECT;

 

(IX)           THE DEBTOR SHALL HAVE DELIVERED ON OR PRIOR TO THE RELATED
ADDITION CUT-OFF DATE TO THE COLLATERAL AGENT THE SOLE ORIGINAL, EXECUTED
CONTRACTS EVIDENCING THE RECEIVABLES;

 

(X)            THE DEBTOR SHALL HAVE DELIVERED OR CAUSED TO BE DELIVERED TO THE
COLLATERAL AGENT ON OR PRIOR TO THE RELATED ADDITION CUT-OFF DATE THE DOCUMENTS
DESCRIBED IN SECTION 2.13 OF THE SERVICING AGREEMENT;

 

(XI)           ON OR PRIOR TO THE ADDITION CLOSING DATE, THE DEBTOR SHALL HAVE
DIRECTED THE SERVICER, ON BEHALF OF THE DEBTOR, TO DELIVER TO THE COLLATERAL
AGENT AND SECURED PARTIES (X) A COMPUTER FILE OR MICROFICHE LIST CONTAINING A
TRUE AND COMPLETE LIST OF ALL ADDITIONAL RECEIVABLES IDENTIFIED BY ACCOUNT
NUMBER AND BY PRINCIPAL BALANCE OF SUCH ADDITIONAL RECEIVABLES AS OF THE
ADDITION CUT-OFF DATE, OR (Y) A TRUE AND COMPLETE LIST OF ALL RECEIVABLES,
INCLUDING THE ADDITIONAL RECEIVABLES, IDENTIFIED BY ACCOUNT NUMBER AND BY
PRINCIPAL BALANCE AS OF THE ADDITION CUT-OFF DATE, WHICH COMPUTER FILE OR
MICROFICHE LIST SHALL BE AS OF THE DATE OF SUCH ADDITION INCORPORATED INTO AND
MADE PART OF THIS AGREEMENT;

 

(XII)          [RESERVED];

 

(XIII)         THE DEBTOR SHALL HAVE DELIVERED TO THE COLLATERAL AGENT, THE
ADMINISTRATIVE AGENT AND THE SURETY BOND PROVIDER (X) EITHER (A) A CERTIFICATE
IN THE FORM ATTACHED HERETO AS EXHIBIT L TO THE EFFECT THAT THE UCC FILING
DESCRIBED IN SECTION 2.1 WITH RESPECT TO THE ADDITIONAL RECEIVABLES HAVE BEEN
MADE OR (B) EVIDENCE OF SUCH UCC FILINGS, AND (Y) AN EXECUTED CERTIFICATION BY
AN AUTHORIZED OFFICER OF THE DEBTOR SUBSTANTIALLY IN THE FORM OF EXHIBIT O; OR

 

(XIV)        THE CONDITIONS TO FUNDING AS SET FORTH IN SECTION 2.1(C) OF THE
NOTE PURCHASE AGREEMENT SHALL HAVE BEEN SATISFIED.

 


SECTION 2.3            RE-LIENING TRIGGER.


 

Upon the occurrence of a Re-Liening Trigger, the Seller shall take all steps
necessary to cause the certificate of title or other evidence of ownership of
the related Financed Vehicle to be revised to name the Collateral Agent on
behalf of the Secured Parties as lienholder.  Any costs associated with such
revision of the Certificate of Title shall be paid by the Seller and to the
extent such costs are not paid by the Seller such unpaid costs shall be
recovered from Available Funds as described in Section 5.1 hereof.

 

25

--------------------------------------------------------------------------------


 

In addition, no later than December 29, 2000 and at any other time at which a
state concentration level exceeds 10% of the aggregate Principal Balance of
Receivables, the Seller shall be required to deliver a legal opinion
satisfactory to the Surety Bond Provider and to S&P as to the status of the
security interest of the Collateral Agent, on behalf of the Secured Parties, in
the related Financed Vehicles or cause the certificate of title or other
evidence of ownership of the related Financed Vehicle to be revised to name the
Collateral Agent on behalf of the Secured Parties as lienholder.

 


SECTION 2.4            SUBROGATION.


 

The parties hereto each acknowledge that, to the extent of any payment made
under the Surety Bond, the Surety Bond Provider shall be fully subrogated to the
extent of such payment, to the rights of the Noteholder to any moneys paid or
payable to such holder in respect of the corresponding amounts due on such
Note.  The parties hereto each agree to such subrogation and each further agrees
to execute such instruments and to take such actions as, in the sole judgment of
the Surety Bond Provider, are necessary to evidence such subrogation and to
perfect the rights of the Surety Bond Provider to receive any moneys paid or
payable to the Surety Bond Provider under the Note, the Note Purchase Agreement,
the Insurance Agreement and this Agreement.

 


SECTION 2.5            INCREASE OF NOTE.


 

The Debtor may increase the outstanding principal amount of the Note only upon
satisfaction of the following conditions:

 

(I)            NO TERMINATION EVENT, NO AMORTIZATION EVENT AND NO WIND-DOWN
EVENT SHALL HAVE OCCURRED AND BE CONTINUING;

 

(II)           THE DEBTOR SHALL HAVE ENTERED INTO AN INTEREST RATE CAP;

 

(III)          AFTER GIVING EFFECT TO ANY SUCH INCREASE, THE NET INVESTMENT
SHALL NOT BE GREATER THAN THE NOTEHOLDER’S PERCENTAGE OF THE BORROWING BASE;

 

(IV)          AFTER GIVING EFFECT TO ANY SUCH INCREASE, THE NET INVESTMENT WOULD
NOT EXCEED THE FACILITY LIMIT;

 

(V)           THE AMOUNT ON DEPOSIT IN THE RESERVE ACCOUNT SHALL AT LEAST EQUAL
THE REQUIRED RESERVE ACCOUNT BALANCE (CALCULATED AS IF SUCH INCREASE IN THE NOTE
SHALL HAVE OCCURRED);

 

(VI)          THE SURETY BOND PROVIDER SHALL NOT HAVE FAILED TO MAKE A PAYMENT
REQUIRED TO BE MADE UNDER THE SURETY BOND; AND

 

(VII)         THE DEBTOR SHALL HAVE PROVIDED NOTICE TO THE COLLATERAL AGENT AND
EACH OF THE SECURED PARTIES TEN BUSINESS DAYS PRIOR TO SUCH INCREASE.

 

26

--------------------------------------------------------------------------------


 


SECTION 2.6            RELEASE OF RECEIVABLES.


 

On any Business Day, provided that no Termination Event, Amortization Event or
Wind-Down Event shall have occurred, the Debtor shall have the right to require
the Collateral Agent to release all of the Collateral Agent’s right, title and
interest in and to all or certain specified Receivables on the terms and
conditions set forth herein (the effective date of any such release, the
“Removal Date”).  It shall be a condition precedent to any such release that (i)
after giving effect to any such release, the Net Investment shall not exceed the
Noteholder’s Percentage of the Borrowing Base, such determination to be based on
the most recent Monthly Debtor’s Certificate delivered by the Debtor, (ii) such
release does not result in a Termination Event, a Wind-Down Event or an
Amortization Event, (iii) the Debtor shall (y) pay to the Collateral Agent for
payment to the Noteholder on the day of receipt from the Debtor, an amount equal
to the amount necessary, if any, to reduce the Net Investment such that the Net
Investment does not exceed the Noteholder’s Percentage of the Borrowing Base
after giving effect to such release and (z) pay to the Collateral Agent for
payment to the Noteholder on the day of receipt from the Debtor, an amount equal
to all unpaid Carrying Costs (including Carrying Costs not yet accrued) to the
extent reasonably determined by the Administrative Agent to be attributable to
that portion of the Net Investment to be reduced as a result of the payment
referred to in clause (y) above, (iv) the Debtor shall have given the Collateral
Agent, the Surety Bond Provider and the Administrative Agent at least five (5)
days prior written notice of its intention to request the release of such
Receivables, (v) all amounts due under the Note Purchase Agreement and the
Insurance Agreement, to the extent accrued to the date of such release or, at
the option of the Collateral Agent, acting upon the written instructions of the
Company and the Surety Bond Provider, acting separately, accrued to such date
and to accrue thereafter, shall have been reimbursed and (vi) such release shall
not materially and adversely affect either Secured Party and (vii) such release
shall include at least $5,000,000 in Principal Balance of Receivables; provided,
however, that there shall be no minimum release amount with respect to
Ineligible Receivables.  It is the intention of the parties that, to the extent
the Company is the Noteholder and the Company is funding its interest in the
Note through Commercial Paper, the Debtor shall pay to the Collateral Agent such
amounts as are required under this Section 2.6 on the Business Day preceding the
maturity date of the Commercial Paper issued by the Company to fund its interest
in the Note.

 

The Debtor shall also be obligated to pay to the Collateral Agent, the Company,
the Surety Bond Provider and the Administrative Agent the reasonable legal fees
and expenses of the Collateral Agent, the Surety Bond Provider, the
Administrative Agent and the Company arising in connection with any such
release.

 

Upon (i) the deposit to the Collection Account and the payment to the respective
parties of the amounts described in this Section, and (ii) the receipt by the
Collateral Agent of a certificate of the Debtor stating that all conditions
precedent contained in this Section 2.6 have been satisfied, the Collateral
Agent shall execute and deliver to the Debtor, at the Debtor’s expense, such
documents or instruments as are necessary to terminate the Collateral Agent’s
interest in the applicable Receivables and the proceeds thereof.  Any such
documents shall be prepared by or on behalf of the Debtor and shall specifically
identify (by loan or account number and outstanding Principal Balance) the
Receivables in which the Collateral Agent’s security interest is to be released.

 

27

--------------------------------------------------------------------------------


 

The Debtor shall deliver to the Collateral Agent, the Surety Bond Provider and
the Administrative Agent a computer file, microfiche list or printed list
containing a true and complete list of all such Receivables to be released,
identified by account number and principal balance as of the Cut-Off Date or
Removal Date.  Such file or list, when taken together with the list provided
pursuant to Section 2.1 hereof shall constitute the Receivables Schedule as of
such Removal Date after giving effect to such removal.

 


ARTICLE III


 


REPRESENTATIONS, WARRANTIES AND COVENANTS OF THE DEBTOR


 


SECTION 3.1            REPRESENTATIONS AND WARRANTIES CONCERNING RECEIVABLES.


 

The Debtor represents and warrants to and covenants with the Collateral Agent
and the Secured Parties as of the Closing Date and, except as otherwise provided
herein, as of each Addition Date relating to the Receivables added to the
Collateral on such Addition Date pursuant to Section 2.2, that:

 


(A)           IMMEDIATELY PRIOR TO THE CLOSING DATE OR THE RELATED ADDITION
DATE, AS APPLICABLE, (EACH A “CONVEYANCE DATE”) THE SELLER HAD A VALID AND
ENFORCEABLE FIRST PRIORITY SECURITY INTEREST IN THE RELATED FINANCED VEHICLE,
AND SUCH SECURITY INTEREST HAD BEEN DULY PERFECTED AND WAS PRIOR TO ALL OTHER
PRESENT AND FUTURE LIENS AND SECURITY INTERESTS (EXCEPT FUTURE TAX LIENS AND
LIENS THAT, BY STATUTE, MAY BE GRANTED PRIORITY OVER PREVIOUSLY PERFECTED
SECURITY INTERESTS) THAT NOW EXIST OR MAY HEREAFTER ARISE, AND THE SELLER HAD
THE FULL RIGHT TO ASSIGN SUCH SECURITY INTEREST TO THE DEBTOR.


 


(B)           ON AND AFTER THE RELATED CONVEYANCE DATE, THERE SHALL EXIST UNDER
SUCH RECEIVABLE A VALID, SUBSISTING, AND ENFORCEABLE FIRST PRIORITY PERFECTED
SECURITY INTEREST IN THE RELATED FINANCED VEHICLE (OTHER THAN, AS TO THE
PRIORITY OF SUCH SECURITY INTEREST, ANY STATUTORY LIEN ARISING BY OPERATION OF
LAW AFTER THE RELATED CONVEYANCE DATE WHICH IS PRIOR TO SUCH INTEREST) AND,
FOLLOWING THE GRANT OF ALL OF THE DEBTOR’S RIGHT, TITLE AND INTEREST IN AND TO
SUCH SECURITY INTEREST TO THE COLLATERAL AGENT, AT SUCH TIME AS ENFORCEMENT OF
SUCH SECURITY INTEREST IS SOUGHT THERE SHALL EXIST IN FAVOR OF THE COLLATERAL
AGENT A VALID, SUBSISTING, AND ENFORCEABLE FIRST PRIORITY PERFECTED SECURITY
INTEREST (OTHER THAN, AS TO THE PRIORITY OF SUCH SECURITY INTEREST, ANY
STATUTORY LIEN ARISING BY OPERATION OF LAW AFTER THE RELATED ADDITION DATE WHICH
IS PRIOR TO SUCH INTEREST) IN THE RELATED FINANCED VEHICLE.


 


(C)           IF SUCH RECEIVABLE WAS ORIGINATED IN A STATE IN WHICH NOTATION OF
A SECURITY INTEREST ON THE TITLE DOCUMENT FOR THE FINANCED VEHICLE SECURING SUCH
RECEIVABLE IS REQUIRED OR PERMITTED TO PERFECT SUCH SECURITY INTEREST, THE TITLE
DOCUMENT FOR SUCH FINANCED VEHICLE SHOWS, OR IF A NEW OR REPLACEMENT TITLE
DOCUMENT IS BEING APPLIED FOR WITH RESPECT TO SUCH FINANCED VEHICLE THE TITLE
DOCUMENT WILL SHOW, THE SELLER AS THE SOLE HOLDER OF A SECURITY INTEREST IN SUCH
FINANCED VEHICLE.  IF SUCH RECEIVABLE WAS ORIGINATED IN A STATE IN WHICH THE
FILING OF A FINANCING STATEMENT UNDER THE UCC IS REQUIRED TO PERFECT A SECURITY
INTEREST IN MOTOR VEHICLES, SUCH FILINGS OR RECORDINGS HAVE BEEN DULY MADE AND
SHOW THE SELLER AS THE SOLE HOLDER OF A FIRST PRIORITY SECURITY INTEREST IN SUCH
FINANCED VEHICLE, AND IN EITHER CASE THE DEBTOR HAS THE SAME RIGHTS AS THE
SELLER HAS OR WOULD HAVE (IF THE SELLER WERE STILL THE OWNER OF A RECEIVABLE)
AGAINST THE OBLIGOR AND ALL CREDITORS OF THE OBLIGOR CLAIMING AN INTEREST IN
SUCH FINANCED VEHICLES.

 

28

--------------------------------------------------------------------------------


 


(D)           IMMEDIATELY PRIOR TO THE RELATED CONVEYANCE DATE:  (I) SUCH
RECEIVABLE HAD NOT BEEN SOLD, ASSIGNED, OR PLEDGED BY THE SELLER TO ANY PERSON;
(II) THE SELLER HAD GOOD AND MARKETABLE TITLE THERETO FREE AND CLEAR OF ANY
ENCUMBRANCE, EQUITY, PLEDGE, CHARGE, CLAIM OR SECURITY INTEREST; (III) THE
SELLER WAS THE SOLE OWNER THEREOF AND HAD FULL RIGHT TO SELL THE RECEIVABLE TO
THE DEBTOR AND UPON THE SALE THEREOF TO THE DEBTOR, THE DEBTOR WILL HAVE GOOD
AND MARKETABLE TITLE THERETO AND WILL OWN SUCH RECEIVABLES FREE AND CLEAR OF ANY
ENCUMBRANCES.  SUCH RECEIVABLE WAS ACQUIRED BY THE SELLER, EITHER (I) FROM AN
ORIGINATOR WITH WHICH THE SELLER DOES BUSINESS, PURSUANT TO AN ORIGINATOR
AGREEMENT BETWEEN THE SELLER AND SUCH ORIGINATOR OR (II) FROM AN APPROVED
SUBSIDIARY AND SUCH APPROVED SUBSIDIARY ACQUIRED SUCH RECEIVABLE FROM AN
APPROVED THIRD PARTY ORIGINATOR WITH WHICH THE APPROVED SUBSIDIARY DOES
BUSINESS, PURSUANT TO AN APPROVED THIRD PARTY ORIGINATOR AGREEMENT BETWEEN THE
APPROVED SUBSIDIARY AND SUCH APPROVED THIRD PARTY ORIGINATOR.  SUCH ORIGINATOR
OR APPROVED SUBSIDIARY, AS THE CASE MAY BE, HAD FULL RIGHT TO ASSIGN TO THE
SELLER SUCH RECEIVABLE AND THE SECURITY INTEREST IN THE RELATED FINANCED
VEHICLE, AND IF APPLICABLE, SUCH APPROVED THIRD PARTY ORIGINATOR HAD FULL RIGHT
TO ASSIGN TO THE APPROVED SUBSIDIARY SUCH RECEIVABLE AND THE SECURITY INTEREST
IN THE RELATED FINANCED VEHICLE.  THE SELLER HAS FULL RIGHT TO SELL TO THE
DEBTOR SUCH RECEIVABLE AND THE SECURITY INTEREST IN THE RELATED FINANCED
VEHICLE.  THE COLLATERAL AGENT, FOR THE BENEFIT OF THE SECURED PARTIES, HAS A
VALID AND PERFECTED FIRST PRIORITY SECURITY INTEREST IN SUCH RECEIVABLE AND ALL
PROCEEDS THEREOF, FREE AND CLEAR OF ALL LIENS, ENCUMBRANCES, SECURITY INTERESTS
AND RIGHTS OF OTHERS.


 


(E)           AS OF THE RELATED CONVEYANCE DATE, THERE IS NO LIEN AGAINST THE
RELATED FINANCED VEHICLE FOR DELINQUENT TAXES.


 


(F)            SUCH RECEIVABLE, AND THE SALE OF THE FINANCED VEHICLE SECURING
SUCH RECEIVABLE, WHERE APPLICABLE, COMPLIED, AT THE TIME IT WAS MADE, AND NOW
COMPLIES, IN ALL MATERIAL RESPECTS WITH APPLICABLE STATE AND FEDERAL LAWS (AND
REGULATIONS THEREUNDER), INCLUDING, WITHOUT LIMITATION, USURY, DISCLOSURE AND
CONSUMER PROTECTION LAWS, EQUAL CREDIT OPPORTUNITY, FAIR CREDIT REPORTING,
TRUTH-IN-LENDING OR OTHER SIMILAR LAWS, THE FEDERAL TRADE COMMISSION ACT, AND
APPLICABLE STATE LAWS REGULATING RETAIL INSTALLMENT SALES CONTRACTS IN GENERAL
AND MOTOR VEHICLE RETAIL INSTALLMENT SALES CONTRACTS AND LOANS IN PARTICULAR,
AND THE RECEIPT OF INTEREST ON, AND THE OWNERSHIP OF, SUCH RECEIVABLE BY THE
DEBTOR WILL NOT VIOLATE ANY SUCH LAWS AND THE RELATED OBLIGOR HAS NO RIGHT OF
RESCISSION OR CANCELLATION, CLAIMS OR DEFENSES, SET-OFFS, OR COUNTERCLAIMS OF
ANY KIND WHATSOEVER AS TO OR AGAINST THE CONTRACT EVIDENCING A RELATED
RECEIVABLE.


 


(G)           THE RECEIVABLE CONSTITUTES THE ENTIRE AGREEMENT BETWEEN THE SELLER
(AS ASSIGNEE OF THE RELATED ORIGINATOR OR THE RELATED APPROVED SUBSIDIARY, AS
APPLICABLE) AND THE RELATED OBLIGOR.


 


(H)           AT THE TIME OF ORIGINATION OF SUCH RECEIVABLE, THE PROCEEDS OF
SUCH RECEIVABLE WERE FULLY DISBURSED, AND THERE IS NO REQUIREMENT FOR FUTURE
ADVANCES THEREUNDER, AND ALL FEES AND EXPENSES IN CONNECTION WITH THE
ORIGINATION OF SUCH RECEIVABLE HAVE BEEN PAID.


 


(I)            AS OF THE RELATED CONVEYANCE DATE, THERE IS NO DEFAULT, BREACH,
VIOLATION OR EVENT OF ACCELERATION EXISTING UNDER ANY SUCH RECEIVABLE AND NO
EVENT WHICH, WITH THE PASSAGE OF TIME OR WITH NOTICE OR WITH BOTH, WOULD
CONSTITUTE A DEFAULT, BREACH, VIOLATION OR EVENT OF ACCELERATION UNDER ANY SUCH
RECEIVABLE.  THE SELLER HAS NOT WAIVED ANY SUCH DEFAULT, BREACH, VIOLATION OR
EVENT OF ACCELERATION.

 

29

--------------------------------------------------------------------------------


 


(J)            IN CONNECTION WITH THE PURCHASE OF SUCH RECEIVABLE, THE SELLER
REQUIRED THE RELATED ORIGINATOR OR APPROVED SUBSIDIARY, AS APPLICABLE, AND THE
APPROVED SUBSIDIARY REQUIRED THE RELATED APPROVED THIRD PARTY ORIGINATOR, IF
APPLICABLE, TO FURNISH EVIDENCE THAT THE RELATED FINANCED VEHICLE WAS COVERED BY
A COMPREHENSIVE AND COLLISION INSURANCE POLICY NAMING THE SELLER AS LOSS PAYEE
AND INSURING AGAINST LOSS AND DAMAGE DUE TO FIRE, THEFT, TRANSPORTATION,
COLLISION AND OTHER RISKS GENERALLY COVERED BY COMPREHENSIVE AND COLLISION
COVERAGE IN AN AMOUNT EQUAL TO THE ACTUAL CASH VALUE OF THE RELATED FINANCED
VEHICLE.


 


(K)           SUCH RECEIVABLE CONTAINS CUSTOMARY AND ENFORCEABLE PROVISIONS SUCH
AS TO RENDER THE RIGHTS AND REMEDIES OF THE HOLDER THEREOF ADEQUATE FOR THE
REALIZATION AGAINST THE RELATED FINANCED VEHICLE OF THE BENEFITS OF THE
SECURITY.


 


(L)            THE COLLECTION PRACTICES USED WITH RESPECT TO SUCH RECEIVABLE
HAVE BEEN IN ALL MATERIAL RESPECTS LEGAL, PROPER, PRUDENT AND CUSTOMARY IN THE
AUTOMOBILE INSTALLMENT SALES CONTRACT OR INSTALLMENT LOAN SERVICING BUSINESS AS
APPLIED WITH RESPECT TO OBLIGORS WITH CREDIT STANDINGS COMPARABLE TO THAT OF THE
OBLIGOR.


 


(M)          NEITHER THE OBLIGOR ON SUCH RECEIVABLE NOR ANY OF ITS AFFILIATES IS
THE OBLIGOR ON A RECEIVABLE OR RECEIVABLES WITH AN AGGREGATE PRINCIPAL AMOUNT
GREATER THAN $40,000 AS OF THE CONVEYANCE DATE.


 


(N)           THE RELATED OBLIGOR DOES NOT HAVE ANY OTHER MOTOR VEHICLE RETAIL
SALES INSTALLMENT CONTRACTS OR INSTALLMENT LOAN CONTRACTS OWING TO THE SELLER
WHICH ARE SIXTY (60) OR MORE DAYS CONTRACTUALLY DELINQUENT AT THE CONVEYANCE
DATE.


 


(O)           NO RECEIVABLE IS DUE FROM AN OBLIGOR WHO HAS DEFAULTED UNDER A
PREVIOUS RECEIVABLE WITH THE SELLER.


 


(P)           AS APPLICABLE, EITHER (I) THE ORIGINATOR OR APPROVED SUBSIDIARY,
AS APPLICABLE, THAT SOLD SUCH RECEIVABLE TO THE SELLER HAS ENTERED INTO AN
ORIGINATOR AGREEMENT OR ASSIGNMENT, AS APPLICABLE AND SUCH ORIGINATOR AGREEMENT
OR ASSIGNMENT, AS APPLICABLE CONSTITUTES THE ENTIRE AGREEMENT BETWEEN THE SELLER
AND THE RELATED ORIGINATOR OR APPROVED SUBSIDIARY, AS APPLICABLE, WITH RESPECT
TO THE SALE OF SUCH RECEIVABLE TO THE SELLER, SUCH ORIGINATOR AGREEMENT OR
ASSIGNMENT, AS APPLICABLE, WAS AT THE TIME OF THE ORIGINATION OF SUCH RECEIVABLE
OR THE SALE THEREOF TO THE SELLER, AS APPLICABLE, IN FULL FORCE AND EFFECT AND
IS THE LEGAL, VALID, BINDING AND ENFORCEABLE OBLIGATION OF SUCH ORIGINATOR OR
APPROVED SUBSIDIARY, AS APPLICABLE (SUBJECT TO APPLICABLE BANKRUPTCY AND
INSOLVENCY LAWS AND OTHER SIMILAR LAWS AFFECTING THE ENFORCEMENT OF CREDITORS’
RIGHTS GENERALLY AND TO PRINCIPLES OF EQUITY, REGARDLESS OF WHETHER ENFORCEMENT
IS SOUGHT IN A PROCEEDING IN EQUITY OR AT LAW); THERE HAVE BEEN NO MATERIAL
DEFAULTS BY SUCH ORIGINATOR OR APPROVED SUBSIDIARY, AS APPLICABLE, OR BY THE
SELLER UNDER SUCH ORIGINATOR AGREEMENT OR ASSIGNMENT, AS APPLICABLE; THE SELLER
HAS FULLY PERFORMED ALL OF ITS OBLIGATIONS UNDER SUCH ORIGINATOR AGREEMENT OR
ASSIGNMENT, AS APPLICABLE; THE SELLER HAS NOT MADE ANY STATEMENTS OR
REPRESENTATIONS TO SUCH ORIGINATOR OR APPROVED SUBSIDIARY, AS APPLICABLE,
INCONSISTENT WITH ANY TERM OF SUCH ORIGINATOR AGREEMENT OR ASSIGNMENT, AS
APPLICABLE; THE PURCHASE PRICE FOR SUCH RECEIVABLE HAS BEEN PAID IN FULL BY THE
SELLER, THERE IS NO OTHER PAYMENT DUE TO SUCH ORIGINATOR OR APPROVED SUBSIDIARY,
AS APPLICABLE, FROM THE SELLER FOR THE PURCHASE OF SUCH RECEIVABLE, SUCH
ORIGINATOR OR APPROVED SUBSIDIARY, AS APPLICABLE, HAS NO RIGHT, TITLE OR

 

30

--------------------------------------------------------------------------------


 


INTEREST IN OR TO ANY RECEIVABLE; THERE IS NO PRIOR COURSE OF DEALING BETWEEN
SUCH ORIGINATOR OR APPROVED SUBSIDIARY, AS APPLICABLE, AND THE SELLER WHICH WILL
AFFECT THE TERMS OF SUCH ORIGINATOR AGREEMENT OR ASSIGNMENT, AS APPLICABLE; ANY
ADDITIONAL PAYMENT THAT MAY BE OWED TO SUCH ORIGINATOR OR APPROVED SUBSIDIARY,
AS APPLICABLE, BY THE SELLER IS A CORPORATE OBLIGATION OF THE SELLER OR (II) THE
APPROVED THIRD PARTY ORIGINATOR THAT SOLD SUCH RECEIVABLE TO THE APPROVED
SUBSIDIARY HAS ENTERED INTO AN APPROVED THIRD PARTY ORIGINATOR AGREEMENT AND
SUCH APPROVED THIRD PARTY ORIGINATOR AGREEMENT CONSTITUTES THE ENTIRE AGREEMENT
BETWEEN THE APPROVED SUBSIDIARY AND THE RELATED APPROVED THIRD PARTY ORIGINATOR
WITH RESPECT TO THE SALE OF SUCH RECEIVABLE TO THE APPROVED SUBSIDIARY, SUCH
APPROVED THIRD PARTY ORIGINATOR AGREEMENT WAS, AT THE TIME OF THE ORIGINATION OF
SUCH RECEIVABLE, IN FULL FORCE AND EFFECT AND IS THE LEGAL, VALID, BINDING AND
ENFORCEABLE OBLIGATION OF SUCH APPROVED THIRD PARTY ORIGINATOR (SUBJECT TO
APPLICABLE BANKRUPTCY AND INSOLVENCY LAWS AND OTHER SIMILAR LAWS AFFECTING THE
ENFORCEMENT OF CREDITORS’ RIGHTS GENERALLY AND TO PRINCIPLES OF EQUITY,
REGARDLESS OF WHETHER ENFORCEMENT IS SOUGHT IN A PROCEEDING IN EQUITY OR AT
LAW); THERE HAVE BEEN NO MATERIAL DEFAULTS BY SUCH APPROVED THIRD PARTY
ORIGINATOR OR BY THE APPROVED SUBSIDIARY UNDER SUCH APPROVED THIRD PARTY
ORIGINATOR AGREEMENT; THE APPROVED SUBSIDIARY HAS FULLY PERFORMED ALL OF ITS
OBLIGATIONS UNDER SUCH APPROVED THIRD PARTY ORIGINATOR AGREEMENT; THE APPROVED
SUBSIDIARY HAS NOT MADE ANY STATEMENTS OR REPRESENTATIONS TO SUCH APPROVED THIRD
PARTY ORIGINATOR INCONSISTENT WITH ANY TERM OF SUCH APPROVED THIRD PARTY
ORIGINATOR AGREEMENT; THE PURCHASE PRICE FOR SUCH RECEIVABLE HAS BEEN PAID IN
FULL BY THE APPROVED SUBSIDIARY, THERE IS NO OTHER PAYMENT DUE TO SUCH APPROVED
THIRD PARTY ORIGINATOR FROM THE APPROVED SUBSIDIARY FOR THE PURCHASE OF SUCH
RECEIVABLE, SUCH APPROVED THIRD PARTY ORIGINATOR HAS NO RIGHT, TITLE OR INTEREST
IN OR TO ANY RECEIVABLE; THERE IS NO PRIOR COURSE OF DEALING BETWEEN SUCH
APPROVED THIRD PARTY ORIGINATOR AND THE APPROVED SUBSIDIARY WHICH WILL AFFECT
THE TERMS OF SUCH APPROVED THIRD PARTY ORIGINATOR AGREEMENT; ANY ADDITIONAL
PAYMENT THAT MAY BE OWED TO SUCH APPROVED THIRD PARTY ORIGINATOR BY THE APPROVED
SUBSIDIARY IS A CORPORATE OBLIGATION OF THE APPROVED SUBSIDIARY; SUCH
RECEIVABLES HAVE BEEN PURCHASED BY THE SELLER FROM SUCH APPROVED SUBSIDIARY AND
THE PURCHASE PRICE FOR SUCH RECEIVABLE HAS BEEN PAID IN FULL BY THE SELLER,
THERE IS NO OTHER PAYMENT DUE TO SUCH APPROVED SUBSIDIARY FROM THE SELLER FOR
THE PURCHASE OF SUCH RECEIVABLE, SUCH APPROVED SUBSIDIARY HAS NO RIGHT, TITLE OR
INTEREST IN OR TO ANY RECEIVABLE.


 


(Q)           THE SELLER HAS PROVIDED TO THE COLLATERAL AGENT THE SOLE ORIGINAL
COUNTERPART OF SUCH RECEIVABLE AS AMENDED, AND THE RELATED TITLE DOCUMENT OR THE
APPLICATION FOR TITLE DOCUMENT, PREVIOUSLY IN THE POSSESSION OF THE SELLER.


 


(R)            SUCH RECEIVABLE CONSTITUTES “CHATTEL PAPER” FOR PURPOSES OF
SECTION 9-102(A)(11) OF THE UCC.  THE SELLER’S ELECTRONIC LEDGERS HAVE BEEN
MARKED AS PROVIDED IN SECTION 2.1 AND 2.2 OF THIS AGREEMENT WITH RESPECT TO SUCH
RECEIVABLE.


 


(S)           SUCH RECEIVABLE WAS NOT ORIGINATED IN, NOR IS IT SUBJECT TO THE
LAW OF, ANY JURISDICTION, THE LAWS OF WHICH WOULD MAKE UNLAWFUL THE SALE,
TRANSFER OR ASSIGNMENT OF SUCH DOCUMENT, UNDER THIS AGREEMENT, INCLUDING ANY
REPURCHASE IN ACCORDANCE WITH THIS AGREEMENT.


 


(T)            SUCH RECEIVABLE IS IN FULL FORCE AND EFFECT IN ACCORDANCE WITH
ITS RESPECTIVE TERMS AND NEITHER THE SELLER NOR THE RELATED OBLIGOR HAS
SUSPENDED OR REDUCED ANY PAYMENTS OR OBLIGATIONS DUE OR TO BECOME DUE THEREUNDER
BY REASON OF A DEFAULT BY THE OTHER PARTY TO SUCH RECEIVABLE; THERE ARE NO
PROCEEDINGS PENDING, OR TO THE BEST OF THE SELLER’S KNOWLEDGE,

 

31

--------------------------------------------------------------------------------


 


THREATENED, ASSERTING INSOLVENCY OF THE RELATED OBLIGOR, THERE HAS BEEN NO
PREVIOUS DEFAULT ON SUCH RECEIVABLE THAT RESULTED IN REPOSSESSION OF THE RELATED
FINANCED VEHICLE; AND THERE ARE NO PROCEEDINGS PENDING, OR TO THE BEST OF THE
SELLER’S KNOWLEDGE, THREATENED, WHEREIN THE RELATED OBLIGOR OR ANY GOVERNMENTAL
AGENCY HAS ALLEGED THAT SUCH RECEIVABLE IS ILLEGAL OR UNENFORCEABLE.


 


(U)           EACH CONTRACT EVIDENCING OR ASSIGNING, AS THE CASE MAY BE, A
RECEIVABLE BEING ACQUIRED BY THE DEBTOR IS SUBSTANTIALLY SIMILAR TO ONE OF THE
SELLER’S STANDARD FORM CONTRACTS ATTACHED HERETO AS EXHIBIT K EXCEPT FOR
IMMATERIAL MODIFICATIONS OR DEVIATIONS THEREFROM IN ACCORDANCE WITH STATE LAW
WHICH WILL NOT HAVE A MATERIAL ADVERSE EFFECT ON THE SECURED PARTIES AND WILL
NOT REDUCE THE SCHEDULED PAYMENTS THEREUNDER OR OTHER PAYMENTS DUE UNDER THE
RECEIVABLES.


 


(V)           THE SELLER HAS DULY FULFILLED ALL OBLIGATIONS TO BE FULFILLED ON
THE SELLER’S PART UNDER OR IN CONNECTION WITH THE ORIGINATION, ACQUISITION AND
DISPOSITION OF SUCH RECEIVABLE, INCLUDING, WITHOUT LIMITATION, GIVING ANY
NOTICES OR CONSENTS NECESSARY TO EFFECT THE ACQUISITION OF SUCH RECEIVABLES BY
THE DEBTOR, AND HAS DONE NOTHING TO IMPAIR THE RIGHTS OF THE COLLATERAL AGENT OR
THE SECURED PARTIES IN SUCH RECEIVABLE OR PAYMENTS WITH RESPECT THERETO.  THE
SELLER HAS OBTAINED ALL NECESSARY LICENSES, PERMITS AND CHARTERS REQUIRED TO BE
OBTAINED BY THE SELLER, WHICH FAILURE TO OBTAIN WOULD RENDER ANY PORTION OF THE
TRANSACTION DOCUMENT UNENFORCEABLE AND WOULD HAVE A MATERIAL ADVERSE EFFECT ON
THE SECURED PARTIES.


 


(W)          THE ORIGINATOR OR APPROVED THIRD PARTY ORIGINATOR THAT ORIGINATED
SUCH RECEIVABLE WAS SELECTED BY THE SELLER BASED ON SUCH ORIGINATOR’S OR
APPROVED THIRD PARTY ORIGINATOR’S FINANCIAL AND OPERATING HISTORY.


 


(X)            AS OF THE CUT-OFF DATE, THE AGGREGATE PRINCIPAL BALANCE OF ALL
RECEIVABLES WAS $65,913,504.67.


 


(Y)           THE CONTRACT SECURING SUCH RECEIVABLE AROSE FROM A BONA FIDE SALE
IN THE ORDINARY COURSE OF THE ORIGINATOR’S OR APPROVED THIRD PARTY ORIGINATOR’S
BUSINESS, AS APPLICABLE.


 


(Z)            SUCH RECEIVABLE REPRESENTS THE SALE OF GOODS DESCRIBED IN THE
CONTRACT EVIDENCING THE RECEIVABLE.


 


(AA)         SUCH RECEIVABLE IS EXCLUSIVE AND CONTAINS ALL THE TERMS AND
CONDITIONS OF THE RELATED CONTRACT.


 


(BB)         TO THE BEST OF THE DEBTOR’S KNOWLEDGE, ALL SIGNATURES, NAMES,
ADDRESSES, TELEPHONE NUMBERS, FIGURES AND OTHER STATEMENTS OF FACT SET FORTH IN
THE CONTRACT EVIDENCING THE RECEIVABLE ARE GENUINE, TRUE AND CORRECT.


 


(CC)         TO THE BEST OF THE DEBTOR’S KNOWLEDGE, NO PART OF THE DOWN PAYMENT,
OR ANY INSTALLMENT, HAS BEEN LOANED BY THE ORIGINATOR OR APPROVED THIRD PARTY
ORIGINATOR, AS APPLICABLE, TO THE RELATED OBLIGOR.


 


(DD)         TO THE BEST OF THE DEBTOR’S KNOWLEDGE, ALL CREDIT INFORMATION
PROVIDED TO THE SELLER IS TRUE AND CORRECT AND REPORTED AS RECEIVED FROM THE
OBLIGOR.

 

32

--------------------------------------------------------------------------------


 


(EE)         TO THE BEST OF THE DEBTOR’S KNOWLEDGE, THE OBLIGOR IS IN FACT THE
PRIMARY OR SOLE OPERATOR OF THE RELATED FINANCED VEHICLE.


 


(FF)           EACH RECEIVABLE CONSTITUTES AN ELIGIBLE RECEIVABLE.


 


(GG)         THE SALE OF THE EXTENDED SERVICE AGREEMENT TO THE RELATED OBLIGOR
COMPLIED AT THE TIME OF SUCH SALE WITH ALL APPLICABLE STATE AND FEDERAL LAWS
(AND REGULATIONS THEREUNDER), INCLUDING WITHOUT LIMITATION, INSURANCE, USURY,
DISCLOSURE AND CONSUMER PROTECTION LAWS, EQUAL CREDIT OPPORTUNITY, FAIR CREDIT
REPORTING, TRUTH-IN-LENDING OR OTHER SIMILAR LAWS, THE FEDERAL TRADE COMMISSION
ACT, AND APPLICABLE STATE LAWS REGULATING EXTENDED SERVICE AGREEMENTS AND
INSURANCE, AND THE OWNERSHIP OF SUCH EXTENDED SERVICE AGREEMENT WILL NOT VIOLATE
ANY SUCH LAWS.


 


(HH)         TO THE BEST OF THE DEBTOR’S KNOWLEDGE, EACH EXTENDED SERVICE
AGREEMENT AND EACH CREDIT LIFE POLICY AND ACCIDENT AND HEALTH POLICY RELATING TO
A FINANCED VEHICLE OR AN OBLIGOR IS THE LEGAL, VALID AND BINDING OBLIGATION OF
EACH PARTY THERETO, AND IS ENFORCEABLE IN ACCORDANCE WITH ITS TERMS.


 


(II)           TO THE BEST OF THE DEBTOR’S KNOWLEDGE, THE SELLER AND ANY PARTY
OBLIGATED TO PERFORM SERVICES UNDER AN EXTENDED SERVICE AGREEMENT RELATING TO A
FINANCED VEHICLE, ANY CREDIT LIFE INSURANCE POLICY OR ANY ACCIDENT AND HEALTH
POLICY RELATED TO A FINANCED VEHICLE OR AN OBLIGOR HAVE COMPLIED WITH ALL
LICENSING, INSURANCE OR OTHER LAWS APPLICABLE TO THEM IN CONNECTION WITH THE
ORIGINATION, SERVICING, PERFORMANCE OR ADMINISTRATION THEREOF.


 


(JJ)           THE COLLATERAL AGENT WILL BE ENTITLED TO RECEIVE ALL AMOUNTS DUE
TO AN OBLIGOR OR LIENHOLDER UPON CANCELLATION BY AN OBLIGOR OF AN EXTENDED
SERVICE AGREEMENT OR ANY CREDIT LIFE INSURANCE POLICY AND ACCIDENT AND HEALTH
INSURANCE POLICY RELATING TO A FINANCED VEHICLE OR AN OBLIGOR;


 


(KK)         ALL RIGHTS (BUT NOT OBLIGATIONS) OF THE SELLER UNDER EACH EXTENDED
SERVICE AGREEMENT AND ANY CREDIT LIFE INSURANCE POLICY AND ACCIDENT AND HEALTH
INSURANCE POLICY RELATING TO A FINANCED VEHICLE OR AN OBLIGOR HAVE BEEN ASSIGNED
BY THE SELLER TO THE DEBTOR, AND SUBSEQUENTLY ASSIGNED BY THE DEBTOR TO THE
COLLATERAL AGENT FOR THE BENEFIT OF THE SECURED PARTIES; AND


 


(LL)           THE REPRESENTATIONS, WARRANTIES AND COVENANTS OF THE DEBTOR
CONTAINED IN EXHIBIT F ARE HEREBY INCORPORATED BY REFERENCE HEREIN.


 

With respect to any Receivable for which any representation or warranty made by
the Debtor set forth in Section 3.1 above shall be or shall have been untrue as
of the last day of the prior Collection Period (each, an “Ineligible
Receivable”) the Debtor shall be obligated to pay to the Collateral Agent, for
application in accordance with Section 5.1 as if such amounts constituted
Available Collections for such Remittance Date, the principal balance plus
accrued interest at the applicable APR on each such Ineligible Receivable.  Such
payment shall be made on the Business Day preceding the next Remittance Date. 
After the payment of such amount in respect of any Receivable, the lien of the
Collateral Agent in any such Receivable shall be released.

 

33

--------------------------------------------------------------------------------


 


SECTION 3.2            COVENANTS OF THE DEBTOR.


 

The Debtor hereby covenants to the Collateral Agent and the Secured Parties, so
long as any amounts shall be outstanding under the Note, the Note Purchase
Agreement or the Insurance Agreement or the Surety Bond is in effect, that:

 


(A)           CORPORATE EXISTENCE.  THE DEBTOR WILL PRESERVE AND MAINTAIN ITS
EXISTENCE AS A CORPORATION DULY ORGANIZED AND EXISTING UNDER THE LAWS OF THE
JURISDICTION OF ITS INCORPORATION AND WILL REMAIN DULY QUALIFIED AS A FOREIGN
CORPORATION UNDER THE LAWS OF EACH OTHER JURISDICTION IN WHICH THE FAILURE TO SO
QUALIFY WOULD HAVE A MATERIAL ADVERSE EFFECT ON THE ABILITY OF THE DEBTOR TO
PERFORM ITS OBLIGATIONS UNDER THIS AGREEMENT, THE NOTE, THE NOTE PURCHASE
AGREEMENT, THE INSURANCE AGREEMENT OR THE PURCHASE AGREEMENT.


 


(B)           LOSSES, ETC.  IN ANY SUIT, PROCEEDING OR ACTION BROUGHT BY THE
COLLATERAL AGENT OR ANY SECURED PARTY FOR ANY SUM OWING THERETO, THE DEBTOR WILL
SAVE, INDEMNIFY AND KEEP THE COLLATERAL AGENT AND THE SECURED PARTIES HARMLESS
FROM AND AGAINST ALL EXPENSE, LOSS OR DAMAGE SUFFERED BY REASON OF ANY DEFENSE,
SETOFF, COUNTERCLAIM, RECOUPMENT OR REDUCTION OF LIABILITY WHATSOEVER OF THE
OBLIGOR UNDER SUCH RECEIVABLE, ARISING OUT OF A BREACH BY THE DEBTOR OF ANY
OBLIGATION UNDER THE RELATED RECEIVABLE OR ARISING OUT OF ANY OTHER AGREEMENT,
INDEBTEDNESS OR LIABILITY AT ANY TIME OWING TO OR IN FAVOR OF SUCH OBLIGOR OR
ITS SUCCESSOR FROM THE DEBTOR, AND ALL SUCH OBLIGATIONS OF THE DEBTOR SHALL BE
AND REMAIN ENFORCEABLE AGAINST AND ONLY AGAINST THE DEBTOR AND SHALL NOT BE
ENFORCEABLE AGAINST THE COLLATERAL AGENT OR ANY SECURED PARTY.


 


(C)           COMPLIANCE WITH LAW.  THE DEBTOR WILL COMPLY, IN ALL MATERIAL
RESPECTS, WITH ALL ACTS, RULES, REGULATIONS, ORDERS, DECREES AND DIRECTIONS OF
ANY GOVERNMENTAL AUTHORITY APPLICABLE TO THE RECEIVABLES OR ANY PART THEREOF;
PROVIDED, HOWEVER, THAT THE DEBTOR MAY CONTEST ANY ACT, RULE, REGULATION, ORDER,
DECREE OR DIRECTION IN ANY REASONABLE MANNER WHICH WILL NOT MATERIALLY AND
ADVERSELY AFFECT THE RIGHTS OF THE COLLATERAL AGENT IN THE RECEIVABLES OR THE
COLLECTABILITY OF THE RECEIVABLES.


 


(D)           NO INSTRUMENTS.  THE DEBTOR WILL TAKE NO ACTION TO CAUSE ANY
RECEIVABLE TO BE EVIDENCED BY ANY INSTRUMENT (AS DEFINED IN THE UCC).


 


(E)           NO LIENS.  EXCEPT FOR THE CONVEYANCES CONTEMPLATED HEREUNDER, THE
DEBTOR WILL NOT SELL, PLEDGE, ASSIGN OR TRANSFER TO ANY OTHER PERSON, OR GRANT,
CREATE, INCUR, ASSUME OR SUFFER TO EXIST ANY LIEN ON ANY RECEIVABLE OR ANY
INTEREST THEREIN; THE DEBTOR WILL NOTIFY THE COLLATERAL AGENT AND THE SURETY
BOND PROVIDER OF THE EXISTENCE OF ANY LIEN ON ANY RECEIVABLE IMMEDIATELY UPON
DISCOVERY THEREOF; AND THE DEBTOR SHALL DEFEND THE RIGHT, TITLE AND INTEREST OF
THE COLLATERAL AGENT ON BEHALF OF THE SECURED PARTIES IN, TO AND UNDER THE
APPLICABLE RECEIVABLES AGAINST ALL CLAIMS OF THIRD PARTIES CLAIMING THROUGH OR
UNDER THE DEBTOR; PROVIDED, HOWEVER, THAT NOTHING IN THIS SECTION 3.2(E) SHALL
PREVENT OR BE DEEMED TO PROHIBIT THE DEBTOR FROM SUFFERING TO EXIST UPON ANY OF
THE RECEIVABLES ANY LIENS FOR MUNICIPAL OR OTHER LOCAL TAXES AND OTHER
GOVERNMENTAL CHARGES IF SUCH TAXES OR GOVERNMENTAL CHARGES SHALL NOT AT THE TIME
BE DUE AND PAYABLE OR IF THE DEBTOR SHALL CURRENTLY BE CONTESTING THE VALIDITY
THEREOF IN GOOD FAITH BY APPROPRIATE PROCEEDINGS AND SHALL HAVE SET ASIDE ON ITS
BOOKS ADEQUATE RESERVES WITH RESPECT THERETO.

 

34

--------------------------------------------------------------------------------


 


(F)            NOTICE TO COLLATERAL AGENT.  THE DEBTOR WILL ADVISE THE
COLLATERAL AGENT AND THE SURETY BOND PROVIDER PROMPTLY, IN REASONABLE DETAIL,
(I) OF ANY LIEN ASSERTED OR CLAIM MADE AGAINST ANY OF THE RECEIVABLES, (II) OF
THE OCCURRENCE OF ANY BREACH BY THE DEBTOR OF ANY OF ITS REPRESENTATIONS,
WARRANTIES AND COVENANTS CONTAINED HEREIN AND (III) OF THE OCCURRENCE OF ANY
OTHER EVENT WHICH WOULD HAVE A MATERIAL ADVERSE EFFECT ON THE COLLATERAL AGENT’S
SECURITY INTEREST ON BEHALF OF THE SECURED PARTIES IN THE RECEIVABLES OR THE
COLLECTABILITY THEREOF, OR WHICH WOULD HAVE A MATERIAL ADVERSE EFFECT ON THE
INTERESTS OF THE SECURED PARTIES.


 


(G)           BOOKS AND RECORDS.  THE COLLATERAL AGENT AND THE SECURED PARTIES
AND THEIR AGENTS AND REPRESENTATIVES SHALL AT ALL TIMES HAVE FULL AND FREE
ACCESS DURING NORMAL BUSINESS HOURS TO ALL THE COMPUTER TAPES, BOOKS,
CORRESPONDENCE AND RECORDS OF THE DEBTOR INSOFAR AS THEY RELATE TO THE
RECEIVABLES, AND THE COLLATERAL AGENT AND ITS AGENTS AND REPRESENTATIVES AND THE
SURETY BOND PROVIDER MAY EXAMINE THE SAME, TAKE EXTRACTS THEREFROM AND MAKE
PHOTOCOPIES THEREOF, AND THE DEBTOR AGREES TO RENDER TO THE COLLATERAL AGENT AND
THE SURETY BOND PROVIDER OR ITS AGENTS AND REPRESENTATIVES, AT THE DEBTOR’S COST
AND EXPENSE, SUCH CLERICAL AND OTHER ASSISTANCE AS MAY BE REASONABLY REQUESTED
WITH REGARD THERETO.  THE DEBTOR HEREBY ASSIGNS TO THE COLLATERAL AGENT AND ITS
AGENTS AND REPRESENTATIVES AND THE SURETY BOND PROVIDER ALL RIGHTS THE DEBTOR
HAS OR SHALL HAVE TO EXAMINE COMPUTER TAPES, BOOKS, CORRESPONDENCE AND RECORDS
RELATING TO RECEIVABLES SERVICED BY THE SERVICER OR ANY SUCCESSOR SERVICER
THERETO.  EACH OF THE COLLATERAL AGENT AND THE SURETY BOND PROVIDER ACKNOWLEDGES
THAT IN EXERCISING THE RIGHTS AND PRIVILEGES CONFERRED IN THIS SECTION 3.2(G)
IT, OR ITS AGENTS AND REPRESENTATIVES, MAY FROM TIME TO TIME OBTAIN KNOWLEDGE OF
INFORMATION AND PRACTICES SET FORTH IN SUCH COMPUTER TAPES, BOOKS,
CORRESPONDENCE AND RECORDS (WHETHER IN THE POSSESSION OF THE DEBTOR OR THE
SERVICER) OF A CONFIDENTIAL NATURE AND IN WHICH THE DEBTOR HAS A PROPRIETARY
INTEREST.  THE COLLATERAL AGENT AND THE SECURED PARTIES AGREE THAT ALL SUCH
INFORMATION, PRACTICES, BOOKS, CORRESPONDENCE AND RECORDS ARE TO BE REGARDED AS
CONFIDENTIAL INFORMATION AND THAT (I) IT SHALL RETAIN IN STRICT CONFIDENCE AND
SHALL USE ITS BEST EFFORTS TO ENSURE THAT ITS REPRESENTATIVES RETAIN IN STRICT
CONFIDENCE AND WILL NOT DISCLOSE WITHOUT THE PRIOR WRITTEN CONSENT OF THE DEBTOR
ANY OR ALL OF SUCH INFORMATION, PRACTICES, BOOKS, CORRESPONDENCE AND RECORDS
FURNISHED TO THEM AND (II) IT WILL NOT, AND WILL USE ITS BEST EFFORTS TO ENSURE
THAT ITS AGENTS AND REPRESENTATIVES WILL NOT, MAKE ANY USE WHATSOEVER (OTHER
THAN FOR THE PURPOSES CONTEMPLATED BY THIS AGREEMENT) OF ANY OF SUCH
INFORMATION, PRACTICES, COMPUTER TAPES, BOOKS, CORRESPONDENCE AND RECORDS
WITHOUT THE PRIOR WRITTEN CONSENT OF THE DEBTOR, UNLESS SUCH INFORMATION (I) IS
GENERALLY AVAILABLE TO THE PUBLIC, (II) IS REQUIRED BY LAW TO BE DISCLOSED OR IS
REQUESTED BY ANY GOVERNMENTAL AUTHORITY HAVING AUTHORITY OVER THE SURETY BOND
PROVIDER, THE COMPANY, ANY LIQUIDITY PROVIDER OR CREDIT SUPPORT PROVIDER OR
(III) IS REQUESTED BY MOODY’S OR S&P IN CONNECTION WITH THEIR RATING OF THE
COMMERCIAL PAPER OR THE IMPLIED RATING OF THE FACILITY.


 


(H)           ADMINISTRATIVE PROCEDURES.  THE DEBTOR WILL MAINTAIN AND IMPLEMENT
ADMINISTRATIVE OPERATING PROCEDURES (INCLUDING, WITHOUT LIMITATION, AN ABILITY
TO RECREATE RECORDS EVIDENCING THE RECEIVABLES IN THE EVENT OF THE DESTRUCTION
OF THE ORIGINALS THEREOF) AND KEEP AND MAINTAIN ALL DOCUMENTS, BOOKS, RECORDS
AND OTHER INFORMATION CUSTOMARILY MAINTAINED IN THE SERVICING OF SUB-PRIME AUTO
LOANS.


 


(I)            UCC FILINGS.  THE DEBTOR SHALL EXECUTE AND FILE SUCH CONTINUATION
STATEMENTS AND ANY OTHER DOCUMENTS REQUESTED BY THE COMPANY, THE SURETY BOND
PROVIDER OR THE COLLATERAL AGENT OR WHICH MAY BE REQUIRED BY LAW TO FULLY
PRESERVE AND PROTECT THE INTEREST OF THE

 

35

--------------------------------------------------------------------------------


 


COMPANY, THE SURETY BOND PROVIDER, AND THE COLLATERAL AGENT HEREUNDER IN AND TO
THE RECEIVABLES.


 


(J)            CHANGE OF LOCATION, NAME.  THE DEBTOR WILL NOT, WITHOUT PROVIDING
THIRTY (30) DAYS’ NOTICE TO THE COMPANY, THE SURETY BOND PROVIDER, AND THE
COLLATERAL AGENT AND WITHOUT FILING SUCH AMENDMENTS TO ANY PREVIOUSLY FILED
FINANCING STATEMENTS AS THE COLLATERAL AGENT OR THE SURETY BOND PROVIDER MAY
REQUIRE, (A) CHANGE ITS JURISDICTION OF ORGANIZATION, (B) PERMIT THE DOCUMENTS
AND RECORDS EVIDENCING THE FINANCED RECEIVABLES TO BE MOVED OUT OF ITS
JURISDICTION OF ORGANIZATION UNLESS THE DEBTOR SHALL HAVE TAKEN SUCH ACTION TO
MAINTAIN THE TITLE OR OWNERSHIP OF THE DEBTOR AND ANY SECURITY INTEREST OF THE
COLLATERAL AGENT FOR THE BENEFIT OF THE SECURED PARTIES IN THE COLLATERAL AT ALL
TIMES FULLY PERFECTED AND IN FULL FORCE AND EFFECT OR (C) CHANGE ITS NAME,
IDENTITY OR CORPORATE STRUCTURE IN ANY MANNER WHICH WOULD, COULD OR MIGHT MAKE
ANY FINANCING STATEMENT OR CONTINUATION STATEMENT FILED BY THE DEBTOR IN
ACCORDANCE WITH THIS AGREEMENT SERIOUSLY MISLEADING WITHIN THE MEANING OF
SECTION 9-506 OF THE UCC.


 


(K)           FURTHER ASSURANCES.  THE DEBTOR SHALL DELIVER TO THE COMPANY, THE
SURETY BOND PROVIDER, AND THE COLLATERAL AGENT WITHIN NINETY (90) DAYS OF THE
FIRST ANNIVERSARY OF THE CLOSING DATE AND EACH ANNIVERSARY THEREAFTER AN OPINION
OF INDEPENDENT COUNSEL TO THE DEBTOR, DATED AS OF A DATE DURING SUCH 90-DAY
PERIOD, EITHER (A) STATING THAT, IN THE OPINION OF SUCH COUNSEL, (1) SUCH ACTION
HAS BEEN TAKEN WITH RESPECT TO THE RECORDING, REGISTERING, FILING, RE-RECORDING,
RE-REGISTERING AND RE-FILING OF FINANCING STATEMENTS, CONTINUATION STATEMENTS OR
OTHER INSTRUMENTS OR DOCUMENTS AS IS NECESSARY TO PRESERVE AND PROTECT THE
INTEREST OF THE COLLATERAL AGENT AND THE SECURED PARTIES IN AND TO THE
RECEIVABLES AND RECITING THE DETAILS OF SUCH ACTION OR REFERRING TO PRIOR
OPINIONS OF COUNSEL IN WHICH SUCH DETAILS ARE GIVEN, AND (2) ALL FINANCING
STATEMENTS, CONTINUATION STATEMENTS AND ANY OTHER NECESSARY DOCUMENTS HAVE BEEN
EXECUTED AND FILED THAT ARE NECESSARY FULLY TO PRESERVE AND PROTECT THE
PERFECTED INTEREST OF THE COLLATERAL AGENT AND THE SECURED PARTIES IN AND TO THE
RECEIVABLES, AND RECITING THE DETAILS OF SUCH FILINGS OR REFERRING TO PRIOR
OPINIONS OF COUNSEL IN WHICH SUCH DETAILS ARE GIVEN, OR (B) STATING THAT, IN THE
OPINION OF SUCH COUNSEL, NO SUCH ACTION IS NECESSARY TO PRESERVE AND PROTECT
SUCH INTEREST.


 


(L)            REPORTING.  THE DEBTOR WILL FURNISH, OR CAUSE TO BE FURNISHED TO
THE ADMINISTRATIVE AGENT, THE SURETY BOND PROVIDER, AND THE COLLATERAL AGENT
(UNLESS OTHERWISE PROVIDED TO THE COLLATERAL AGENT):


 

(I)            NOTICE OF TERMINATION EVENT, AMORTIZATION EVENT, WIND-DOWN EVENT,
POTENTIAL TERMINATION EVENTS, POTENTIAL AMORTIZATION EVENT OR POTENTIAL
WIND-DOWN EVENT.  AS SOON AS POSSIBLE AND IN ANY EVENT WITHIN FIVE DAYS OF
BECOMING AWARE OF THE OCCURRENCE OF EACH TERMINATION EVENT, AMORTIZATION EVENT,
WIND-DOWN EVENT, OR EACH POTENTIAL TERMINATION EVENT, POTENTIAL AMORTIZATION
EVENT OR POTENTIAL WIND-DOWN EVENT HEREUNDER, OR EACH SERVICER TERMINATION EVENT
UNDER THE SERVICING AGREEMENT, A STATEMENT OF THE CHIEF FINANCIAL OFFICER OR
CHIEF ACCOUNTING OFFICER OF THE DEBTOR SETTING FORTH DETAILS OF SUCH TERMINATION
EVENT, AMORTIZATION EVENT, WIND-DOWN EVENT, POTENTIAL TERMINATION EVENT,
POTENTIAL AMORTIZATION EVENTS OR POTENTIAL WIND-DOWN EVENT OR SERVICER
TERMINATION EVENT AND THE ACTION WHICH THE DEBTOR PROPOSES TO TAKE WITH RESPECT
THERETO.

 

36

--------------------------------------------------------------------------------


 

(II)           CHANGE IN CREDIT GUIDELINES.  WITHIN 10 DAYS AFTER THE DATE OF
ANY MATERIAL CHANGE IN OR AMENDMENT TO THE CREDIT GUIDELINES, A COPY OF THE
CREDIT GUIDELINES THEN IN EFFECT INDICATING SUCH CHANGE OR AMENDMENT.  ANY
CHANGE THAT WILL MATERIALLY AND ADVERSELY AFFECT THE SURETY BOND PROVIDER SHALL
BE APPROVED IN WRITING BY THE SURETY BOND PROVIDER.

 


(M)          THE DEBTOR SHALL NOT, WITHOUT THE PRIOR WRITTEN CONSENT OF THE
COLLATERAL AGENT AND THE SURETY BOND PROVIDER,


 

(I)            ENGAGE IN ANY BUSINESS OR ACTIVITY OTHER THAN THOSE SET FORTH IN
ARTICLE III OF THE DEBTOR’S CERTIFICATE OF INCORPORATION;

 

(II)           INCUR ANY INDEBTEDNESS, OR ASSUME OR GUARANTY AN INDEBTEDNESS OF
ANY OTHER ENTITY, OTHER THAN ANY INDEBTEDNESS CONTEMPLATED BY ARTICLE IV OF THE
DEBTOR’S CERTIFICATE OF INCORPORATION, WHICH INDEBTEDNESS SHALL BE SUBORDINATED
TO ALL OTHER OBLIGATIONS OF THE DEBTOR;

 

(III)          WITHOUT THE AFFIRMATIVE VOTE OF 100% OF THE MEMBERS OF THE BOARD
OF DIRECTORS OF THE DEBTOR, INSTITUTE PROCEEDINGS TO BE ADJUDICATED BANKRUPT OR
INSOLVENT, OR CONSENT TO THE INSTITUTION OF BANKRUPTCY OR INSOLVENCY PROCEEDINGS
AGAINST IT, OR FILE A PETITION SEEKING OR CONSENT TO REORGANIZATION OR RELIEF
UNDER ANY APPLICABLE FEDERAL OR STATE LAW RELATING TO BANKRUPTCY, OR CONSENT TO
THE APPOINTMENT OF A RECEIVER, LIQUIDATOR, ASSIGNEE, TRUSTEE, SEQUESTRATOR (OR
OTHER SIMILAR OFFICIAL) OF THE CORPORATION OR A SUBSTANTIAL PART OF ITS
PROPERTY, OR MAKE ANY ASSIGNMENT FOR THE BENEFIT OF CREDITORS, OR ADMIT IN
WRITING ITS INABILITY TO PAY ITS DEBTS GENERALLY AS THEY BECOME DUE, OR TAKE
CORPORATE ACTION IN FURTHERANCE OF ANY SUCH ACTION.

 

(IV)          THE DEBTOR SHALL AT ALL TIMES (A) TO THE EXTENT THE DEBTOR’S
OFFICE IS LOCATED IN THE OFFICES OF THE SELLER OR ANY AFFILIATE OF THE SELLER,
PAY FAIR MARKET RENT FOR ITS EXECUTIVE OFFICE SPACE LOCATED IN THE OFFICES OF
THE SELLER OR ANY AFFILIATE OF THE SELLER, (B) MAINTAIN THE DEBTOR’S BOOKS,
FINANCIAL STATEMENTS, ACCOUNTING RECORDS AND OTHER CORPORATE DOCUMENTS AND
RECORDS SEPARATE FROM THOSE OF THE SELLER OR ANY OTHER ENTITY, (C) NOT COMMINGLE
THE DEBTOR’S ASSETS WITH THOSE OF THE SELLER OR ANY OTHER ENTITY (IT BEING
UNDERSTOOD THAT CERTAIN COLLECTIONS ON RECEIVABLES OWNED BY THE DEBTOR MAY BE
TEMPORARILY COMMINGLED WITH COLLECTIONS ON OTHER RECEIVABLES SERVICED BY THE
SELLER); (D) ACT SOLELY IN ITS CORPORATE NAME AND THROUGH ITS OWN AUTHORIZED
OFFICERS AND AGENTS, (E) MAKE INVESTMENTS DIRECTLY OR BY BROKERS ENGAGED AND
PAID BY THE DEBTOR OR ITS AGENTS (PROVIDED THAT IF ANY SUCH AGENT IS AN
AFFILIATE OF THE DEBTOR IT SHALL BE COMPENSATED AT A FAIR MARKET RATE FOR ITS
SERVICES), (F) SEPARATELY MANAGE THE DEBTOR’S LIABILITIES FROM THOSE OF THE
SELLER OR ANY AFFILIATES OF THE SELLER AND PAY ITS OWN LIABILITIES, INCLUDING
ALL ADMINISTRATIVE EXPENSES, FROM ITS OWN SEPARATE ASSETS,  AND (G) PAY FROM THE
DEBTOR’S ASSETS ALL OBLIGATIONS AND INDEBTEDNESS OF ANY KIND INCURRED BY THE
DEBTOR.  THE DEBTOR SHALL ABIDE BY ALL CORPORATE FORMALITIES, INCLUDING THE
MAINTENANCE OF CURRENT MINUTE BOOKS, AND THE DEBTOR SHALL CAUSE ITS FINANCIAL
STATEMENTS TO BE PREPARED IN ACCORDANCE WITH GENERALLY ACCEPTED ACCOUNTING
PRINCIPLES IN A MANNER THAT INDICATES THE SEPARATE EXISTENCE OF THE DEBTOR AND
ITS ASSETS AND LIABILITIES.  THE DEBTOR SHALL (I) PAY ALL ITS LIABILITIES, (II)
NOT ASSUME THE LIABILITIES OF THE SELLER OR ANY AFFILIATE OF THE SELLER, AND
(III)

 

37

--------------------------------------------------------------------------------


 

NOT GUARANTEE THE LIABILITIES OF THE SELLER OR ANY AFFILIATE OF THE SELLER.  THE
OFFICERS AND DIRECTORS OF THE DEBTOR (AS APPROPRIATE) SHALL MAKE DECISIONS WITH
RESPECT TO THE BUSINESS AND DAILY OPERATIONS OF THE DEBTOR INDEPENDENT OF AND
NOT DICTATED BY ANY CONTROLLING ENTITY.

 

(V)           THE DEBTOR SHALL ONLY AMEND, ALTER, CHANGE OR REPEAL ITS
CERTIFICATE OF INCORPORATION AS IN EFFECT ON THE DATE HEREOF WITH THE PRIOR
WRITTEN CONSENT OF THE COLLATERAL AGENT AND THE SURETY BOND PROVIDER.

 


(N)           THE DEBTOR SHALL HAVE AT ALL TIMES IN EFFECT AN INTEREST RATE CAP
AGREEMENT OR AGREEMENTS WITH RESPECT TO THE RECEIVABLES WITH A FINANCIAL
INSTITUTION OR INSTITUTIONS (EACH INSTITUTION, A “CAP COUNTERPARTY” AND
COLLECTIVELY, THE “CAP COUNTERPARTIES”) AND CONSISTING OF THE FOLLOWING
REQUIREMENTS (EACH INTEREST RATE CAP AGREEMENT MEETING THE FOLLOWING
REQUIREMENTS, AN “INTEREST RATE CAP” AND COLLECTIVELY, THE “INTEREST RATE
CAPS”): (I) ANY SUCH CAP COUNTERPARTY SHALL BE APPROVED BY THE ADMINISTRATIVE
AGENT; (II) EACH INTEREST RATE CAP SHALL BE DOCUMENTED IN SUBSTANTIALLY IN THE
FORM SET FORTH HERETO AS EXHIBIT M; (III) THE STRIKE RATE OF ANY INTEREST RATE
CAP SHALL BE NOT MORE THAN 6.0%; (IV) ALL AMOUNTS PAYABLE BY THE CAP
COUNTERPARTY THEREUNDER SHALL BE REQUIRED TO BE PAID BY SUCH COUNTERPARTY
DIRECTLY TO THE COLLECTION ACCOUNT; (V) THE NOTIONAL AMOUNT THEREUNDER SHALL
AMORTIZE ACCORDING TO THE AMORTIZATION OF THE RECEIVABLES FUNDED ON SUCH
ADDITION CLOSING DATE ASSUMING ZERO DEFAULTS, A 1.25% ABS PREPAYMENT SPEED AND A
WEIGHTED AVERAGE REMAINING TERM EQUAL TO THE THEN REMAINING TERM OF THE LATEST
MATURING RECEIVABLE BEING ADDED; (VI) THE INTEREST RATE CAP SHALL COVER AT LEAST
100% OF THE NET INVESTMENT AND MUST BE IN EFFECT FOR AT LEAST AS LONG AS THE
LATEST MATURING RECEIVABLE SECURING THE NET INVESTMENT; AND (VII) THE EFFECTIVE
DATE SHALL BE NO LATER THAN THE ADDITION CLOSING DATE.


 


(O)           CREDIT GUIDELINES.  THE DEBTOR SHALL NOT AMEND, MODIFY OR
SUPPLEMENT ITS CREDIT GUIDELINES IN ANY MANNER WHICH WOULD MATERIALLY AND
ADVERSELY AFFECT THE SURETY BOND PROVIDER.


 


(P)           EXTENDED SERVICE AGREEMENTS.  THE DEBTOR WILL NOT AMEND, AND SHALL
NOT PERMIT ANY AMENDMENT TO ANY EXTENDED SERVICE AGREEMENT RELATING TO ANY
FINANCED VEHICLE WHICH WOULD ADVERSELY AFFECT ITS ABILITY AND RIGHT TO RECEIVE
REFUNDS UNDER SUCH CONTRACTS, OR WHICH WOULD ADVERSELY AFFECT THE POSITION OF
THE SURETY BOND PROVIDER.


 


(Q)           THE NOTE.  THE DEBTOR WILL NOT AMEND, AND SHALL NOT PERMIT ANY
AMENDMENT TO THE NOTE, EXCEPT IN ACCORDANCE WITH THE NOTE PURCHASE AGREEMENT,
EXCEPT WITH THE CONSENT OF THE COMPANY AND THE SURETY BOND PROVIDER.


 


SECTION 3.3            WAC REQUIREMENT.


 

If on any day the WAC Requirement is not satisfied, then the Debtor shall on
such day provide one or more Interest Rate Caps in accordance with the
provisions of Section 3.2(n) that have strike rates equal to (x) 5.00% minus (y)
the excess of the WAC Requirement over the weighted average APR of all Eligible
Receivables on such day and with a notional amount equal to the aggregate
Principal Balance of all Eligible Receivables on such date.

 

38

--------------------------------------------------------------------------------


 


SECTION 3.4            COVENANTS OF THE SELLER.


 

The Seller agrees not to use or permit any of its Affiliates to use the Surety
Bond Provider’s name in any public document including, without limitation, a
press release or presentation, announcement or forum without the Surety Bond
Provider’s prior consent. In the event that the Seller or any of its Affiliates
is advised by counsel that such party has a legal obligation to disclose the
Surety Bond Provider’s name in any press release, public announcement or other
public document, such party shall provide the Surety Bond Provider with at least
three (3) Business Days prior written notice of such party’s intent to use the
Surety Bond Provider’s name together with a copy of the proposed use of the
Surety Bond Provider’s name and of any description of a transaction with the
Surety Bond Provider and shall obtain the Surety Bond Provider’s prior consent
as to the form and substance of the proposed use of the Surety Bond Provider’s
name and any such description.  Notwithstanding the foregoing, neither the
Seller nor any of its Affiliates shall be required to obtain the prior consent
of the Surety Bond Provider for any financial statements or reports that the
Seller or any of its Affiliates routinely files with the Securities and Exchange
Commission in which the Surety Bond Provider’s name is mentioned solely in
connection with the issuance of a policy insuring securities.

 


ARTICLE IV


 


SERVICING AND ADMINISTRATION


 


SECTION 4.1            SERVICING.


 


(A)           PURSUANT TO THE SERVICING AGREEMENT, THE DEBTOR HAS CONTRACTED
WITH FIRST INVESTORS SERVICING CORPORATION (“FISC”) TO ACT AS SERVICER TO
MANAGE, COLLECT AND ADMINISTER EACH OF THE RECEIVABLES.  UNTIL SUCH TIME AS FISC
IS TERMINATED AS SERVICER UNDER THE SERVICING AGREEMENT, REFERENCES TO THE
SERVICER HEREIN SHALL REFER TO FISC AS SERVICER UNDER THE TERMS OF THE SERVICING
AGREEMENT.  IN THE EVENT OF A SERVICER TERMINATION EVENT PURSUANT TO
SECTION 5.01 OF THE SERVICING AGREEMENT, THE DEBTOR, SHALL UPON THE WRITTEN
DIRECTION OF THE SURETY BOND PROVIDER, OR MAY, WITH THE CONSENT OF THE SURETY
BOND PROVIDER, TERMINATE FISC AS SERVICER THEREUNDER, BUT IN ANY EVENT SHALL
NOTIFY MOODY’S AND S&P OF SUCH SERVICER TERMINATION EVENT.  UPON THE TERMINATION
OF FISC AS SERVICER OF THE RECEIVABLES PURSUANT TO SECTION 5.01 OF THE SERVICING
AGREEMENT, A SUCCESSOR SERVICER SHALL BE APPOINTED PURSUANT TO THE TERMS OF THE
SERVICING AGREEMENT AND ALL REFERENCES HEREIN TO THE SERVICER SHALL BE DEEMED TO
REFER TO SUCH SUCCESSOR SERVICER.


 


(B)           THERE SHALL BE ESTABLISHED ON THE CLOSING DATE AND MAINTAINED, FOR
THE BENEFIT OF THE SECURED PARTIES, IN THE TRUST DEPARTMENT OF THE COLLATERAL
AGENT, A SEGREGATED ACCOUNT (THE “COLLECTION ACCOUNT”), BEARING A DESIGNATION
CLEARLY INDICATING THAT ALL OF THE FUNDS DEPOSITED THEREIN ARE HELD FOR THE
BENEFIT OF THE SECURED PARTIES.  FUNDS ON DEPOSIT IN THE COLLECTION ACCOUNT
(OTHER THAN INVESTMENT EARNINGS) SHALL BE INVESTED BY THE COLLATERAL AGENT AT
THE DIRECTION OF THE DEBTOR IN ELIGIBLE INVESTMENTS THAT WILL MATURE SO THAT
SUCH FUNDS WILL BE AVAILABLE PRIOR TO THE NEXT SUCCEEDING REMITTANCE DATE,
EXCEPT THAT IN THE CASE OF FUNDS REPRESENTING COLLECTIONS WITH RESPECT TO A
SUCCEEDING COLLECTION PERIOD, SUCH ELIGIBLE INVESTMENTS MAY MATURE SO THAT SUCH
FUNDS WILL BE AVAILABLE NO LATER THAN THE BUSINESS DAY PRIOR TO THE REMITTANCE
DATE FOR SUCH COLLECTION PERIOD.  ANY FUNDS ON DEPOSIT IN THE COLLECTION

 

39

--------------------------------------------------------------------------------


 


ACCOUNT TO BE SO INVESTED SHALL BE INVESTED SOLELY IN ELIGIBLE INVESTMENTS.  ON
EACH REMITTANCE DATE, ALL INTEREST AND EARNINGS (NET OF LOSSES AND INVESTMENT
EXPENSES) ON FUNDS ON DEPOSIT IN THE COLLECTION ACCOUNT SHALL BE AVAILABLE TO
MAKE ANY PAYMENTS REQUIRED HEREUNDER AND SHALL BE DISTRIBUTED PURSUANT TO THE
PRIORITIES SET FORTH IN SECTION 5.1.


 


(C)           THE DEBTOR SHALL CAUSE THE SERVICER UNDER THE SERVICING AGREEMENT
TO DEPOSIT ALL COLLECTIONS IN THE COLLECTION ACCOUNT NO LATER THAN THE CLOSE OF
BUSINESS ON THE SECOND BUSINESS DAY FOLLOWING RECEIPT THEREOF BY THE SERVICER.


 


SECTION 4.2            RIGHTS AFTER DESIGNATION OF SUCCESSOR SERVICER.


 

At any time following the designation of a Servicer (other than FISC) pursuant
to Section 4.1 hereof and Section 2.01 at the Servicing Agreement as a result of
the occurrence of a Servicer Termination Event pursuant to Section 5.01 of the
Servicing Agreement:

 

(I)            THE COLLATERAL AGENT AND THE SURETY BOND PROVIDER MAY DIRECT THAT
PAYMENT OF ALL AMOUNTS PAYABLE UNDER ANY RECEIVABLE BE MADE DIRECTLY TO THE
COLLATERAL AGENT OR ITS DESIGNEE.

 

(II)           THE DEBTOR SHALL, AT THE COLLATERAL AGENT’S OR THE SURETY BOND
PROVIDER’S REQUEST AND AT THE DEBTOR’S EXPENSE, GIVE NOTICE OF THE COLLATERAL
AGENT’S INTEREST IN THE RECEIVABLES TO EACH OBLIGOR AND DIRECT THAT PAYMENTS BE
MADE DIRECTLY TO THE COLLATERAL AGENT OR ITS DESIGNEE.

 

(III)          THE DEBTOR SHALL, AT THE COLLATERAL AGENT’S OR THE SURETY BOND
PROVIDER’S REQUEST, (A) ASSEMBLE ALL OF THE RECORDS RELATING TO THE COLLATERAL,
INCLUDING ALL RECEIVABLES FILES, AND SHALL MAKE THE SAME AVAILABLE TO THE
COLLATERAL AGENT AND THE SURETY BOND PROVIDER AT A PLACE SELECTED BY THE
COLLATERAL AGENT AND THE SURETY BOND PROVIDER OR ITS DESIGNEE, AND (B) SEGREGATE
ALL CASH, CHECKS AND OTHER INSTRUMENTS RECEIVED BY IT FROM TIME TO TIME
CONSTITUTING COLLECTIONS OF COLLATERAL IN A MANNER ACCEPTABLE TO THE COLLATERAL
AGENT AND THE SURETY BOND PROVIDER AND SHALL, PROMPTLY UPON RECEIPT, REMIT ALL
SUCH CASH, CHECKS AND INSTRUMENTS, DULY ENDORSED OR WITH DULY EXECUTED
INSTRUMENTS OF TRANSFER, TO THE COLLATERAL AGENT OR ITS DESIGNEE.

 

(IV)          THE DEBTOR HEREBY AUTHORIZES THE COLLATERAL AGENT TO TAKE ANY AND
ALL STEPS IN THE DEBTOR’S NAME AND ON BEHALF OF THE DEBTOR NECESSARY OR
DESIRABLE, IN THE DETERMINATION OF THE COLLATERAL AGENT, TO COLLECT ALL AMOUNTS
DUE UNDER ANY AND ALL OF THE COLLATERAL WITH RESPECT THERETO, INCLUDING, WITHOUT
LIMITATION, ENDORSING THE DEBTOR’S NAME ON CHECKS AND OTHER INSTRUMENTS
REPRESENTING COLLECTIONS AND ENFORCING THE RECEIVABLES.

 


SECTION 4.3            RESPONSIBILITIES OF THE DEBTOR.


 

Anything herein to the contrary notwithstanding, the Debtor shall (i) perform
all of its obligations under the Receivables to the same extent as if a security
interest in such Receivables had not been granted hereunder and the exercise by
the Collateral Agent of its rights hereunder shall not relieve the Debtor from
such obligations and (ii) pay when due any taxes, including without limitation,
any sales taxes payable in connection with the Receivables and their creation

 

40

--------------------------------------------------------------------------------


 

and satisfaction.  Neither the Collateral Agent nor any Secured Party shall have
any obligation or liability with respect to any Receivable, nor shall any of
them be obligated to perform any of the obligations of the Debtor thereunder.

 


SECTION 4.4            MONTHLY DEBTOR’S CERTIFICATE.


 

On each Determination Date, the Debtor shall deliver or cause the Servicer to
deliver to the Administrative Agent, the Surety Bond Provider and the Collateral
Agent a certificate, signed by the Debtor and the Servicer, in substantially the
form of Exhibit A-1 to the Servicing Agreement (the “Monthly Debtor’s
Certificate”) for the related Collection Period.  The Company shall provide (or
cause the Administrative Agent to provide) to the Debtor, by the 10th day of the
calendar month following the Collection Period to which such Monthly Debtor’s
Certificate relates, information relating to the amount of each obligation of
the Company which comprises Carrying Costs for such Collection Period.  The
Monthly Debtor’s Certificate shall specify whether a Termination Event, an
Amortization Event or Wind-Down Event is deemed to have occurred with respect to
the Collection Period preceding such Determination Date.  Upon receipt of the
Monthly Debtor’s Certificate, the Collateral Agent shall rely (and shall be
fully protected in so relying) on the information contained therein for the
purposes of making distributions and allocations as provided for herein.

 


ARTICLE V


 


ALLOCATION AND APPLICATION OF COLLECTIONS; RESERVE ACCOUNT


 


SECTION 5.1            COLLECTIONS.


 


(A)           ON EACH REMITTANCE DATE, THE COLLATERAL AGENT SHALL DETERMINE BY
REFERENCE TO THE MONTHLY DEBTOR’S CERTIFICATE THE AVAILABLE COLLECTIONS FOR THE
PRIOR COLLECTION PERIOD AND SHALL WITHDRAW SUCH AMOUNT FROM THE COLLECTION
ACCOUNT AND ALLOCATE AND PAY SUCH AMOUNT IN THE FOLLOWING ORDER OF PRIORITY:


 

(I)            FIRST, TO PAY TO THE COLLATERAL AGENT ALL FEES AND EXPENSES DUE
PURSUANT TO SECTION 7.2 (A) HEREOF, SECOND, TO THE SERVICER THE SERVICING FEE
DUE WITH RESPECT TO THE RELATED COLLECTION PERIOD AND AN AMOUNT EQUAL TO THE
AMOUNT OF EXPENSES DUE TO BE REIMBURSED PURSUANT TO THIS SECTION 5.1(A)(I) TO
THE SERVICER AS PROVIDED IN SECTION 2.11(B) OF THE SERVICING AGREEMENT, AND
THIRD TO THE SUCCESSOR SERVICER AN AMOUNT NOT IN EXCESS OF $50,000 IN PAYMENT OF
ANY TRANSITION EXPENSES OF SUCH SUCCESSOR SERVICER UNDER THE SERVICING AGREEMENT
DUE TO BE REIMBURSED BY THE DEBTOR;

 

(II)           SECOND, AN AMOUNT EQUAL TO CARRYING COSTS FOR THE RELATED
COLLECTION PERIOD, THE PORTION THEREOF TO EACH PERSON ENTITLED TO RECEIVE SUCH
PORTION PURSUANT TO THE DEFINITION OF CARRYING COSTS;

 

(III)          THIRD, TO THE NOTEHOLDER, TO PAY THE TARGETED MONTHLY PRINCIPAL
PAYMENT;

 

(IV)          FOURTH, TO THE SURETY BOND PROVIDER, THE SURETY BOND PREMIUM,
INCLUDING ANY OVERDUE SURETY BOND PREMIUM, ACCRUED INTEREST THEREON PLUS ANY
AMOUNTS OWED UNDER THE SURETY BOND OR THE INSURANCE AGREEMENT;

 

41

--------------------------------------------------------------------------------


 

(V)           FIFTH, TO THE SURETY BOND PROVIDER, THE AGGREGATE AMOUNT OF ANY
PREVIOUSLY UNREIMBURSED DRAWS ON THE SURETY BOND, PLUS ACCRUED INTEREST THEREON
AT THE RATE PROVIDED IN THE INSURANCE AGREEMENT;

 

(VI)          SIXTH, TO THE NOTEHOLDER, AN AMOUNT EQUAL TO THE ACCRUED INTEREST
FOR SUCH COLLECTION PERIOD IN EXCESS OF THE ENHANCED YIELD FOR SUCH COLLECTION
PERIOD;

 

(VII)         SEVENTH, PRIOR TO THE OCCURRENCE OF A TERMINATION EVENT, TO THE
RESERVE ACCOUNT, THE AMOUNT NECESSARY TO INCREASE THE AMOUNT ON DEPOSIT IN THE
RESERVE ACCOUNT TO THE REQUIRED RESERVE ACCOUNT BALANCE;

 

(VIII)        EIGHTH, TO THE COLLATERAL AGENT, FIRST, THE AMOUNT TO BE APPLIED
BY THE COLLATERAL AGENT TO PAY ANY AND ALL RE-LIENING EXPENSES THEN DUE AND
PAYABLE WHICH HAVE NOT BEEN PREVIOUSLY PAID BY OR ON BEHALF OF THE DEBTOR, AND
SECOND, ALL AMOUNTS DUE THE COLLATERAL AGENT PURSUANT TO SECTION 7.2(B) HEREOF;

 

(IX)           NINTH, AFTER THE OCCURRENCE OF A TERMINATION EVENT OR ON ANY
REMITTANCE DATE ON WHICH THE PRODUCT OF THE NOTEHOLDER’S PERCENTAGE AND THE
BORROWING BASE IS LESS THAN OR EQUAL TO 5.0% OF THE FACILITY LIMIT, THE
REMAINDER TO THE NOTEHOLDER TO REDUCE THE NET INVESTMENT;

 

(X)            TENTH, TO THE NOTEHOLDER OR ANY OTHER APPROPRIATE PARTY, AN
AMOUNT EQUAL TO ANY OTHER AMOUNTS OWED THERETO UNDER THE NOTE PURCHASE AGREEMENT
(OTHER THAN AMOUNTS DUE UNDER THE NOTE, WITH THE EXCEPTION OF COSTS INCURRED IN
THE ENFORCEMENT OF THE NOTE), OTHER AMOUNTS DUE THERETO UNDER THIS AGREEMENT,
AND UNREIMBURSED CARRYING COSTS WITH RESPECT TO PRIOR COLLECTION PERIODS; AND

 

(XI)           ELEVENTH,  FIRST, TO THE SERVICER FOR THE PAYMENT OF THE
INCENTIVE SERVICING FEE DUE WITH RESPECT TO THE RELATED COLLECTION PERIOD, AND
SECOND, TO THE SERVICER IN PAYMENT OF ALL EXPENSES OF THE SERVICER UNDER THE
SERVICING AGREEMENT DUE TO BE REIMBURSED BY THE DEBTOR AND NOT PAID ON SUCH
REMITTANCE DATE AS A RESULT OF THE LIMITATION SET FORTH IN CLAUSE SECOND OF
SECTION 5.1(A)(I), AND THIRD, TO THE SUCCESSOR SERVICER ALL EXPENSES OF THE
SUCCESSOR SERVICER DUE TO BE REIMBURSED AND NOT PAID UNDER CLAUSE THIRD OF
SECTION 5.1(A)(I), AND FOURTH, ALL REMAINING AMOUNTS SHALL BE DISTRIBUTED BY THE
COLLATERAL AGENT TO A BANK ACCOUNT DESIGNATED BY THE DEBTOR FOR FURTHER
DISTRIBUTION.

 


(B)           IF THE AVAILABLE COLLECTIONS IN RESPECT OF A REMITTANCE DATE ARE
INSUFFICIENT TO PAY THE SUM OF THE AMOUNTS TO BE DISTRIBUTED ON SUCH REMITTANCE
DATE PURSUANT TO CLAUSES (I) THROUGH (III) OF SECTION 5.1(A) AND CLAUSE (VIII)
OF SECTION 5.1(A), THE DEBTOR SHALL NOTIFY THE RESERVE ACCOUNT AGENT OF SUCH
SHORTFALL AND THE RESERVE ACCOUNT AGENT SHALL CAUSE THE WITHDRAWAL OF THE AMOUNT
OF SUCH SHORTFALL FROM THE RESERVE ACCOUNT, TO THE EXTENT OF AMOUNTS ON DEPOSIT
THEREIN, AND REMIT THE PROCEEDS OF SUCH WITHDRAWAL TO THE COLLATERAL AGENT AND
THE COLLATERAL AGENT SHALL APPLY SUCH AMOUNT TO THE PAYMENT OF THE ITEMS
DESCRIBED IN CLAUSES (I), (II), (III) AND (VIII) OF SECTION 5.1(A), ON THE
RELATED REMITTANCE DATE AND IN THAT ORDER OF PRIORITY.  THE ADMINISTRATIVE AGENT
SHALL BE ENTITLED TO DIRECT THE COLLATERAL AGENT TO MAKE A DEMAND FOR PAYMENT
UPON THE DEBTOR FOR SHORTFALLS REASONABLY EXPECTED TO OCCUR IN THE AMOUNT
AVAILABLE TO BE WITHDRAWN FROM RESERVE ACCOUNT ON ANY REMITTANCE DATE PURSUANT
TO THIS SECTION 5.1(B),

 

42

--------------------------------------------------------------------------------


 


PROVIDED, THAT ANY SUCH DEMANDS SHALL BE (I) BASED ON THE INFORMATION CONTAINED
IN THE RELATED MONTHLY DEBTOR’S CERTIFICATE AND (II) SHALL BE MADE NOT MORE THAN
FOUR BUSINESS DAYS PRIOR TO THE SCHEDULED MATURITY DATE OF THE COMMERCIAL PAPER
TO WHICH SUCH EXPECTED SHORTFALL RELATES.  THE DEBTOR SHALL DEPOSIT TO THE
CREDIT OF THE RESERVE ACCOUNT, ON THE BUSINESS DAY FOLLOWING ANY SUCH DEMAND,
THE AMOUNT OF SUCH REQUESTED PAYMENT.


 


(C)           IF ON ANY REMITTANCE DATE AVAILABLE COLLECTIONS AND AMOUNTS
AVAILABLE TO BE WITHDRAWN FROM THE RESERVE ACCOUNT ARE INSUFFICIENT TO PAY THE
SUM OF THE AMOUNTS TO BE DISTRIBUTED PURSUANT TO CLAUSES (I), (II), (III) AND
(VIII) OF SECTION 5.1(A), THE ADMINISTRATIVE AGENT SHALL REVIEW THE TERMS OF THE
SURETY BOND, AND IF A DEMAND FOR PAYMENT MAY BE MADE THEREUNDER FOR ANY SUCH
SHORTFALL, THE ADMINISTRATIVE AGENT SHALL MAKE A DEMAND THEREUNDER IN ACCORDANCE
WITH THE TERMS OF THE SURETY BOND.


 


SECTION 5.2            REMITTANCES TO THE SECURED PARTIES.


 

On each Remittance Date, the Collateral Agent shall remit Available Collections
to each Secured Party in accordance with the provisions of Section 5.1.  The
foregoing notwithstanding, the final remittance in respect of the Note shall be
made in the applicable manner specified above only upon presentation and
surrender of the Note at the office of the Debtor specified by it in the notice
of such final remittance or repurchase.

 


ARTICLE V-A


 


THE RESERVE ACCOUNT AND THE RESERVE ACCOUNT AGENT


 


SECTION 5A.1         ESTABLISHMENT OF THE RESERVE ACCOUNT.


 

(a)           Appointment of Reserve Account Agent.  The Collateral Agent on
behalf of the Secured Parties hereby appoints Wachovia Capital Markets, LLC, to
act as Reserve Account Agent on behalf of the Collateral Agent on behalf of the
Secured Parties hereunder, and Wachovia Capital Markets, LLC, hereby accepts
such appointment.

 


(B)           ESTABLISHMENT OF RESERVE ACCOUNT.  ON OR BEFORE THE CLOSING DATE,
THE DEBTOR SHALL ESTABLISH A SEGREGATED ACCOUNT, WHICH SHALL BE ENTITLED
“RESERVE ACCOUNT OF WACHOVIA CAPITAL MARKETS, LLC, AS RESERVE ACCOUNT AGENT FOR
THE BENEFIT OF WELLS FARGO BANK, NATIONAL ASSOCIATION AS COLLATERAL AGENT FOR
ENTERPRISE FUNDING CORPORATION AND MBIA INSURANCE CORPORATION” (THE “RESERVE
ACCOUNT”).  SUBJECT TO THE TERMS HEREOF, THE RESERVE ACCOUNT AGENT FOR THE
BENEFIT OF THE COLLATERAL AGENT FOR THE BENEFIT OF THE SECURED PARTIES SHALL
POSSESS ALL RIGHT, TITLE AND INTEREST IN AND TO ALL FUNDS DEPOSITED FROM TIME TO
TIME IN THE RESERVE ACCOUNT.  NOTWITHSTANDING THE FOREGOING, THE RESERVE ACCOUNT
AGENT SHALL NOT WITHDRAW ANY FUNDS FROM, OR OTHERWISE EXERCISE CONTROL OVER, THE
RESERVE ACCOUNT EXCEPT AS PROVIDED IN THIS AGREEMENT AND THE RESERVE ACCOUNT
AGENT ACKNOWLEDGES THAT ALL AMOUNTS ON DEPOSIT IN THE RESERVE ACCOUNT SHALL BE
HELD BY THE RESERVE ACCOUNT AGENT FOR THE BENEFIT OF THE COLLATERAL AGENT FOR
THE BENEFIT OF THE SECURED PARTIES.


 


(C)           DEPOSITS TO AND WITHDRAWALS FROM THE RESERVE ACCOUNT.  ON OR PRIOR
TO THE CLOSING DATE, THE DEBTOR SHALL DEPOSIT OR CAUSE TO BE DEPOSITED IN THE
RESERVE ACCOUNT, THE REQUIRED RESERVE ACCOUNT BALANCE.  THE DEBTOR SHALL DEPOSIT
INTO THE RESERVE ACCOUNT ALL

 

43

--------------------------------------------------------------------------------


 


AMOUNTS WHICH ARE REQUIRED TO BE DEPOSITED THEREIN BY THIS AGREEMENT.  THE
RESERVE ACCOUNT AGENT SHALL PROMPTLY WITHDRAW FROM THE RESERVE ACCOUNT ALL
AMOUNTS REQUIRED TO BE WITHDRAWN THEREFROM PURSUANT TO SECTION 5.1(B) HEREOF,
AND SHALL REMIT SUCH AMOUNTS TO THE COLLATERAL AGENT.


 

Prior to the occurrence of a Termination Event and to the extent that amounts on
deposit in the Reserve Account on any Remittance Date, after giving effect to
any required withdrawals therefrom on such day, exceed the Required Reserve
Account Balance, such excess amounts shall be withdrawn from the Reserve Account
by the Reserve Account Agent and be deposited by the Reserve Account Agent in
the Collection Account and shall constitute part of Available Funds for the next
succeeding Remittance Date.

 


(D)           INVESTMENT OF FUNDS ON DEPOSIT IN THE RESERVE ACCOUNT.


 

(I)            FUNDS ON DEPOSIT IN THE RESERVE ACCOUNT SHALL BE INVESTED IN
ELIGIBLE INVESTMENTS BY OR AT THE WRITTEN DIRECTION OF THE DEBTOR, PROVIDED THAT
IF A TERMINATION EVENT SHALL HAVE OCCURRED, SUCH INVESTMENTS SHALL BE LIMITED TO
THE ELIGIBLE INVESTMENTS SET FORTH IN ITEMS A, B AND C OF EXHIBIT D HERETO.  ANY
SUCH WRITTEN DIRECTIONS SHALL SPECIFY THE PARTICULAR INVESTMENT TO BE MADE AND
SHALL CERTIFY THAT SUCH INVESTMENT IS AN ELIGIBLE INVESTMENT AND IS PERMITTED TO
BE MADE UNDER THIS AGREEMENT.

 

(II)           ALL INVESTMENTS OF AMOUNTS ON DEPOSIT IN THE RESERVE ACCOUNT
SHALL BE ACCOMPLISHED IN A MANNER SO AS TO CAUSE SUCH INVESTMENTS TO BE
TRANSFERRED TO THE RESERVE ACCOUNT AGENT AND, IF REQUIRED BY APPLICABLE LAW OR
ANY AMENDMENT THERETO, TO BE MAINTAINED BY THE RESERVE ACCOUNT AGENT THROUGH
CONTINUED REGISTRATION OF THE RESERVE ACCOUNT AGENT’S OWNERSHIP OF SUCH
INVESTMENTS, SO AS TO CONTINOUSLY ESTABLISH “CONTROL” (AS DEFINED IN
SECTION 8-106 OF THE UCC) THEREOF BY THE RESERVE ACCOUNT AGENT; PROVIDED THAT
INVESTMENTS NEED NOT BE TRANSFERRED TO THE RESERVE ACCOUNT AGENT IN ACCORDANCE
WITH EACH ACTION SET FORTH IN THE DEFINITION OF “TRANSFERRED”, IF AS A RESULT OF
THE EFFECTIVENESS IN THE STATE OF NEW YORK OF THE 1994 OFFICIAL TEXT OF
ARTICLE 8 OF THE UNIFORM COMMERCIAL CODE, OR OTHERWISE, SUCH ACTION IS NO LONGER
REQUIRED TO PERFECT THE SECURITY INTEREST OF THE RESERVE ACCOUNT AGENT.  THE
RESERVE ACCOUNT AGENT AGREES THAT, WITHOUT THE PRIOR CONSENT OF THE SURETY BOND
PROVIDER, IT SHALL NOT ACCEPT FOR CREDIT TO THE RESERVE ACCOUNT ANY INVESTMENT
AS TO WHICH IT HAS KNOWLEDGE OF ANY ADVERSE CLAIM THERETO.  WACHOVIA BANK,
NATIONAL ASSOCIATION HEREBY AGREES (AND ANY OTHER SECURITIES INTERMEDIARY
HOLDING THE RESERVE ACCOUNT SHALL SO AGREE) TO COMPLY WITH ALL ENTITLEMENT
ORDERS (AS DEFINED IN SECTION 8-102(A)(8) OF THE UCC) RECEIVED BY IT FROM THE
RESERVE ACCOUNT AGENT.

 

(III)          FUNDS ON DEPOSIT IN THE RESERVE ACCOUNT ON THE CLOSING DATE AND
THEREAFTER SHALL BE SO INVESTED IN ELIGIBLE INVESTMENTS THAT MATURE NOT LATER
THAN THE BUSINESS DAY PRIOR TO THE NEXT REMITTANCE DATE.  NO ELIGIBLE INVESTMENT
MAY BE LIQUIDATED OR DISPOSED OF PRIOR TO ITS MATURITY.  ALL PROCEEDS OF ANY
ELIGIBLE INVESTMENT SHALL BE DEPOSITED IN THE RESERVE ACCOUNT.  INVESTMENTS MAY
BE MADE ON ANY DATE (PROVIDED SUCH INVESTMENTS MATURE IN ACCORDANCE WITH THE
PRECEDING SENTENCE), ONLY AFTER GIVING EFFECT TO DEPOSITS TO AND WITHDRAWALS
FROM THE RESERVE ACCOUNT ON SUCH DATE.  NOT LATER THAN 5:00 P.M. (NEW YORK TIME)
ON THE BUSINESS DAY PRIOR TO EACH REMITTANCE DATE,

 

44

--------------------------------------------------------------------------------


 

ALL INTEREST AND EARNINGS (NET OF LOSSES AND INVESTMENT EXPENSES, IF ANY)
ACCRUED SINCE THE PREVIOUS REMITTANCE DATE (OR SINCE THE CLOSING DATE IN THE
CASE OF THE FIRST REMITTANCE DATE) ON FUNDS ON DEPOSIT IN THE RESERVE ACCOUNT
SHALL BE WITHDRAWN BY THE RESERVE ACCOUNT AGENT AND REMITTED TO THE COLLATERAL
AGENT TO BE APPLIED PURSUANT TO SECTION 5.1 OF THIS AGREEMENT IN ACCORDANCE WITH
THE MONTHLY DEBTOR’S CERTIFICATE.  REALIZED LOSSES, IF ANY, ON AMOUNTS INVESTED
IN ELIGIBLE INVESTMENTS SHALL BE CHARGED AGAINST UNDISTRIBUTED INVESTMENT
EARNINGS ON AMOUNTS ON DEPOSIT IN THE RESERVE ACCOUNT.

 

(IV)          THE DEBTOR AND THE SURETY BOND PROVIDER SHALL EACH PROVIDE THE
RESERVE ACCOUNT AGENT ON THE DATE HEREOF AND FROM TIME TO TIME UPON REQUEST AN
INCUMBENCY CERTIFICATE OR THE SUBSTANTIAL EQUIVALENT WITH RESPECT TO EACH
OFFICER OF THE DEBTOR AND THE SURETY BOND PROVIDER, RESPECTIVELY, THAT IS
AUTHORIZED TO PROVIDE INSTRUCTIONS RELATING TO INVESTMENTS IN ELIGIBLE
INVESTMENTS.

 


SECTION 5A.2         MAINTENANCE OF ELIGIBLE INVESTMENTS.


 

Eligible Investments shall be maintained by the Reserve Account Agent in such
manner as may be necessary to maintain the first priority perfected security
interest in favor of the Reserve Account Agent, as the secured party on behalf
of the Collateral Agent on behalf of the Secured Parties.  The Securities
Intermediary agrees that it shall not agree to comply with Entitlement Orders
(as defined in Section 8-102(a)(8) of the Relevant UCC State) with respect to
the Reserve Account given to it by any Person other than the Reserve Account
Agent.

 

All amounts or property credited to the Reserve Account shall be subject to the
lien of the Reserve Account Agent, for the Collateral Agent on behalf of the
Secured Parties, until released or withdrawn from the Reserve Account.

 


SECTION 5A.3         TERMINATION OF RESERVE ACCOUNT; RELEASE OF FUNDS.


 

If and to the extent that all amounts owed by the Debtor to the Secured Parties
hereunder, under the Note Purchase Agreement, the Insurance Agreement and the
Note have been paid in full, any amounts on deposit in the Reserve Account shall
be released to the Debtor.  In the event that thereafter the Debtor shall
request that the Noteholder increase its Net Investment, it shall be a condition
precedent thereto that the Reserve Account be funded in an amount equal to the
Required Reserve Account Balance after giving effect to any Receivables added to
the Collateral in connection with such increase in the Net Investment.

 


SECTION 5A.4         DUTIES OF THE RESERVE ACCOUNT AGENT.


 

The Reserve Account Agent, both prior to the occurrence of a Termination Event,
Amortization Event or Wind-Down Event hereunder and after an Amortization Event
or Wind-Down Event shall have been cured or waived, shall undertake to perform
such duties and only such duties as are specifically set forth in this
Agreement.  The Reserve Account Agent shall at all times after the occurrence of
a Termination Event, Amortization Event or Wind-Down Event which has not been
cured (except in the case of a Termination Event) or waived exercise such of the
rights and powers vested in it pursuant to this Agreement using the same degree
of care and skill as a prudent person would exercise or use in the conduct of
his or her own affairs.

 

45

--------------------------------------------------------------------------------


 

The Reserve Account Agent shall only resign if it shall (i) become incapable of
acting as Reserve Account Agent in accordance with the terms of this Agreement,
(ii) be adjudicated insolvent or bankrupt or otherwise become subject to any
bankruptcy, insolvency, reorganization or liquidation proceeding, (iii) be no
longer qualified as the Reserve Account Agent as such term is defined in the
agreement governing its responsibility as Reserve Account Agent or otherwise be
subject to replacement pursuant to or such agreement governing its
responsibility as Reserve Account Agent or (iv) materially breach any of the
provisions of this Agreement; provided, further, that, without the consent of
the Company and the Surety Bond Provider, such resignation shall not be
effective until a successor Reserve Account Agent acceptable to the Surety Bond
Provider shall have accepted appointment as Reserve Account Agent hereunder and
shall have agreed to be bound by the terms of this Agreement.

 

Except as otherwise provided herein, the Reserve Account Agent shall not resign
from the obligations and duties hereby imposed on it except upon determination
that (i) the performance of its duties hereunder is no longer permissible under
applicable law and (ii) there is no reasonable action which the Reserve Account
Agent could take to make the performance of its duties hereunder permissible
under applicable law.  Any such determination permitting the resignation of the
Reserve Account Agent shall be evidenced as to clause (i) above by an opinion of
counsel to such effect delivered to the Secured Parties.  No resignation of the
Reserve Account Agent shall become effective until a successor Reserve Account
Agent approved by the Secured Parties shall have assumed the responsibilities
and obligations of the Reserve Account Agent hereunder.  In the event that the
long-term debt rating of the Reserve Account Agent assigned by Moody’s and S&P
is reduced below Baa3 and BBB-, respectively, the Surety Bond Provider may
remove the Reserve Account Agent and appoint a successor Reserve Account Agent.

 


SECTION 5A.5         REPRESENTATIONS, WARRANTIES AND COVENANTS OF THE RESERVE
ACCOUNT AGENT.


 

The Reserve Account Agent agrees to make the following representations,
warranties and covenants.

 

(i)            Organization and Good Standing.  The Reserve Account Agent is a
national banking association duly organized, validly existing and in good
standing under the laws of the United States of America, and has full corporate
power, authority and legal right to conduct its business as such business is
presently conducted, and to execute, deliver and perform its obligations under
this Agreement and the Insurance Agreement.

 

(II)           DUE AUTHORIZATION.  THE EXECUTION, DELIVERY, AND PERFORMANCE OF
THIS AGREEMENT AND THE INSURANCE AGREEMENT HAVE BEEN DULY AUTHORIZED BY THE
RESERVE ACCOUNT AGENT BY ALL NECESSARY CORPORATE ACTION ON THE PART OF THE
RESERVE ACCOUNT AGENT.

 

(III)          BINDING OBLIGATION.  THIS AGREEMENT AND THE INSURANCE AGREEMENT
EACH CONSTITUTES A LEGAL, VALID AND BINDING OBLIGATION OF THE RESERVE ACCOUNT
AGENT, ENFORCEABLE IN ACCORDANCE WITH ITS TERMS, EXCEPT AS ENFORCEABILITY MAY BE
LIMITED BY APPLICABLE BANKRUPTCY, INSOLVENCY, REORGANIZATION, MORATORIUM OR
OTHER SIMILAR LAWS NOW

 

46

--------------------------------------------------------------------------------


 

OR HEREINAFTER IN EFFECT, AFFECTING THE ENFORCEMENT OF CREDITORS’ RIGHTS IN
GENERAL AND EXCEPT AS SUCH ENFORCEABILITY MAY BE LIMITED BY GENERAL PRINCIPLES
OF EQUITY (WHETHER CONSIDERED IN A PROCEEDING AT LAW OR IN EQUITY).

 

(IV)          NO CONFLICT.  THE EXECUTION AND DELIVERY OF THIS AGREEMENT AND THE
INSURANCE AGREEMENT BY THE RESERVE ACCOUNT AGENT, AND THE PERFORMANCE OF THE
TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY AND THE FULFILLMENT OF THE TERMS
HEREOF AND THEREOF APPLICABLE TO THE RESERVE ACCOUNT AGENT, WILL NOT CONFLICT
WITH, VIOLATE, RESULT IN ANY BREACH OF ANY OF THE TERMS AND PROVISIONS OF, OR
CONSTITUTE (WITH OR WITHOUT NOTICE OR LAPSE OF TIME OR BOTH) A DEFAULT UNDER,
ANY REQUIREMENT OF LAW APPLICABLE TO THE RESERVE ACCOUNT AGENT OR ANY INDENTURE,
CONTRACT, AGREEMENT, MORTGAGE, DEED OF TRUST OR OTHER INSTRUMENT TO WHICH THE
RESERVE ACCOUNT AGENT IS A PARTY OR BY WHICH IT IS BOUND.

 


SECTION 5A.6         LIABILITY OF THE RESERVE ACCOUNT AGENT.


 

(a)           The Reserve Account Agent shall be liable in accordance herewith
only to the extent of the obligations specifically undertaken by the Reserve
Account Agent in such capacity herein.  No implied covenants or obligations
shall be read into this Agreement against the Reserve Account Agent and, in the
absence of bad faith on the part of the Reserve Account Agent, the Reserve
Account Agent may conclusively rely on the truth of the statements and the
correctness of the opinions expressed in any certificates or opinions furnished
to the Reserve Account Agent and conforming to the requirements of this
Agreement.

 


(B)           THE RESERVE ACCOUNT AGENT SHALL NOT BE LIABLE FOR AN ERROR OF
JUDGMENT MADE IN GOOD FAITH UNLESS IT SHALL BE PROVED THAT THE RESERVE ACCOUNT
AGENT SHALL HAVE BEEN NEGLIGENT IN ASCERTAINING THE PERTINENT FACTS.


 


(C)           THE RESERVE ACCOUNT AGENT SHALL NOT BE LIABLE WITH RESPECT TO ANY
ACTION TAKEN, SUFFERED OR OMITTED TO BE TAKEN IN GOOD FAITH IN ACCORDANCE WITH
THIS AGREEMENT OR AT THE DIRECTION OF THE COLLATERAL AGENT OR A SECURED PARTY
RELATING TO THE EXERCISE OF ANY POWER CONFERRED UPON THE RESERVE ACCOUNT AGENT
UNDER THIS AGREEMENT.


 


(D)           THE RESERVE ACCOUNT AGENT SHALL NOT BE CHARGED WITH KNOWLEDGE OF
ANY TERMINATION EVENT, WIND-DOWN EVENT OR AMORTIZATION EVENT UNLESS AN OFFICER
DIRECTLY INVOLVED WITH THE ADMINISTRATION OF THE RESERVE ACCOUNT OBTAINS ACTUAL
KNOWLEDGE OF SUCH EVENT OR THE RESERVE ACCOUNT AGENT RECEIVES WRITTEN NOTICE OF
SUCH EVENT FROM THE DEBTOR, THE COMPANY, THE SURETY BOND PROVIDER OR THE
ADMINISTRATIVE AGENT, AS THE CASE MAY BE.


 


(E)           THE RESERVE ACCOUNT AGENT SHALL NOT BE REQUIRED TO EXPEND OR RISK
ITS OWN FUNDS OR OTHERWISE INCUR FINANCIAL LIABILITY IN THE PERFORMANCE OF ANY
OF ITS DUTIES HEREUNDER, OR IN THE EXERCISE OF ANY OF ITS RIGHTS OR POWERS, IF
THERE SHALL BE REASONABLE GROUND FOR BELIEVING THAT THE REPAYMENT OF SUCH FUNDS
OR ADEQUATE INDEMNITY AGAINST SUCH RISK OR LIABILITY SHALL NOT BE REASONABLY
ASSURED TO IT.


 


(F)            THE RESERVE ACCOUNT AGENT MAY RELY AND SHALL BE PROTECTED IN
ACTING OR REFRAINING FROM ACTING UPON ANY RESOLUTION, OFFICER’S CERTIFICATE, ANY
MONTHLY DEBTOR’S CERTIFICATE, CERTIFICATE OF AUDITORS, OR ANY OTHER CERTIFICATE,
STATEMENT, INSTRUMENT, OPINION, REPORT,

 

47

--------------------------------------------------------------------------------


 


NOTICE, REQUEST, CONSENT, ORDER, APPRAISAL, BOND OR OTHER PAPER OR DOCUMENT
REASONABLY BELIEVED BY IT TO BE GENUINE AND TO HAVE BEEN SIGNED OR PRESENTED BY
THE PROPER PARTY OR PARTIES.


 


(G)           THE RESERVE ACCOUNT AGENT MAY CONSULT WITH COUNSEL AND ANY OPINION
OF SUCH COUNSEL SHALL BE FULL AND COMPLETE AUTHORIZATION AND PROTECTION IN
RESPECT OF ANY ACTION TAKEN OR SUFFERED OR OMITTED BY IT UNDER THIS AGREEMENT IN
GOOD FAITH AND IN ACCORDANCE WITH SUCH OPINION OF COUNSEL.


 


(H)           THE RESERVE ACCOUNT AGENT SHALL BE UNDER NO OBLIGATION TO EXERCISE
ANY OF THE RIGHTS OR POWERS VESTED IN IT BY THIS AGREEMENT OR TO INSTITUTE,
CONDUCT OR DEFEND ANY LITIGATION UNDER THIS AGREEMENT OR IN RELATION TO THIS
AGREEMENT, AT THE REQUEST, ORDER OR DIRECTION OF A SECURED PARTY OR THE
COLLATERAL AGENT PURSUANT TO THE PROVISIONS OF THIS AGREEMENT, UNLESS A SECURED
PARTY SHALL HAVE OFFERED TO THE RESERVE ACCOUNT AGENT REASONABLE SECURITY OR
INDEMNITY AGAINST THE COSTS, EXPENSES AND LIABILITIES THAT MAY BE INCURRED
THEREIN OR THEREBY; NOTHING CONTAINED IN THIS AGREEMENT, HOWEVER, SHALL RELIEVE
THE RESERVE ACCOUNT AGENT OF ITS OBLIGATIONS, UPON THE OCCURRENCE OF A
TERMINATION EVENT, A WIND-DOWN EVENT OR AMORTIZATION EVENT (THAT SHALL NOT HAVE
BEEN CURED (EXCEPT WITH RESPECT TO A TERMINATION EVENT) OR WAIVED), TO EXERCISE
SUCH OF THE RIGHTS AND POWERS VESTED IN IT BY THIS AGREEMENT, AND TO USE THE
SAME DEGREE OF CARE AND SKILL IN THEIR EXERCISE AS A PRUDENT PERSON WOULD
EXERCISE OR USE UNDER THE CIRCUMSTANCES IN THE CONDUCT OF HIS OR HER OWN
AFFAIRS.


 


(I)            THE RESERVE ACCOUNT AGENT SHALL NOT BE LIABLE FOR ANY ACTION
TAKEN, SUFFERED OR OMITTED BY IT IN GOOD FAITH AND BELIEVED BY IT TO BE
AUTHORIZED OR WITHIN THE DISCRETION OR RIGHTS OR POWERS CONFERRED UPON IT BY
THIS AGREEMENT.


 


(J)            PRIOR TO THE OCCURRENCE OF A TERMINATION EVENT, WIND-DOWN EVENT
OR AMORTIZATION EVENT AND BEFORE THE RESERVE ACCOUNT AGENT HAS RECEIVED NOTICE
OF SUCH TERMINATION EVENT, WIND-DOWN EVENT OR AMORTIZATION EVENT AND AFTER THE
CURING (EXCEPT WITH RESPECT TO A TERMINATION EVENT) OR WAIVER OF ANY WIND-DOWN
EVENT OR AMORTIZATION EVENT THAT MAY HAVE OCCURRED, THE RESERVE ACCOUNT AGENT
SHALL NOT BE BOUND TO MAKE ANY INVESTIGATION INTO THE FACTS OF MATTERS STATED IN
ANY RESOLUTION, CERTIFICATE, STATEMENT, INSTRUMENT, OPINION, REPORT, NOTICE,
REQUEST, CONSENT, ORDER, APPROVAL, BOND OR OTHER PAPER OR DOCUMENT, UNLESS
REQUESTED IN WRITING SO TO DO BY A SECURED PARTY; PROVIDED, HOWEVER, THAT IF THE
PAYMENT WITHIN A REASONABLE TIME TO THE RESERVE ACCOUNT AGENT OF THE COSTS,
EXPENSES OR LIABILITIES LIKELY TO BE INCURRED BY IT IN THE MAKING OF SUCH
INVESTIGATION SHALL BE, IN THE OPINION OF THE RESERVE ACCOUNT AGENT, NOT
REASONABLY ASSURED BY THE DEBTOR, THE RESERVE ACCOUNT AGENT MAY REQUIRE
REASONABLE INDEMNITY AGAINST SUCH COST, EXPENSE OR LIABILITY AS A CONDITION TO
SO PROCEEDING.  THE REASONABLE EXPENSE OF EVERY SUCH EXAMINATION SHALL BE PAID
BY THE DEBTOR OR, IF PAID BY THE RESERVE ACCOUNT AGENT, SHALL BE REIMBURSED BY
THE DEBTOR UPON DEMAND FROM FUNDS AVAILABLE PURSUANT TO SECTION 5.1(A)(X)
HEREOF.


 


SECTION 5A.7         LIMITATION ON LIABILITY OF THE RESERVE ACCOUNT AGENT AND
OTHERS.


 

The directors, officers, employees or agents of the Reserve Account Agent shall
not be under any liability to the Reserve Account Agent, any Secured Party or
any other Person hereunder or pursuant to any document delivered hereunder, it
being expressly understood that all such liability is expressly waived and
released as a condition of, and as consideration for, the

 

48

--------------------------------------------------------------------------------


 

execution of this Agreement; provided, however, that this provision shall not
protect the directors, officers, employees and agents of the Reserve Account
Agent against any liability which would otherwise be imposed by reason of
willful misfeasance, bad faith or gross negligence in the performance of duties
or by reason of reckless disregard of obligations and duties hereunder.  Except
as provided in Section 5A.4, the Reserve Account Agent shall not be under any
liability to any Secured Party or any other Person for any action taken or for
refraining from the taking of any action in its capacity as Reserve Account
Agent pursuant to this Agreement whether arising from express or implied duties
under this Agreement; provided, however, that this provision shall not protect
the Reserve Account Agent against any liability which would otherwise be imposed
by reason of willful misfeasance, bad faith or gross negligence in the
performance of duties or by reason of reckless disregard of obligations and
duties hereunder.  The Reserve Account Agent may rely in good faith on any
document of any kind prima facie properly executed and submitted by any Person
respecting any matters arising hereunder.  The Reserve Account Agent shall not
be under any obligation to appear in, prosecute or defend any legal action which
is not incidental to its duties to administer the Reserve Account in accordance
with this Agreement which in its reasonable opinion may involve it in any
expense or liability.

 


ARTICLE VI

 


TERMINATION EVENTS; SERVICING TERMINATION

 


SECTION 6.1            TERMINATION EVENTS.

 

The occurrence of any one of the following events shall be a “Termination Event”
under this Agreement:

 


(A)           FAILURE ON THE PART OF THE DEBTOR TO PAY OR DISBURSE WHEN DUE THE
AMOUNTS PROVIDED FOR HEREIN;


 


(B)           FAILURE (I) BY THE DEBTOR, TO OBSERVE OR PERFORM ANY TERM,
COVENANT, CONDITION OR AGREEMENT SET FORTH IN SECTIONS 3.2(A), (D), (E), (F),
(G), (H), (I), (J), (L), (M), AND (N) OF THIS AGREEMENT OR (II) OF ANY
REPRESENTATION OR WARRANTY OF THE DEBTOR, THE SELLER OR THE SERVICER CONTAINED
HEREIN OR, IN THE NOTE PURCHASE AGREEMENT, THE PURCHASE AGREEMENT OR THE
SERVICING AGREEMENT TO BE TRUE AND CORRECT IN ALL MATERIAL RESPECTS ON ANY DAY
WHEN MADE OR DEEMED MADE HEREUNDER, OR (III) BY THE DEBTOR TO OBSERVE OR PERFORM
ANY OTHER TERM, COVENANT, CONDITION OR AGREEMENT PROVIDED FOR HEREIN OR IN THE
NOTE, THE NOTE PURCHASE AGREEMENT, THE SERVICING AGREEMENT, THE PURCHASE
AGREEMENT OR THE INTEREST RATE CAP (OTHER THAN A TERM ADDRESSED IN CLAUSE (I)
ABOVE) WHICH, IN THE CASE OF CLAUSE (II) ABOVE CONTINUES FOR A PERIOD OF THIRTY
(30) DAYS AFTER THE EARLIER OF (U) THE DATE ON WHICH WRITTEN NOTICE OF SUCH
BREACH SHALL HAVE BEEN GIVEN TO THE DEBTOR, THE SELLER OR THE SERVICER, BY THE
COMPANY, THE SURETY BOND PROVIDER OR THE COLLATERAL AGENT, (V) THE DATE ON WHICH
THE DEBTOR BECAME AWARE OF SUCH BREACH OR (W) THE DATE ON WHICH THE DEBTOR
EXERCISING REASONABLE CARE SHOULD HAVE BECOME AWARE OF SUCH BREACH, OR WHICH, IN
THE CASE OF CLAUSE (III) ABOVE CONTINUES FOR A PERIOD OF THIRTY (30) DAYS AFTER
THE EARLIER OF (X) THE DATE ON WHICH WRITTEN NOTICE OF SUCH FAILURE SHALL HAVE
BEEN GIVEN TO THE DEBTOR BY THE COMPANY, THE SURETY BOND PROVIDER, OR THE
COLLATERAL AGENT, (Y) THE DATE ON WHICH THE DEBTOR

 

49

--------------------------------------------------------------------------------


 

became aware of such failure or (z) the date on which the Debtor exercising
reasonable care should have become aware of such failure;


 


(C)           THE DEBTOR, THE SELLER OR THE SERVICER SHALL CONSENT TO THE
APPOINTMENT OF A CONSERVATOR OR RECEIVER OR LIQUIDATOR IN ANY INSOLVENCY,
READJUSTMENT OF DEBT, MARSHALLING OF ASSETS AND LIABILITIES OR SIMILAR
PROCEEDINGS OF OR RELATING TO THE DEBTOR, THE SELLER OR THE SERVICER, AS THE
CASE MAY BE, OR OF OR RELATING TO ALL OR SUBSTANTIALLY ALL OF ITS PROPERTY, OR A
DECREE OR ORDER OF A COURT OR AGENCY OR SUPERVISORY AUTHORITY HAVING
JURISDICTION IN THE PREMISES FOR THE APPOINTMENT OF A CONSERVATOR OR RECEIVER OR
LIQUIDATOR IN ANY INSOLVENCY, READJUSTMENT OF DEBT, MARSHALLING OF ASSETS AND
LIABILITIES OR SIMILAR PROCEEDINGS, OR FOR THE WINDING-UP OR LIQUIDATION OF ITS
AFFAIRS, SHALL HAVE BEEN ENTERED AGAINST THE DEBTOR, THE SELLER OR THE SERVICER,
AS THE CASE MAY BE, AND SUCH DECREE OR ORDER SHALL HAVE REMAINED IN FORCE
UNDISCHARGED OR UNSTAYED FOR A PERIOD OF SIXTY (60) DAYS; OR THE DEBTOR, THE
SELLER OR THE SERVICER SHALL ADMIT IN WRITING ITS INABILITY TO PAY ITS DEBTS
GENERALLY AS THEY BECOME DUE, FILE A PETITION TO TAKE ADVANTAGE OF AN APPLICABLE
INSOLVENCY OR REORGANIZATION STATUTE, MAKE ANY ASSIGNMENT FOR THE BENEFIT OF ITS
CREDITORS OR VOLUNTARILY SUSPEND PAYMENT OF ITS OBLIGATIONS; OR THE DEBTOR, THE
SELLER OR THE SERVICER, AS THE CASE MAY BE, SHALL BECOME UNABLE FOR ANY REASON
TO PLEDGE COLLATERAL TO THE COLLATERAL AGENT IN ACCORDANCE WITH THE PROVISIONS
OF THIS AGREEMENT;


 


(D)           (I) THE NET INVESTMENT EXCEEDS THE SUM OF (X) 93.0% OF THE
BORROWING BASE AND (Y) THE AMOUNT ON DEPOSIT IN THE RESERVE ACCOUNT FOR THIRTY
(30) CONSECUTIVE DAYS; (II) THE NET INVESTMENT EQUALS OR EXCEEDS THE FACILITY
LIMIT OR (III) THE NET INVESTMENT AT ANY TIME EQUALS OR EXCEEDS THE SUM OF THE
BORROWING BASE PLUS THE AMOUNT ON DEPOSIT IN THE RESERVE ACCOUNT;


 


(E)           THE DEBTOR SHALL ENTER INTO ANY MERGER, CONSOLIDATION OR
CONVEYANCE TRANSACTION REGARDLESS OF THE SURVIVING ENTITY, OR THE SERVICER SHALL
ENTER INTO ANY MERGER, CONSOLIDATION OR CONVEYANCE TRANSACTION WHEREBY IT IS NOT
THE SURVIVING ENTITY;


 


(F)            ANY MATERIAL ADVERSE CHANGE IN THE OPERATIONS OF THE SERVICER
WHICH MATERIALLY ADVERSELY AFFECTS THE ABILITY OF THE SERVICER TO SERVICE THE
RECEIVABLES OR TO PERFORM ITS OBLIGATIONS UNDER THE SERVICING AGREEMENT (OR ANY
OTHER AGREEMENT PURSUANT TO WHICH THE SERVICER IS ACTING AS SERVICER OF THE
RECEIVABLES);


 


(G)           THERE SHALL BE AN UNWAIVED AND UNCURED DEFAULT BY THE SELLER, THE
SERVICER OR THE DEBTOR UNDER ANY MATERIAL AGREEMENT FOR BORROWED MONEY TO WHICH
THE SELLER, THE SERVICER OR THE DEBTOR IS A PARTY OR THERE SHALL BE A SERVICER
TERMINATION EVENT UNDER THE SERVICING AGREEMENT;


 


(H)           THE DELINQUENCY RATIO AVERAGED OVER ANY THREE CONSECUTIVE
COLLECTION PERIODS SHALL EQUAL OR EXCEED 6.00%;


 


(I)            THE GROSS DEFAULT RATIO AVERAGED OVER ANY THREE CONSECUTIVE
COLLECTION PERIODS SHALL EQUAL OR EXCEED 12.00%;


 


(J)            THE COLLATERAL AGENT SHALL FAIL FOR ANY REASON TO HAVE A VALID
AND PERFECTED FIRST PRIORITY SECURITY INTEREST IN THE RECEIVABLES AND THE
PROCEEDS THEREOF;

 

50

--------------------------------------------------------------------------------


 


(K)           THERE SHALL BE A MATERIAL BREACH BY THE SELLER OF ITS OBLIGATIONS
UNDER THE PURCHASE AGREEMENT;


 


(L)            BEGINNING WITH THE APRIL 1997 DETERMINATION DATE, THE ANNUALIZED
NET DEFAULT RATIO AVERAGED OVER ANY THREE (3) CONSECUTIVE COLLECTION PERIODS IS
GREATER THAN OR EQUAL TO 5.00%;


 


(M)          (I) A FINAL JUDGMENT FOR THE PAYMENT OF MONEY IN EXCESS OF
$1,000,000 SHALL HAVE BEEN RENDERED AGAINST THE SELLER OR ANY OF ITS AFFILIATES
BY A COURT OF COMPETENT JURISDICTION AND THE SELLER OR SUCH AFFILIATE(S) SHALL
NOT HAVE EITHER: (1) DISCHARGED OR PROVIDED FOR THE DISCHARGE OF SUCH JUDGMENT
IN ACCORDANCE WITH ITS TERMS, OR (2) PERFECTED A TIMELY APPEAL OF SUCH JUDGMENT
AND CAUSED THE EXECUTION THEREOF TO BE STAYED (BY SUPERSEDEAS OR OTHERWISE)
DURING THE PENDENCY OF SUCH APPEAL OR (II) THE SELLER OR ANY OF ITS AFFILIATES
SHALL HAVE MADE PAYMENTS OF AMOUNTS IN EXCESS OF $1,000,000 IN SETTLEMENT OF ANY
LITIGATION;


 


(N)           THE WEIGHTED AVERAGE APR OF THE ELIGIBLE RECEIVABLES IS LESS THAN
THE WAC REQUIREMENT AND THE DEBTOR HAS FAILED TO MEET THE REQUIREMENTS OF
SECTION 3.3;


 


(O)           THE WEIGHTED AVERAGE REMAINING TERM TO MATURITY ON THE RECEIVABLES
IS GREATER THAN 66 MONTHS;


 


(P)           A DRAW IS MADE UNDER THE SURETY BOND;


 


(Q)           THE SURETY BOND PROVIDER SHALL HAVE GIVEN NOTICE THAT AN EVENT OF
DEFAULT HAS OCCURRED AND IS CONTINUING UNDER THE INSURANCE AGREEMENT;


 


(R)            THE TERM OF THE SURETY BOND IS NOT OF THE TERM REQUIRED BY THE
COMPANY (WHICH TERM SHALL BE AT LEAST EQUAL TO THE TERM OF THE LATEST MATURING
RECEIVABLE IN THE FACILITY PLUS NINETY (90) DAYS);


 


(S)           [RESERVED];


 


(T)            EITHER (1) THE LONG-TERM DEBT RATING OF ANY PROVIDER OF AN
INTEREST RATE CAP (A) FROM S&P IS WITHDRAWN OR FALLS BELOW A OR (B) FROM MOODY’S
IS WITHDRAWN OR FALLS BELOW A2 AND, IN EITHER CASE, A SUCCESSOR TO SUCH PROVIDER
ACCEPTABLE TO THE SURETY BOND PROVIDER IS NOT IN PLACE OR COLLATERAL ACCEPTABLE
TO THE SURETY BOND PROVIDER HAS NOT BEEN POSTED, IN EACH CASE, WITHIN TEN (10)
BUSINESS DAYS OR (2) THE LONG-TERM DEBT RATING OF ANY PROVIDER OF AN INTEREST
RATE CAP (A) FROM S&P IS WITHDRAWN OR FALLS BELOW A- OR (B) FROM MOODY’S IS
WITHDRAWN OR FALLS BELOW A3 AND, IN EITHER CASE, A SUCCESSOR TO SUCH PROVIDER
ACCEPTABLE TO THE SURETY BOND PROVIDER IS NOT IN PLACE WITHIN TEN (10) BUSINESS
DAYS;


 


(U)           THE OUTSTANDING PRINCIPAL BALANCE OF RECEIVABLES ORIGINATED UNDER
THE SELLER’S PARTICIPATING PROGRAM EXCEEDS 10% OF THE BORROWING BASE;


 


(V)           THE FACILITY NO LONGER CARRIES A SHADOW RATING OF AT LEAST BBB-
FROM S&P OR AT LEAST BAA3 FROM MOODY’S;


 


(W)          THE OCCURRENCE OF A WIND-DOWN EVENT WHICH IS NOT CURED WITHIN 35
DAYS;

 

51

--------------------------------------------------------------------------------


 


(X)            A CHANGE OF CONTROL OCCURS;


 


(Y)           FIRST INVESTORS FINANCIAL SERVICES GROUP, INC.’S GAAP EQUITY AS A
PERCENTAGE OF ITS ON-BALANCE PORTFOLIO FALLS BELOW 10% MEASURED AS OF THE END OF
EACH FISCAL QUARTER OF FIRST INVESTORS FINANCIAL SERVICES GROUP, INC., BEGINNING
WITH THE FISCAL QUARTER ENDING JULY 31, 1999; AND


 


(Z)            FIRST INVESTORS FINANCIAL SERVICES GROUP, INC.’S EBITDA COVERAGE
RATIO, MEASURED ON A ROLLING SIX-MONTH BASIS AS OF THE END OF EACH FISCAL
QUARTER OF FIRST INVESTORS FINANCIAL SERVICES GROUP, INC. (BEGINNING WITH THE
FISCAL QUARTER ENDING JULY 31, 1999), FALLS BELOW 1.3 TO 1;


 


(AA)         THE MONTHLY EXTENSION RATE FOR THE SELLER’S TOTAL MANAGED PORTFOLIO
AVERAGED OVER ANY THREE CONSECUTIVE COLLECTION PERIODS SHALL EXCEED 2.25%;


 


(BB)         A SERVICER TERMINATION EVENT SHALL HAVE OCCURRED AND BE CONTINUING;


 


(CC)         AS OF THE END OF ANY OF ITS FISCAL QUARTERS, FIRST INVESTORS
FINANCIAL SERVICES GROUP, INC. (“FIFSG”) SHAREHOLDER’S EQUITY (DETERMINED IN
ACCORDANCE WITH GAAP) IS LESS THAN THE SUM OF $24,120,545 AND 50% OF THE
AGGREGATE OF THE NET INCOME OF FIFSG (DETERMINED IN ACCORDANCE WITH GAAP AND
WITHOUT DEDUCTION FOR ANY NET LOSSES) FOR SUCH FISCAL QUARTER AND ALL PRIOR
FISCAL QUARTERS ENDING AFTER JANUARY 31, 2005; AND


 


(DD)         THE DIRECT LOAN PERCENTAGE SHALL BE LESS THAN 30% ON ANY DAY.

 


SECTION 6.2            WIND-DOWN EVENTS.

 

The occurrence and continuation of any one of the following events shall be a
“Wind-Down Event” under this Agreement:

 


(A)           THE LIQUIDITY PROVIDER OR THE CREDIT SUPPORT PROVIDER SHALL HAVE
NOTIFIED THE COMPANY THAT AN EVENT OF DEFAULT HAS OCCURRED UNDER THE LIQUIDITY
AGREEMENT OR THE CREDIT SUPPORT AGREEMENT, RESPECTIVELY; OR


 


(B)           THE COMPANY’S COMMERCIAL PAPER SHALL NO LONGER BE RATED AT LEAST
“A-2”, IN THE CASE OF S&P, AND AT LEAST “P-2”, IN THE CASE OF MOODY’S.


 


SECTION 6.3            AMORTIZATION EVENTS.

 

The occurrence and continuance of any one of the following events shall be an
“Amortization Event” under this Agreement:

 


(A)           AT ANY TIME THE NET INVESTMENT EXCEEDS THE SUM OF (I) 93.0% OF THE
BORROWING BASE AND (II) THE AMOUNT ON DEPOSIT IN THE RESERVE ACCOUNT AND SUCH
CONDITION CONTINUES UNCURED;


 


(B)           THE SELLER FAILS TO MAINTAIN A WORKING CAPITAL FACILITY OF AT
LEAST $9,000,000;

 

52

--------------------------------------------------------------------------------


 


(C)           THE SEMI-ANNUAL DUE DILIGENCE BY THE SURETY BOND PROVIDER (OR ITS
DESIGNEE) UNCOVERS RECEIVABLES REPRESENTING MORE THAN 10% OF THE SAMPLE WHICH
DISPLAY MATERIAL ADVERSE NON-COMPLIANCE WITH THE SELLER’S CREDIT GUIDELINES;


 


(D)           THE DEPARTURE OF BOTH TOMMY MOORE AND BENNIE DUCK FROM THE SELLER
IF REPLACEMENTS FOR SUCH INDIVIDUALS ACCEPTABLE TO THE SURETY BOND PROVIDER ARE
NOT APPOINTED WITHIN NINETY (90) DAYS;


 


(E)           FISC, AS SERVICER, IS NO LONGER OBLIGATED TO SERVICE NEW LOANS
ORIGINATED BY THE SELLER;


 


(F)            THE SELLER CHANGES ITS EXISTING LOAN VERIFICATION PROCEDURES IN
ANY MATERIAL RESPECT AND ITS NEW PROCEDURES ARE NOT ACCEPTABLE TO THE SURETY
BOND PROVIDER;


 


(G)           THERE OCCURS ANY MATERIAL ADVERSE CHANGE TO THE SELLER’S CREDIT
GUIDELINES, UNLESS SUCH CHANGE IS APPROVED BY THE SURETY BOND PROVIDER;


 


(H)           THE DELINQUENCY RATIO FOR THE SELLER’S TOTAL MANAGED PORTFOLIO
AVERAGED OVER ANY THREE CONSECUTIVE COLLECTION PERIODS SHALL EQUAL OR EXCEED
8.5%;


 


(I)            ON AND AFTER THE REMITTANCE DATE NEXT FOLLOWING THE FOURTH
COLLECTION PERIOD AFTER THE CLOSING DATE, THE ANNUALIZED NET DEFAULT RATIO FOR
THE SELLER’S TOTAL MANAGED PORTFOLIO AVERAGED OVER ANY THREE CONSECUTIVE
COLLECTION PERIODS IS GREATER THAN OR EQUAL TO 5.5%; AND


 


(J)            THE OCCURRENCE OF AN INSURANCE AGREEMENT AMORTIZATION EVENT.

 


SECTION 6.4            REMEDIES.

 

If a Termination Event as specified in Section 6.1 shall have occurred, the
Collateral Agent, at the written direction of Surety Bond Provider shall, or the
Company may, with the consent of the Surety Bond Provider, declare by written
notice to the Debtor any date as the date upon which the Note shall become due
and payable and, the Collateral Agent shall have all of the rights and remedies
provided to a secured creditor under the UCC by applicable law in respect
thereto.  In addition, the Company shall have the right to cease issuing
Commercial Paper.  The Company may, at its option, determine that its Carrying
Costs with respect to the Net Investment after the occurrence of a Termination
Event are calculated by reference to the Adjusted LIBOR Rate, if available and
if the Surety Bond Provider has not failed to make a required payment under the
Surety Bond, otherwise, the Base Rate plus 2.0%.  There shall be no Subsequent
Funding upon the occurrence of any Termination Event or Potential Termination
Event or during the continuance of any Wind-Down Event, Potential Wind-Down
Event, Amortization Event or Potential Amortization Event.  The payment by or on
behalf of the Debtor to the Noteholder of an amount such that after such payment
the Net Investment is below 89.0% of the sum of the Borrowing Base plus the
amount on deposit in the Reserve Account shall cure any Amortization Event
described in Section 6.3(a).  No waiver of any Termination Event, Potential
Termination Event, Wind-Down Event, Potential Wind-Down Event, Amortization
Event or Potential Amortization Event shall be effective without the prior
written consent of the Surety Bond Provider.

 

53

--------------------------------------------------------------------------------


 

If the Note is declared due and payable in accordance with this Section 6.4, the
Collateral Agent shall, at the direction of the Surety Bond Provider, and may,
with the consent of the Surety Bond Provider, do any one or more of the
following:

 


(A)           TAKE ALL NECESSARY ACTION TO FORECLOSE UPON THE COLLATERAL;


 


(B)           RETAIN IN SATISFACTION OF ANY AMOUNTS OWING FROM THE DEBTOR ALL
AMOUNTS OTHERWISE PAYABLE TO THE DEBTOR PURSUANT TO THIS AGREEMENT TO THE EXTENT
NECESSARY TO PAY IN FULL ALL AMOUNTS (INCLUDING PRINCIPAL AND INTEREST) (I) DUE
AND PAYABLE UNDER THE NOTE, (II) DUE AND PAYABLE BY THE DEBTOR UNDER THE NOTE
PURCHASE AGREEMENT, AND (III) ALL AMOUNTS DUE AND PAYABLE BY THE DEBTOR UNDER
THE INSURANCE AGREEMENT;


 


(C)           PURSUE ANY AVAILABLE REMEDY BY PROCEEDING AT LAW OR IN EQUITY
INCLUDING COMPLETE OR PARTIAL FORECLOSURE OF THE LIEN UPON THE COLLATERAL AND
SALE OF THE COLLATERAL OR ANY PORTION THEREOF OR RIGHTS OR INTEREST THEREIN AS
MAY APPEAR NECESSARY OR DESIRABLE (I) TO COLLECT AMOUNTS OWED PURSUANT TO THE
NOTE AND ANY OTHER PAYMENTS THEN DUE AND THEREAFTER TO BECOME DUE UNDER THE NOTE
OR (II) TO ENFORCE THE PERFORMANCE AND OBSERVANCE OF ANY OBLIGATION, COVENANT,
AGREEMENT OR PROVISION CONTAINED IN THIS AGREEMENT TO BE OBSERVED OR PERFORMED
BY THE DEBTOR; OR


 


(D)           EXERCISE ANY REMEDIES OF A SECURED PARTY UNDER THE UNIFORM
COMMERCIAL CODE AND TAKE ANY OTHER APPROPRIATE ACTION TO PROTECT AND ENFORCE THE
RIGHTS AND REMEDIES OF THE COLLATERAL AGENT ON BEHALF OF THE SECURED PARTIES.

 


SECTION 6.5            PROCEEDS.

 

The proceeds from the sale, disposition or liquidation of the Receivables
pursuant to Section 6.4 above shall be treated as Collections on the Receivables
and shall be allocated and deposited in accordance with the provisions governing
allocations set forth herein.

 


ARTICLE VII

 


THE COLLATERAL AGENT

 


SECTION 7.1            DUTIES OF THE COLLATERAL AGENT.

 

The Secured Parties hereby appoint Wells Fargo Bank, National Association to act
solely on their behalf as Collateral Agent hereunder, and Wells Fargo Bank,
National Association hereby accepts such appointment.  The Collateral Agent,
both prior to the occurrence of a Termination Event, Amortization Event or
Wind-Down Event hereunder and after an Amortization Event or Wind-Down Event
shall have been cured or waived, shall undertake to perform such duties and only
such duties as are specifically set forth in this Agreement.  The Collateral
Agent shall at all times after the occurrence of a Termination Event,
Amortization Event or Wind-Down Event which has not been cured (except in the
case of a Termination Event) or waived exercise such of the rights and powers
vested in it pursuant to this Agreement using the same degree of care and skill
as a prudent person would exercise or use in the conduct of his or her own
affairs.  All Collections received by the Collateral Agent from the Servicer or
otherwise will, pending remittance to the Secured Party entitled thereto, be
held in trust by the

 

54

--------------------------------------------------------------------------------


 

Collateral Agent for the benefit of the Secured Parties and together with all
other payment obligations of the Debtor hereunder owing to the Secured Parties
shall be payable to the Secured Parties in accordance with the provisions of
Article V hereof.

 

The Collateral Agent shall only resign if it shall (i) become incapable of
acting as Collateral Agent in accordance with the terms of this Agreement, (ii)
be adjudicated insolvent or bankrupt or otherwise become subject to any
bankruptcy, insolvency, reorganization or liquidation proceeding, (iii) be no
longer qualified as the Collateral Agent as such term is defined in the
agreement governing its responsibility as Collateral Agent or otherwise be
subject to replacement pursuant to or such agreement governing its
responsibility as Collateral Agent or (iv) materially breach any of the
provisions of this Agreement such Agreement or provided, further, that, without
the consent of the Company and the Surety Bond Provider, such resignation shall
not be effective until a successor Collateral Agent acceptable to the Surety
Bond Provider shall have accepted appointment as Collateral Agent hereunder and
shall have agreed to be bound by the terms of this Agreement.

 

Except as otherwise provided herein, the Collateral Agent shall not resign from
the obligations and duties hereby imposed on it except upon determination that
(i) the performance of its duties hereunder is no longer permissible under
applicable law and (ii) there is no reasonable action which the Collateral Agent
could take to make the performance of its duties hereunder permissible under
applicable law.  Any such determination permitting the resignation of the
Collateral Agent shall be evidenced as to clause (i) above by an opinion of
counsel to such effect delivered to the Secured Parties. Notwithstanding the
foregoing, the Collateral Agent may resign if, after demand therefor, it does
not receive payment of any compensation due from the Debtor pursuant to the
letter agreement described in Section 7.2.  No resignation of the Collateral
Agent shall become effective until a successor Collateral Agent approved by the
Secured Parties shall have assumed the responsibilities and obligations of the
Collateral Agent hereunder.

 

This Agreement shall be administered in the Corporate Trust Office of the
Collateral Agent.  The Collateral Agent shall maintain fidelity bond coverage
insuring against losses through wrongdoing of its officers and employees who are
involved in the administration of Collections covering such actions and in such
amounts as the Collateral Agent believes to be reasonable in light of industry
standards from time to time.

 


SECTION 7.2            COMPENSATION AND INDEMNIFICATION OF COLLATERAL AGENT.

 


(A)   THE COLLATERAL AGENT SHALL BE COMPENSATED FOR ITS ACTIVITIES HEREUNDER AND
REIMBURSED FOR REASONABLE OUT-OF-POCKET EXPENSES (INCLUDING (I) SECURITIES
TRANSACTION CHARGES NOT WAIVED DUE TO THE COLLATERAL AGENT’S RECEIPT OF A
PAYMENT FROM A FINANCIAL INSTITUTION WITH RESPECT TO CERTAIN ELIGIBLE
INVESTMENTS, AS SPECIFIED BY THE DEBTOR AND (II) THE COMPENSATION AND EXPENSES
OF ITS COUNSEL AND AGENTS) PURSUANT TO A SEPARATE LETTER AGREEMENT BETWEEN THE
COLLATERAL AGENT AND THE DEBTOR.  ALL SUCH AMOUNTS SHALL BE PAYABLE FROM FUNDS
AVAILABLE THEREFOR IN ACCORDANCE WITH SECTION 5.1(A)(I) HEREOF WITH ANY INCREASE
IN SUCH AMOUNTS TO BE APPROVED BY THE SURETY BOND PROVIDER.  SUBJECT TO THE
TERMS OF SUCH LETTER AGREEMENT, THE COLLATERAL AGENT SHALL BE REQUIRED TO PAY
THE EXPENSES INCURRED BY IT IN CONNECTION WITH ITS ACTIVITIES HEREUNDER FROM ITS
OWN ACCOUNT.  NOTWITHSTANDING ANY OTHER PROVISIONS IN THIS AGREEMENT, THE
COLLATERAL AGENT SHALL NOT BE LIABLE FOR ANY LIABILITIES, COSTS OR EXPENSES OF
THE DEBTOR ARISING UNDER ANY TAX

 

55

--------------------------------------------------------------------------------


 

law, including without limitation any Federal, state or local income or
franchise taxes or any other tax imposed on or measured by income (or any
interest or penalties with respect thereto or from a failure to comply
therewith).


 


(B)           THE DEBTOR SHALL INDEMNIFY THE COLLATERAL AGENT, ITS OFFICERS,
DIRECTORS, EMPLOYEES AND AGENTS FOR, AND HOLD IT HARMLESS AGAINST ANY LOSS,
LIABILITY OR EXPENSE INCURRED WITHOUT WILLFUL MISCONDUCT, GROSS NEGLIGENCE OR
BAD FAITH ON ITS PART, ARISING OUT OF OR IN CONNECTION WITH (I) THE ACCEPTANCE
OR ADMINISTRATION OF THIS AGREEMENT, INCLUDING THE COSTS AND EXPENSES OF
DEFENDING ITSELF AGAINST ANY CLAIM OR LIABILITY IN CONNECTION WITH THE EXERCISE
OR PERFORMANCE OF ANY OF ITS POWERS OR DUTIES UNDER THIS AGREEMENT AND (II) THE
NEGLIGENCE, WILLFUL MISCONDUCT OR BAD FAITH OF THE DEBTOR IN THE PERFORMANCE OF
ITS DUTIES HEREUNDER.  ALL SUCH AMOUNTS SHALL BE PAYABLE IN ACCORDANCE WITH
SECTION 5.1(A)(VIII) HEREOF.  THE PROVISIONS OF THIS SECTION 7.2 SHALL SURVIVE
THE TERMINATION OF THIS AGREEMENT.


 


SECTION 7.3            REPRESENTATIONS, WARRANTIES AND COVENANTS OF THE
COLLATERAL AGENT.

 

The Collateral Agent agrees to make the following representations, warranties
and covenants, and further agrees that the Secured Parties shall be deemed to
have relied upon such representations, warranties and covenants in accepting
their interest in the Receivables.

 


(A)           ORGANIZATION AND GOOD STANDING.  THE COLLATERAL AGENT IS A
NATIONAL BANKING ASSOCIATION DULY ORGANIZED, VALIDLY EXISTING AND IN GOOD
STANDING UNDER THE LAWS OF THE UNITED STATES OF AMERICA, AND HAS FULL CORPORATE
POWER, AUTHORITY AND LEGAL RIGHT TO OWN ITS PROPERTIES AND CONDUCT ITS BUSINESS
AS SUCH PROPERTIES ARE PRESENTLY OWNED AND SUCH BUSINESS IS PRESENTLY CONDUCTED,
AND TO EXECUTE, DELIVER AND PERFORM ITS OBLIGATIONS UNDER THIS AGREEMENT.


 


(B)           DUE AUTHORIZATION.  THE EXECUTION, DELIVERY, AND PERFORMANCE OF
THIS AGREEMENT HAVE BEEN DULY AUTHORIZED BY THE COLLATERAL AGENT BY ALL
NECESSARY CORPORATE ACTION ON THE PART OF THE COLLATERAL AGENT.


 


(C)           BINDING OBLIGATION.  THIS AGREEMENT CONSTITUTES A LEGAL, VALID AND
BINDING OBLIGATION OF THE COLLATERAL AGENT, ENFORCEABLE IN ACCORDANCE WITH ITS
TERMS, EXCEPT AS ENFORCEABILITY MAY BE LIMITED BY APPLICABLE BANKRUPTCY,
INSOLVENCY, REORGANIZATION, MORATORIUM OR OTHER SIMILAR LAWS NOW OR HEREINAFTER
IN EFFECT, AFFECTING THE ENFORCEMENT OF CREDITORS’ RIGHTS IN GENERAL AND EXCEPT
AS SUCH ENFORCEABILITY MAY BE LIMITED BY GENERAL PRINCIPLES OF EQUITY (WHETHER
CONSIDERED IN A PROCEEDING AT LAW OR IN EQUITY).


 


(D)           NO CONFLICT.  THE EXECUTION AND DELIVERY OF THIS AGREEMENT BY THE
COLLATERAL AGENT, AND THE PERFORMANCE OF THE TRANSACTIONS CONTEMPLATED BY THIS
AGREEMENT AND THE FULFILLMENT OF THE TERMS HEREOF APPLICABLE TO THE COLLATERAL
AGENT, WILL NOT CONFLICT WITH, VIOLATE, RESULT IN ANY BREACH OF ANY OF THE TERMS
AND PROVISIONS OF, OR CONSTITUTE (WITH OR WITHOUT NOTICE OR LAPSE OF TIME OR
BOTH) A DEFAULT UNDER, ANY REQUIREMENT OF LAW APPLICABLE TO THE COLLATERAL AGENT
OR ANY INDENTURE, CONTRACT, AGREEMENT, MORTGAGE, DEED OF TRUST OR OTHER
INSTRUMENT TO WHICH THE COLLATERAL AGENT IS A PARTY OR BY WHICH IT IS BOUND.


 


SECTION 7.4            LIABILITY OF THE COLLATERAL AGENT.

 


(A)           THE COLLATERAL AGENT SHALL BE LIABLE IN ACCORDANCE HEREWITH ONLY
TO THE EXTENT OF THE OBLIGATIONS SPECIFICALLY UNDERTAKEN BY THE COLLATERAL AGENT
IN SUCH CAPACITY HEREIN.  NO IMPLIED COVENANTS OR OBLIGATIONS SHALL BE READ INTO
THIS AGREEMENT AGAINST THE COLLATERAL AGENT

 

56

--------------------------------------------------------------------------------


 

and, in the absence of bad faith on the part of the Collateral Agent, the
Collateral Agent may conclusively rely on the truth of the statements and the
correctness of the opinions expressed in any certificates or opinions furnished
to the Collateral Agent and conforming to the requirements of this Agreement.


 


(B)           THE COLLATERAL AGENT SHALL NOT BE LIABLE FOR AN ERROR OF JUDGMENT
MADE IN GOOD FAITH BY A TRUST OFFICER, UNLESS IT SHALL BE PROVED THAT THE
COLLATERAL AGENT SHALL HAVE BEEN NEGLIGENT IN ASCERTAINING THE PERTINENT FACTS.


 


(C)           THE COLLATERAL AGENT SHALL NOT BE LIABLE WITH RESPECT TO ANY
ACTION TAKEN, SUFFERED OR OMITTED TO BE TAKEN IN GOOD FAITH IN ACCORDANCE WITH
THIS AGREEMENT OR AT THE DIRECTION OF A SECURED PARTY RELATING TO THE EXERCISE
OF ANY POWER CONFERRED UPON THE COLLATERAL AGENT UNDER THIS AGREEMENT.


 


(D)           THE COLLATERAL AGENT SHALL NOT BE CHARGED WITH KNOWLEDGE OF ANY
TERMINATION EVENT, WIND-DOWN EVENT OR AMORTIZATION EVENT UNLESS A TRUST OFFICER
ASSIGNED TO THE COLLATERAL AGENT’S CORPORATE TRUST OFFICE OBTAINS ACTUAL
KNOWLEDGE OF SUCH EVENT OR THE COLLATERAL AGENT RECEIVES WRITTEN NOTICE OF SUCH
EVENT FROM THE DEBTOR, THE COMPANY, THE SURETY BOND PROVIDER OR THE
ADMINISTRATIVE AGENT, AS THE CASE MAY BE.


 


(E)           WITHOUT LIMITING THE GENERALITY OF THIS SECTION 7.4, THE
COLLATERAL AGENT SHALL HAVE NO DUTY (I) TO SEE TO ANY RECORDING, FILING OR
DEPOSITING OF THIS AGREEMENT OR ANY AGREEMENT REFERRED TO HEREIN OR ANY
FINANCING STATEMENT OR CONTINUATION STATEMENT EVIDENCING A SECURITY INTEREST IN
THE RECEIVABLES OR THE FINANCED VEHICLES, OR TO SEE TO THE MAINTENANCE OF ANY
SUCH RECORDING OR FILING OR DEPOSITING OR TO ANY RECORDING, REFILING OR
REDEPOSITING OF ANY THEREOF, (II) TO SEE TO ANY INSURANCE OF THE FINANCED
VEHICLES OR OBLIGORS OR TO EFFECT OR MAINTAIN ANY SUCH INSURANCE, (III) TO SEE
TO THE PAYMENT OR DISCHARGE OF ANY TAX, ASSESSMENT OR OTHER GOVERNMENTAL CHARGE
OR ANY LIEN OR ENCUMBRANCE OF ANY KIND OWING WITH RESPECT TO, ASSESSED OR LEVIED
AGAINST, ANY PART OF THE RECEIVABLES, (IV) TO CONFIRM OR VERIFY THE CONTENTS OF
ANY REPORTS OR CERTIFICATES OF THE SERVICER OR THE DEBTOR DELIVERED TO THE
COLLATERAL AGENT PURSUANT TO THIS AGREEMENT BELIEVED BY THE COLLATERAL AGENT TO
BE GENUINE AND TO HAVE BEEN SIGNED OR PRESENTED BY THE PROPER PARTY OR PARTIES
OR (V) TO INSPECT THE FINANCED VEHICLES AT ANY TIME OR ASCERTAIN OR INQUIRE AS
TO THE PERFORMANCE OR OBSERVANCE OF ANY OF THE DEBTOR’S OR THE SERVICER’S
REPRESENTATIONS, WARRANTIES OR COVENANTS OR THE SERVICER’S DUTIES AND
OBLIGATIONS AS SERVICER AND AS CUSTODIAN OF BOOKS, RECORDS, FILES AND COMPUTER
RECORDS RELATING TO THE RECEIVABLES UNDER THE SERVICING AGREEMENT.


 


(F)            THE COLLATERAL AGENT SHALL NOT BE REQUIRED TO EXPEND OR RISK ITS
OWN FUNDS OR OTHERWISE INCUR FINANCIAL LIABILITY IN THE PERFORMANCE OF ANY OF
ITS DUTIES HEREUNDER, OR IN THE EXERCISE OF ANY OF ITS RIGHTS OR POWERS, IF
THERE SHALL BE REASONABLE GROUND FOR BELIEVING THAT THE REPAYMENT OF SUCH FUNDS
OR ADEQUATE INDEMNITY AGAINST SUCH RISK OR LIABILITY SHALL NOT BE REASONABLY
ASSURED TO IT, AND NONE OF THE PROVISIONS CONTAINED IN THIS AGREEMENT SHALL IN
ANY EVENT REQUIRE THE COLLATERAL AGENT TO PERFORM, OR BE RESPONSIBLE FOR THE
MANNER OF PERFORMANCE OF, ANY OF THE OBLIGATIONS OF THE SERVICER UNDER THIS
AGREEMENT.


 


(G)           THE COLLATERAL AGENT MAY RELY AND SHALL BE PROTECTED IN ACTING OR
REFRAINING FROM ACTING UPON ANY RESOLUTION, OFFICER’S CERTIFICATE, ANY MONTHLY
DEBTOR’S CERTIFICATE, CERTIFICATE OF AUDITORS, OR ANY OTHER CERTIFICATE,
STATEMENT, INSTRUMENT, OPINION, REPORT, NOTICE, REQUEST, CONSENT,

 

57

--------------------------------------------------------------------------------


 

order, appraisal, bond or other paper or document reasonably believed by it to
be genuine and to have been signed or presented by the proper party or parties.


 


(H)           THE COLLATERAL AGENT MAY CONSULT WITH COUNSEL AND ANY OPINION OF
SUCH COUNSEL SHALL BE FULL AND COMPLETE AUTHORIZATION AND PROTECTION IN RESPECT
OF ANY ACTION TAKEN OR SUFFERED OR OMITTED BY IT UNDER THIS AGREEMENT IN GOOD
FAITH AND IN ACCORDANCE WITH SUCH OPINION OF COUNSEL.


 


(I)            THE COLLATERAL AGENT SHALL BE UNDER NO OBLIGATION TO EXERCISE ANY
OF THE RIGHTS OR POWERS VESTED IN IT BY THIS AGREEMENT OR TO INSTITUTE, CONDUCT
OR DEFEND ANY LITIGATION UNDER THIS AGREEMENT OR IN RELATION TO THIS AGREEMENT,
AT THE REQUEST, ORDER OR DIRECTION OF THE COMPANY PURSUANT TO THE PROVISIONS OF
THIS AGREEMENT, UNLESS THE COMPANY SHALL HAVE OFFERED TO THE COLLATERAL AGENT
REASONABLE SECURITY OR INDEMNITY AGAINST THE COSTS, EXPENSES AND LIABILITIES
THAT MAY BE INCURRED THEREIN OR THEREBY; NOTHING CONTAINED IN THIS AGREEMENT,
HOWEVER, SHALL RELIEVE THE COLLATERAL AGENT OF ITS OBLIGATIONS, UPON THE
OCCURRENCE OF A TERMINATION EVENT, A WIND-DOWN EVENT OR AMORTIZATION EVENT (THAT
SHALL NOT HAVE BEEN CURED OR WAIVED), TO EXERCISE SUCH OF THE RIGHTS AND POWERS
VESTED IN IT BY THIS AGREEMENT, AND TO USE THE SAME DEGREE OF CARE AND SKILL IN
THEIR EXERCISE AS A PRUDENT PERSON WOULD EXERCISE OR USE UNDER THE CIRCUMSTANCES
IN THE CONDUCT OF HIS OR HER OWN AFFAIRS.


 


(J)            THE COLLATERAL AGENT SHALL NOT BE LIABLE FOR ANY ACTION TAKEN,
SUFFERED OR OMITTED BY IT IN GOOD FAITH AND BELIEVED BY IT TO BE AUTHORIZED OR
WITHIN THE DISCRETION OR RIGHTS OR POWERS CONFERRED UPON IT BY THIS AGREEMENT.


 


(K)           PRIOR TO THE OCCURRENCE OF A TERMINATION EVENT, WIND-DOWN EVENT OR
AMORTIZATION EVENT AND BEFORE THE COLLATERAL AGENT HAS RECEIVED NOTICE OF SUCH
TERMINATION EVENT, WIND-DOWN EVENT OR AMORTIZATION EVENT AND AFTER THE CURING
(EXCEPT WITH RESPECT TO A TERMINATION EVENT) OR WAIVER OF ANY TERMINATION EVENT,
WIND-DOWN EVENT OR AMORTIZATION EVENT THAT MAY HAVE OCCURRED, THE COLLATERAL
AGENT SHALL NOT BE BOUND TO MAKE ANY INVESTIGATION INTO THE FACTS OF MATTERS
STATED IN ANY RESOLUTION, CERTIFICATE, STATEMENT, INSTRUMENT, OPINION, REPORT,
NOTICE, REQUEST, CONSENT, ORDER, APPROVAL, BOND OR OTHER PAPER OR DOCUMENT,
UNLESS REQUESTED IN WRITING SO TO DO BY A SECURED PARTY; PROVIDED, HOWEVER, THAT
IF THE PAYMENT WITHIN A REASONABLE TIME TO THE COLLATERAL AGENT OF THE COSTS,
EXPENSES OR LIABILITIES LIKELY TO BE INCURRED BY IT IN THE MAKING OF SUCH
INVESTIGATION SHALL BE, IN THE OPINION OF THE COLLATERAL AGENT, NOT REASONABLY
ASSURED BY THE DEBTOR, THE COLLATERAL AGENT MAY REQUIRE REASONABLE INDEMNITY
AGAINST SUCH COST, EXPENSE OR LIABILITY AS A CONDITION TO SO PROCEEDING.  THE
REASONABLE EXPENSE OF EVERY SUCH EXAMINATION SHALL BE PAID BY THE DEBTOR OR, IF
PAID BY THE COLLATERAL AGENT, SHALL BE REIMBURSED BY THE DEBTOR UPON DEMAND.


 


(L)            THE COLLATERAL AGENT MAY EXECUTE ANY OF THE TRUSTS OR POWERS
HEREUNDER OR PERFORM ANY DUTIES UNDER THIS AGREEMENT EITHER DIRECTLY OR BY OR
THROUGH AGENTS OR ATTORNEYS OR A CUSTODIAN. THE COLLATERAL AGENT SHALL NOT BE
RESPONSIBLE FOR ANY MISCONDUCT OR NEGLIGENCE OF ANY SUCH AGENT OR CUSTODIAN
APPOINTED WITH DUE CARE BY IT HEREUNDER.

 

58

--------------------------------------------------------------------------------


 


SECTION 7.5            MERGER OR CONSOLIDATION OF, OR ASSUMPTION OF THE
OBLIGATIONS OF, THE COLLATERAL AGENT.

 

The Collateral Agent shall not consolidate with or merge into any other
corporation or convey or transfer its properties and assets substantially as an
entirety to any Person, unless:

 

(I)            THE CORPORATION FORMED BY SUCH CONSOLIDATION OR INTO WHICH THE
COLLATERAL AGENT IS MERGED OR THE PERSON WHICH ACQUIRES BY CONVEYANCE OR
TRANSFER THE PROPERTIES AND ASSETS OF THE COLLATERAL AGENT SUBSTANTIALLY AS AN
ENTIRETY SHALL BE A CORPORATION ORGANIZED AND EXISTING UNDER THE LAWS OF THE
UNITED STATES OF AMERICA OR ANY STATE OR THE DISTRICT OF COLUMBIA AND, IF THE
COLLATERAL AGENT IS NOT THE SURVIVING ENTITY, SHALL EXPRESSLY ASSUME, BY AN
AGREEMENT SUPPLEMENTAL HERETO, EXECUTED AND DELIVERED TO THE SECURED PARTIES IN
FORM SATISFACTORY TO THE SECURED PARTIES, THE PERFORMANCE OF EVERY COVENANT AND
OBLIGATION OF THE COLLATERAL AGENT HEREUNDER; AND

 

(II)           THE COLLATERAL AGENT HAS DELIVERED TO THE SECURED PARTIES AN
OFFICER’S CERTIFICATE AND AN OPINION OF COUNSEL EACH STATING THAT SUCH
CONSOLIDATION, MERGER, CONVEYANCE OR TRANSFER AND SUCH SUPPLEMENTAL AGREEMENT
COMPLY WITH THIS SECTION 7.5 AND THAT ALL CONDITIONS PRECEDENT HEREIN PROVIDED
FOR RELATING TO SUCH TRANSACTION HAVE BEEN COMPLIED WITH.

 


SECTION 7.6            LIMITATION ON LIABILITY OF THE COLLATERAL AGENT AND
OTHERS.

 

The directors, officers, employees or agents of the Collateral Agent shall not
be under any liability to the Collateral Agent, any Secured Party or any other
Person hereunder or pursuant to any document delivered hereunder, it being
expressly understood that all such liability is expressly waived and released as
a condition of, and as consideration for, the execution of this Agreement;
provided, however, that this provision shall not protect the directors,
officers, employees and agents of the Collateral Agent against any liability
which would otherwise be imposed by reason of willful misfeasance, bad faith or
gross negligence in the performance of duties or by reason of reckless disregard
of obligations and duties hereunder.  Except as provided in Section 7.4, the
Collateral Agent shall not be under any liability to any Secured Party or any
other Person for any action taken or for refraining from the taking of any
action in its capacity as Collateral Agent pursuant to this Agreement whether
arising from express or implied duties under this Agreement; provided, however,
that this provision shall not protect the Collateral Agent against any liability
which would otherwise be imposed by reason of willful misfeasance, bad faith or
gross negligence in the performance of duties or by reason of reckless disregard
of obligations and duties hereunder.  The Collateral Agent may rely in good
faith on any document of any kind prima facie properly executed and submitted by
any Person respecting any matters arising hereunder.  The Collateral Agent shall
not be under any obligation to appear in, prosecute or defend any legal action
which is not incidental to its duties to administer the Collections and the
Collection Account in accordance with this Agreement which in its reasonable
opinion may involve it in any expense or liability.

 


SECTION 7.7            INDEMNIFICATION OF THE SECURED PARTIES.

 

The Collateral Agent shall indemnify and hold harmless the Company from and
against any loss, liability, expense, damage or injury suffered or sustained by
reason of willful

 

59

--------------------------------------------------------------------------------


 

misfeasance, bad faith, or gross negligence in the performance of the duties of
the Collateral Agent or by reason of reckless disregard of obligations and
duties of the Collateral Agent hereunder or by reason of the acts, omissions or
alleged acts or omissions of the Collateral Agent pursuant to this Agreement. 
The provisions of this indemnity shall run directly to and be enforceable by an
injured party subject to the limitations hereof.

 


SECTION 7.8            DOCUMENTS HELD BY THE COLLATERAL AGENT; INDICATION OF
DEBTOR OWNERSHIP; INSPECTION AND RELEASE OF RECEIVABLE FILES.

 


(A)           THE COLLATERAL AGENT, EFFECTIVE UPON THE SERVICING TRANSFER, IS
HEREBY IRREVOCABLY APPOINTED AS AGENT OF THE SECURED PARTIES TO HOLD AND
MAINTAIN PHYSICAL POSSESSION OF THE CUSTODIAN FILES IN ACCORDANCE WITH THIS
AGREEMENT AND THE SERVICING AGREEMENT AND THE COLLATERAL AGENT HEREBY ACCEPTS
SUCH APPOINTMENT.  THE CUSTODIAN FILES ARE TO BE DELIVERED TO THE COLLATERAL
AGENT BY OR ON BEHALF OF THE DEBTOR WITHIN TWO (2) BUSINESS DAYS PRECEDING THE
SERVICING TRANSFER OR DATE OF A SUBSEQUENT FUNDING, AS THE CASE MAY BE, WITH
RESPECT TO EACH RECEIVABLE ON THE DATE OF THE SERVICING TRANSFER OR THE DATE OF
A SUBSEQUENT FUNDING, PROVIDED, HOWEVER, THAT IF APPLICATION HAS BEEN MADE FOR
THE ISSUANCE OF THE ORIGINAL CERTIFICATE OF TITLE OR OTHER EVIDENCE OF LIEN AND
SUCH ORIGINAL CERTIFICATE OF TITLE OR OTHER EVIDENCE OF LIEN HAS NOT YET BEEN
ISSUED AT THE TIME THE CUSTODIAN FILES ARE DELIVERED TO THE COLLATERAL AGENT,
THERE SHALL BE DELIVERED AS PART OF THE CUSTODIAN FILES COPIES OF ALL
CORRESPONDENCE WITH THE APPROPRIATE STATE TITLE REGISTRATION AGENCY, AND ALL
ENCLOSURES THERETO FOR THE ISSUANCE OF THE ORIGINAL CERTIFICATE OF TITLE OR
OTHER EVIDENCE OF LIEN FOR THE RELATED FINANCED VEHICLE, AND THE ORIGINAL
CERTIFICATE OF TILE OR OTHER EVIDENCE OF LIEN SHALL BE DELIVERED TO THE
COLLATERAL AGENT PROMPTLY UPON RECEIPT THEREOF BY THE SELLER BUT IN NO EVENT
LATER THAN 120 DAYS (OR 150 DAYS WITH RESPECT TO ANY CERTIFICATE OF TITLE OR
OTHER EVIDENCE OF LIEN RELATING TO ANY FINANCED VEHICLE RELATING TO ANY
RECEIVABLES ORIGINATED PURSUANT TO THE SELLER’S REFINANCING PROGRAM) FOLLOWING
THE DATE OF THE  SERVICING TRANSFER OR THE DATE OF THE APPLICABLE SUBSEQUENT
FUNDING, AND PROVIDED, FURTHER, THAT THE FAILURE TO SO DELIVER THE ORIGINAL
CERTIFICATE OF TITLE OR OTHER DOCUMENT EVIDENCING THE SELLER’S STATUS AS
LIENHOLDER SHALL BE CONSIDERED A BREACH OF THE REPRESENTATION AND WARRANTY SET
FORTH IN SECTION 3.1(Q) HEREOF AS OF SUCH 120TH DAY (OR 150TH DAY WITH RESPECT
TO ANY CERTIFICATE OF TITLE OR OTHER EVIDENCE OF LIEN RELATING TO ANY FINANCED
VEHICLE RELATING TO ANY RECEIVABLES ORIGINATED PURSUANT TO THE SELLER’S
REFINANCING PROGRAM) AND THE DEBTOR SHALL MAKE THE PAYMENTS IN RESPECT OF THE
RELATED RECEIVABLE AS REQUIRED BY THE LAST PARAGRAPH OF SECTION 3.1.


 


(B)           [RESERVED].


 


(C)           THE COLLATERAL AGENT SHALL WITHIN FIVE (5) BUSINESS DAYS AFTER
RECEIPT, REVIEW 100% OF THE CUSTODIAN FILES TO VERIFY THE PRESENCE OF THE
ORIGINAL RETAIL INSTALLMENT SALE OR LOAN CONTRACT AND AN ORIGINAL CERTIFICATE OF
TITLE WITH RESPECT TO EACH RECEIVABLE. IN THE EVENT THAT THE COLLATERAL AGENT
DISCOVERS AN EXCEPTION TO ANY OF THE ABOVE ITEMS, THE COLLATERAL AGENT SHALL
WITHIN FIVE (5) BUSINESS DAYS AFTER EACH COLLECTION PERIOD WITH RESPECT TO EACH
OF THE FOREGOING INSPECTIONS PERFORMED BY THE COLLATERAL AGENT DURING SUCH
COLLECTION PERIOD, DELIVER A WRITTEN NOTICE TO THE RATING AGENCIES, THE BACK-UP
SERVICER, THE SELLER, THE DEBTOR AND THE SURETY BOND PROVIDER, SPECIFYING WHICH
OF THE ABOVE ITEMS HAVE NOT BEEN RECEIVED BY THE COLLATERAL AGENT WITH RESPECT
TO EACH RECEIVABLE ADDED TO THE COLLATERAL DURING SUCH COLLECTION PERIOD AND ANY
PRECEDING COLLECTION PERIOD.  WITH RESPECT TO ANY RECEIVABLE FOR WHICH ANY OF
THE FOREGOING DOCUMENTS HAS NOT BEEN DELIVERED TO THE COLLATERAL AGENT OR
CORRECTED BEFORE DELIVERY BY THE

 

60

--------------------------------------------------------------------------------


 

Collateral Agent of a written notice with respect to such Custodian File, the
Debtor shall remove or cause the removal of the related Receivable from the
Collateral, and the Debtor shall cause the Seller to acquire and repurchase,
respectively, such Receivable from the Collateral and deposit the Repurchase
Price in the Collection Account.  Other than the reviews set forth in this
paragraph, the Collateral Agent shall have no duty or obligation to review any
of the Custodian Files.


 


(D)           THE COLLATERAL AGENT AGREES TO MAINTAIN THE CUSTODIAN FILES WHICH
ARE DELIVERED TO IT AT THE CORPORATE TRUST OFFICES OF THE COLLATERAL AGENT AS
SHALL FROM TIME TO TIME BE IDENTIFIED TO THE SURETY BOND PROVIDER AND THE
NOTEHOLDER BY WRITTEN NOTICE DELIVERED PROMPTLY BUT IN NO EVENT LATER THAN 20
DAYS AFTER ANY CHANGE IN LOCATION.  SUBJECT TO THE FOREGOING, THE COLLATERAL
AGENT MAY TEMPORARILY MOVE INDIVIDUAL CUSTODIAN FILES OR ANY PORTION THEREOF
WITHOUT NOTICE AS NECESSARY TO ALLOW THE SERVICER TO CONDUCT COLLECTION AND
OTHER SERVICING ACTIVITIES IN ACCORDANCE WITH ITS CUSTOMARY PRACTICES AND
PROCEDURES.  THE DEBTOR SHALL CAUSE THE SERVICER AND EACH SUCCESSOR SERVICER TO
TAKE WHATEVER ACTIONS ARE REQUIRED SUBJECT TO THE OTHER PROVISIONS OF THIS
AGREEMENT, INCLUDING, BUT NOT LIMITED TO, THE FILING OF FINANCING STATEMENTS, AS
A RESULT OF RELOCATING THE CUSTODIAN FILES, IF ANY, TO MAINTAIN THE PERFECTION
OF THE COLLATERAL AGENT’S RIGHT, TITLE AND INTEREST IN AND TO THE RECEIVABLES
AND THE CUSTODIAN FILES.


 


(E)           THE COLLATERAL AGENT SHALL HAVE AND PERFORM THE FOLLOWING POWERS
AND DUTIES:


 

(I)            HOLD THE CUSTODIAN FILES FOR THE BENEFIT OF THE SECURED PARTIES,
AND MAINTAIN A CURRENT INVENTORY THEREOF;

 

(II)           CARRY OUT SUCH POLICIES AND PROCEDURES IN ACCORDANCE WITH ITS
CUSTOMARY ACTIONS WITH RESPECT TO THE HANDLING AND CUSTODY OF THE CUSTODIAN
FILES SO THAT THE INTEGRITY AND PHYSICAL POSSESSION OF THE CUSTODIAN FILES WILL
BE MAINTAINED; AND

 

(III)          PROMPTLY RELEASE THE ORIGINAL RETAIL INSTALLMENT SALE OR LOAN
CONTRACT EVIDENCING A RECEIVABLE OR THE ORIGINAL CERTIFICATE OF TITLE TO A
FINANCED VEHICLE THEN HELD BY IT TO THE SERVICER UPON RECEIPT OF A WRITTEN
REQUEST FOR RELEASE OF DOCUMENTS CERTIFIED BY AN OFFICER OF THE SERVICER,
SUBSTANTIALLY IN THE FORM OF EXHIBIT C TO THE SERVICING AGREEMENT, WITH RESPECT
TO THE MATTERS THEREIN; PROVIDED, HOWEVER THAT THE COLLATERAL AGENT SHALL BE
DEEMED TO HAVE RECEIVED PROPER INSTRUCTIONS WITH RESPECT TO THE CUSTODIAN FILES
UPON ITS RECEIPT OF WRITTEN INSTRUCTIONS FROM THE SERVICER IN THE FORM OF
EXHIBIT C TO THE SERVICING AGREEMENT.

 


ARTICLE VIII

 


MISCELLANEOUS

 


SECTION 8.1            NOTICES, ETC.

 

Except where telephonic instructions or notices are authorized herein to be
given, all notices, demands, instructions and other communications required or
permitted to be given to or made upon any party hereto shall be in writing and
shall be sent by facsimile transmission with a confirmation of the receipt
thereof and shall be deemed to be given for purposes of this Agreement on the
day that the receipt of such facsimile transmission is confirmed in accordance

 

61

--------------------------------------------------------------------------------


 

with the provisions of this Section 8.1.  Unless otherwise specified in a notice
sent or delivered in accordance with the foregoing provisions of this Section
8.1, notices, demands, instructions and other communications in writing shall be
given to or made upon the respective parties hereto at their respective
addresses indicated below, and, in the case of telephonic instructions or
notices, by calling the telephone number or numbers indicated for such party
below:

 

If to the Company:

 

Variable Funding Capital Corporation

c/o Wachovia Capital Markets, LLC

301 South College Street, TW-10

Charlotte, North Carolina 28288

Attention:      Conduit Administration

Telephone:    (704) 383-9343

Telecopy:      (704) 383-6036

 

With a copy to:

 

Lord Securities Corporation

48 Wall Street, 27th Floor

New York, New York 10005

Attention:      Vice President

Telephone:    (212) 346-9008

Telecopy:      (212) 346-9012

 

If to the Debtor:

 

First Investors Auto Receivables Corporation

675 Bering Drive

Suite 710

Houston, Texas  77057

Attention:  Tommy A. Moore, Jr.

Telephone:  (713) 977-2600

Telecopy:  (713) 977-0657

 

If to the Collateral Agent:

 

Wells Fargo Bank, National Association

MAC N9311-161

Sixth & Marquette

Minneapolis, Minnesota 55479-0070

Attention:  Corporate Trust Services - Asset-Backed Administration

Telecopy: (612) 667-3539

Confirmation:  (612) 667-8058

 

62

--------------------------------------------------------------------------------


 

If to the Administrative Agent:

 

Wachovia Capital Markets, LLC

301 South College Street, TW-10

Charlotte, North Carolina 28288

Attention:      Justin Zakocs

Telephone:    (704) 715-8184

Telecopy:      (704)383-9106

 

If to the Surety Bond Provider:

 

MBIA Insurance Corporation

113 King Street

Armonk, New York  10504

Attention:  Insured Portfolio Management - SF

Telephone:  (914) 273-4545

Telecopy:  (914) 765-3810

 


SECTION 8.2            SUCCESSORS AND ASSIGNS.

 

This Agreement shall be binding upon the Debtor, the Collateral Agent, the
Secured Parties, the Seller and their respective successors and assigns and
shall inure to the benefit of the Debtor, the Servicer, the Collateral Agent,
the Secured Parties, the Seller and the Company and their respective successors
and permitted assigns including any Liquidity Provider; provided that the Debtor
shall not assign any of its rights or obligations hereunder without the prior
written consent of the Collateral Agent acting upon written instruction of each
of the Secured Parties.  The Debtor and the Collateral Agent hereby acknowledge
that the Company has granted a security interest in all of its rights hereunder
to the Liquidity Provider.  Except as expressly permitted hereunder or in the
agreements establishing the Company’s commercial paper program, the Company
shall not assign any of its rights or obligations hereunder without the prior
written consent of the Debtor.

 


SECTION 8.3            SEVERABILITY CLAUSE.

 

Any provisions of this Agreement which are prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

 


SECTION 8.4            AMENDMENTS; GOVERNING LAW.

 

This Agreement and the rights and obligations of the parties hereunder (i) may
not be changed orally but only by an instrument in writing signed by the party
against which enforcement is sought and (ii) shall be construed in accordance
with and governed by the laws of the State of New York.  The parties hereunder
agree that they will not amend, modify, waive, or terminate any provision of
this Agreement without the written consent of each party.

 

63

--------------------------------------------------------------------------------


 


SECTION 8.5            NO BANKRUPTCY PETITION AGAINST THE COMPANY OR THE DEBTOR.

 

The Debtor and each of the other parties hereto covenant and agree that, and
each such Person agrees that they shall cause any successor Servicer appointed
pursuant to Section 4.1 to covenant and agree that, prior to the date which is
one year and one day after the payment in full of all Commercial Paper issued by
the Company it will not institute against, or join any other Person in
instituting against, the Company any bankruptcy, reorganization, arrangement,
insolvency or liquidation proceedings, or other proceedings under any federal or
state bankruptcy or similar law.  The Company, the Secured Parties, the Seller
and the Collateral Agent hereby agree that they shall not institute against, or
join any other Person in instituting against, the Debtor any bankruptcy,
reorganization, arrangement, insolvency or liquidation proceedings, or other
proceedings under any federal or state bankruptcy or similar law unless one year
and one day has passed following the final payment on the Note.

 


SECTION 8.6            SETOFF.

 

The Debtor hereby irrevocably and unconditionally waives all right of setoff
that it may have under contract (including this Agreement), applicable law or
otherwise with respect to any funds or monies of the Debtor at any time held by
or in the possession of the Collateral Agent or Reserve Account Agent.

 


SECTION 8.7            NO RECOURSE.

 

Except as otherwise expressly provided in this Agreement, it is understood and
agreed that the Debtor shall not be liable for amounts due under this Agreement,
the Note, the Insurance Agreement or the Note Purchase Agreement, except to the
extent of the Collateral.  The preceding sentence shall not relieve the Debtor
from any liability hereunder with respect to its representations, warranties,
covenants and other payment and performance obligations herein described.

 


SECTION 8.8            FURTHER ASSURANCES.

 

The Debtor agrees to do such further acts and things and to execute and deliver
to the Secured Parties, the Administrative Agent or the Collateral Agent such
additional assignments, agreements, powers and instruments as are required by
the Collateral Agent or the Surety Bond Provider to carry into effect the
purposes of this Agreement or to better assure and confirm unto the Collateral
Agent or the Surety Bond Provider its rights, powers and remedies hereunder.

 


SECTION 8.9            OTHER COSTS, EXPENSES AND RELATED MATTERS.

 


(A)           THE DEBTOR AGREES, UPON RECEIPT OF A WRITTEN INVOICE, TO PAY OR
CAUSE TO BE PAID, AND TO SAVE THE COLLATERAL AGENT AND THE SECURED PARTIES
HARMLESS AGAINST LIABILITY FOR THE PAYMENT OF, ALL REASONABLE OUT-OF-POCKET
EXPENSES (INCLUDING, WITHOUT LIMITATION, ATTORNEYS’, ACCOUNTANT’S AND OTHER
THIRD PARTIES’ FEES AND EXPENSES, ANY FILING FEES AND EXPENSES INCURRED BY
OFFICERS OR EMPLOYEES OF THE COLLATERAL AGENT) INCURRED BY OR ON BEHALF OF THE
COLLATERAL AGENT (I) IN CONNECTION WITH THE NEGOTIATION, EXECUTION, DELIVERY AND
PREPARATION OF THIS AGREEMENT AND ANY DOCUMENTS OR INSTRUMENTS DELIVERED
PURSUANT HERETO AND THE TRANSACTIONS CONTEMPLATED HEREBY (INCLUDING, WITHOUT
LIMITATION, THE PERFECTION OR PROTECTION OF THE COLLATERAL AGENT’S

 

64

--------------------------------------------------------------------------------


 

interest in the Collateral) and (ii) from time to time (a) relating to any
amendments, waivers or consents under this Agreement, (b) arising in connection
with the Collateral Agent’s or the Secured Parties’ or their agent’s enforcement
or preservation of rights (including, without limitation, the perfection and
protection of the Collateral Agent’s security interest in the Collateral under
this Agreement), or (c) arising in connection with any audit, dispute,
disagreement, litigation or preparation for litigation involving this Agreement.


 


SECTION 8.10         EXERCISE OF RIGHTS BY SURETY BOND PROVIDER.

 

All rights granted to the Surety Bond Provider pursuant to this Agreement shall
terminate during the pendency of a payment default by the Surety Bond Provider
under the Surety Bond or during the pendency of a Surety Insolvency (as defined
in the Insurance Agreement as in effect on the date hereof) and during such time
the Surety Bond Provider’s rights may be exercised by the Company, provided,
however, the Surety Bond Provider’s rights shall be reinstated in full,
immediately upon the cure of such default.

 


SECTION 8.11         COUNTERPARTS.

 

This Agreement may be executed in any number of copies, and by the different
parties hereto on the same or separate counterparts, each of which shall be
deemed to be an original instrument.

 


SECTION 8.12         HEADINGS

 

Section headings used in this Agreement are for convenience of reference only
and shall not affect the construction or interpretation of this Agreement.

 


SECTION 8.13         NO RECOURSE AGAINST CERTAIN PERSONS.

 


(A)           NO RECOURSE UNDER OR WITH RESPECT TO ANY OBLIGATION, COVENANT OR
AGREEMENT (INCLUDING, WITHOUT LIMITATION, THE PAYMENT OF ANY FEES OR ANY OTHER
OBLIGATIONS) OF ANY SECURED PARTY AS CONTAINED IN THIS AGREEMENT OR ANY OTHER
AGREEMENT, INSTRUMENT OR DOCUMENT ENTERED INTO BY IT PURSUANT HERETO OR IN
CONNECTION HEREWITH SHALL BE HAD AGAINST ANY ADMINISTRATOR OF SUCH SECURED PARTY
OR ANY INCORPORATOR, AFFILIATE, STOCKHOLDER, OFFICER, EMPLOYEE OR DIRECTOR OF
SUCH SECURED PARTY OR OF ANY SUCH ADMINISTRATOR, AS SUCH, BY THE ENFORCEMENT OF
ANY ASSESSMENT OR BY ANY LEGAL OR EQUITABLE PROCEEDING, BY VIRTUE OF ANY STATUTE
OR OTHERWISE; IT BEING EXPRESSLY AGREED AND UNDERSTOOD THAT THE AGREEMENTS OF
SUCH SECURED PARTY CONTAINED IN THIS AGREEMENT AND ALL OF THE OTHER AGREEMENTS,
INSTRUMENTS AND DOCUMENTS ENTERED INTO BY IT PURSUANT HERETO OR IN CONNECTION
HEREWITH ARE, IN EACH CASE, SOLELY THE CORPORATE OBLIGATIONS OF SUCH SECURED
PARTY, AND THAT NO PERSONAL LIABILITY WHATSOEVER SHALL ATTACH TO OR BE INCURRED
BY ANY ADMINISTRATOR OF SUCH SECURED PARTY OR ANY INCORPORATOR, STOCKHOLDER,
AFFILIATE, OFFICER, EMPLOYEE OR DIRECTOR OF SUCH SECURED PARTY OR OF ANY SUCH
ADMINISTRATOR, AS SUCH, OR ANY OTHER OF THEM, UNDER OR BY REASON OF ANY OF
OBLIGATIONS, COVENANTS OR AGREEMENTS OF SUCH SECURED PARTY CONTAINED IN THIS
AGREEMENT OR IN ANY OTHER SUCH INSTRUMENTS, DOCUMENTS OR AGREEMENTS, OR THAT ARE
IMPLIED THEREFROM, AND THAT ANY AND ALL PERSONAL LIABILITY OF EVERY SUCH
ADMINISTRATOR OF SUCH SECURED PARTY AND EACH INCORPORATOR, STOCKHOLDER,
AFFILIATE, OFFICER, EMPLOYEE OR DIRECTOR OF SUCH SECURED PARTY OR OF ANY SUCH
ADMINISTRATOR, OR ANY OF THEM, FOR BREACHES BY SUCH SECURED PARTY OR ANY SUCH
OBLIGATIONS, COVENANTS OR AGREEMENTS, WHICH LIABILITY MAY ARISE EITHER AT COMMON
LAW OR AT

 

65

--------------------------------------------------------------------------------


 

equity, by statute or constitution or otherwise, is hereby expressly waived as a
condition of and in consideration for the execution of this Agreement.  The
provisions of this Section 5.9 shall survive the termination of this Agreement.


 


(B)           NOTWITHSTANDING ANYTHING IN THIS AGREEMENT TO THE CONTRARY, THE
COMPANY SHALL NOT HAVE ANY OBLIGATION TO PAY ANY AMOUNT REQUIRED TO BE PAID BY
IT HEREUNDER IN EXCESS OF ANY AMOUNT AVAILABLE TO THE COMPANY AFTER PAYING OR
MAKING PROVISION FOR THE PAYMENT OF ITS COMMERCIAL PAPER.  ALL PAYMENT
OBLIGATIONS OF THE COMPANY HEREUNDER ARE CONTINGENT ON THE AVAILABILITY OF FUNDS
IN THE EXCESS OF AMOUNTS NECESSARY TO PAY ITS COMMERCIAL PAPER AND EACH OF THE
OTHER PARTIES HERETO AGREES THAT IT WILL NOT HAVE A CLAIM UNDER SECTION 101(5)
OF THE BANKRUPTCY CODE IF AND TO THE EXTENT THAT ANY SUCH PAYMENT OBLIGATION
OWED TO IT BY THE COMPANY EXCEEDS THE AMOUNT AVAILABLE TO THE COMPANY TO PAY
SUCH AMOUNT AFTER PAYING OR MAKING THE PROVISION FOR THE PAYMENT OF ITS
COMMERCIAL PAPER.


 


SECTION 8.14         AMENDMENT AND RESTATEMENT OF PRIOR AGREEMENT; NO NOVATION.

 

This Agreement amends and restates in full the Security Agreement, dated as of
October 22, 1996, by and among First Investors Auto Receivables Corporation,
Enterprise Funding Corporation, Texas Commerce Bank National Association, MBIA
Insurance Corporation, NationsBank, N.A. and First Investors Financial Services,
Inc., as amended (the “Prior Agreement”).  Nothing herein contained shall be
construed (a) to be a novation of the obligations secured under the Prior
Agreement or (b) to release, cancel, terminate or otherwise impair the status or
priority of the liens or security for the obligations secured by the Prior
Agreement.  Further, the Debtor acknowledges and agrees that this Agreement
shall not be considered a new contract, and that all rights, titles, powers,
liens, security interests and estates created by or under the Prior Agreement or
other agreement executed in connection with the transactions contemplated hereby
and by the Prior Agreement or securing the obligations of the Debtor under the
Note shall continue without interruption in full force and effect.

 

[Signature pages to follow]

 

66

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the parties hereto has caused this Agreement to be
executed by their respective officers thereunto duly authorized as of the day
and year first above written.

 

 

FIRST INVESTORS AUTO RECEIVABLES

 

CORPORATION

 

as Debtor

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

 

FIRST INVESTORS FINANCIAL SERVICES, INC.

 

as Seller

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

 

FIRST INVESTORS SERVICING CORPORATION.

 

as Servicer

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

 

VARIABLE FUNDING CAPITAL CORPORATION,

 

as Company

 

 

 

 

By Wachovia Capital Markets, LLC,

 

 

as attorney-in-fact

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

 

WACHOVIA CAPITAL MARKETS, LLC,

 

as Administrative Agent

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

[additional signatures to follow]

 

--------------------------------------------------------------------------------


 

 

MBIA INSURANCE CORPORATION

 

as Surety Bond Provider

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

 

WELLS FARGO BANK, NATIONAL

 

ASSOCIATION,

 

as Collateral Agent

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

Agreed to this 18th day of February, 2005

 

WACHOVIA BANK, NATIONAL ASSOCIATION,

as liquidity agent and sole Liquidity Provider under the Liquidity Purchase
Agreement

 

 

By:

 

 

Name:

Title:

 

 

[end of signatures]

 

--------------------------------------------------------------------------------